Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 1 of 207 PageID #: 611



                          THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

 JOHN WINSTON FORRESTER, et al,                   §
      Plaintiffs                                  §
                                                  §
 v.                                               §             CIVIL ACTION NO. 6:17-CV-561
                                                  §
 WOOD COUNTY, et al,                              §
     Defendants                                   §


       JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT


TO:    THE HONORABLE JUDGE FOR THE EASTERN DISTRICT OF TEXAS, TYLER
       DIVISION

       COMES NOW Defendant/Counter-Plaintiff James A. Brown in the above-styled and

numbered cause of action (“Brown”) and files this Motion for Partial Summary Judgment, and in

support thereof states as follows:

                             INTRODUCTION AND OVERVIEW

       James Brown is a landowner in Wood County, Texas. John Winston Forrester has

described himself as an independent oil and gas operator, who claims to own the mineral interests

under Mr. Brown’s property by virtue of a mineral lease from 1967 (the “Blackwell Lease”). His

father, John Philip Forrester also claims rights under that same mineral lease. The Forresters also

complain to this Court about Mr. Brown’s alleged opposition to them cutting a chain securing a

locked gate and crossing a portion of Mr. Brown’s property identified as Property No. 69764 in

Plaintiffs’ First Amended Complaint, in order to allegedly access the wellsite located on the

Blackwell Lease. See Plaintiffs’ First Amended Complaint [Doc. 9] at ¶¶ 26-29, 46-47.

       Mr. Brown now moves for partial summary judgment on his declaratory judgment

counterclaim in this case as follows:


 JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                       PAGE 1
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 2 of 207 PageID #: 612



   •   Declaratory judgment that the Blackwell Lease terminated before it was acquired by John
       Winston Forrester; it remained terminated throughout October – December 2015; it is
       presently terminated; and the Forresters have no right, title, or interest in the mineral estate
       that was the subject of the Blackwell Lease; and

   •   Declaratory judgment that Property No. 69764 is not, and never was, subject to the
       Blackwell Lease; John Winston Forrester does not have, and never had, any right, title, or
       interest in Property No. 69764; and John Winston Forrester does not have, and never had,
       any right to enter or be on Property No. 69764.

              STATEMENT OF ISSUES TO BE DECIDED BY THE COURT

       Whether: (1) the Blackwell Lease terminated before it was acquired by John Winston

Forrester; (2) the Blackwell Lease remained terminated throughout October – December 2015; (3)

the Blackwell Lease is presently terminated; and (4) the Forresters have any right, title, or interest

in the mineral estate that was the subject of the Blackwell Lease.

       Whether: (1) Property No. 69764 is or was subject to the Blackwell Lease; (2) John

Winston Forrester has and had any right, title, or interest in Property No. 69764; and (3) John

Winston Forrester has and had any right to enter or be on Property No. 69764.

                   STATEMENT OF UNDISPUTED MATERIAL FACTS

       The terms of the Blackwell Lease are undisputed. John Winston Forrester’s admission that

Property No. 69764 was never subject to the Blackwell Lease appears to be undisputed, but is also

inconsistent with facts and claims pled in Plaintiffs’ First Amended Complaint.

                             SUMMARY JUDGMENT EVIDENCE

       In support of this Motion, Mr. Brown relies on the following evidence:

   •   Exhibit A – Affidavit of Cecilia Botello and attached documents.

   •   Exhibit B – Excerpts and exhibits from the deposition of John Winston Forrester;

   •   Exhibit C – Certified records from the Texas Railroad Commission;

   •   Exhibit D – Affidavit of Bob Washman and attached documents; and



 JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                          PAGE 2
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 3 of 207 PageID #: 613



      •   Pleadings, admissions, affidavits, stipulations of the parties, and authenticated or certified
          public records, if any, on file at the time of the hearing, or filed thereafter and before
          judgment with permission of the court.

                                 The Blackwell Lease Was and Is Terminated

A.        The Blackwell Lease Terminated for Lack of Production in Paying Quantities

          At the center of the instant suit is a mineral lease executed in 1967 between W.T. and Annie

May Blackwell as lessors, and J.R. Goldsmith as Lessee (the “Blackwell Lease”). Blackwell Lease

at 1, Exhibit A-1; Forrester Depo at. 83-84 and Depo Exhibit 6, Exhibit B. The Blackwell Lease

had a primary term of 5 years, which expired in 1972. Blackwell Lease at ¶ 2, Exhibit A-1. After

the expiration of the primary term, the secondary term began and ran “as long thereafter as oil,

gas, or other mineral is produced from said land.”1 Blackwell Lease at ¶ 2, Exhibit A-1.

          The Texas Supreme Court has long held that the term “produce” in such a habendum clause

is synonymous with the phrase “producing in paying quantities.” This was established law in

Texas well before the Blackwell Lease was executed. “While the lease does not expressly use the

term ‘paying quantities,’ it is well settled that the terms ‘produced’ and ‘produced in paying

quantities’ mean substantially the same thing.” Clifton v. Koontz, 160 Tex. 82, 325 S.W.2d 684,

690 (Tex. 1959) (citing Garcia v. King, 139 Tex. 578, 164 S.W.2d 509, 511-12 (Tex. 1942)).

When a mineral lease terminates, the lessee loses any ownership interests in the mineral estate that

was the subject of that lease. E.g., Garcia v. King, 139 Tex. 578, 164 S.W.2d 509 (Tex. 1942).

          John Winston Forrester claims to have acquired the Blackwell Lease on October 1, 2015.2

Assignment, Bill of Sale and Conveyance, Exhibit A-2.                               The summary judgment evidence



1A subsequent clause addressing production from pooled property is not applicable as this land was never pooled with any other land.
Forrester Deposition at 85, Exhibit B.
2 Although John Phillip Forrester has not claimed to have formally acquired the Blackwell Lease, he has claimed to have the right to
come onto property that was the subject to the Blackwell Lease, as well as the right to cross neighboring property owned by the Boone
family to get onto property that was the subject to the Blackwell Lease.


    JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                                                   PAGE 3
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 4 of 207 PageID #: 614



confirms that any production in paying quantities from the land covered by the Blackwell Lease

ended long before that date. Thus, no ownership interest in the underlying minerals was conveyed

to John Winston Forrester.

          The last possible date on which the Blackwell Lease produced in paying quantities was

January 2009, which predates John Winston Forrester’s acquisition of that lease by more than six

years. Operators of oil and gas wells in Texas must keep accurate records of, inter alia, “the

volumes of oil, gas, and geothermal resources produced and disposed of.” 16 Tex. Admin. Code

§ 3.1(b). They must also file monthly production reports with the Texas Railroad Commission:

          For each calendar month, each operator who is a producer of crude oil, natural gas
          or geothermal resources shall file with the commission a report for each of the
          operator's producing properties. Operators shall file such reports on commission
          Form PR, Monthly Production Report, or commission Form GT-2 (producer's
          monthly report of geothermal wells). These commission forms report monthly
          production and disposition of oil and condensate, and casinghead gas and gas well
          gas (Form PR) and geothermal resources (Form GT-2).

          16 Tex. Admin. Code § 3.58(b).

          According to the records of the Texas Railroad Commission, the last time any oil was

transported off of the Blackwell Lease was in January 2009.3 Texas Railroad Commission certified

records at Disposition Details Chart, Exhibit C. According to those same records, only 31 barrels

of oil (and no gas) were produced from that lease from February 2009 through October 2015 (when

John Winston Forrester acquired that lease). Texas Railroad Commission certified records at

Production and Total Disposition Chart, Exhibit C. Further, none of that oil was ever sold or

transported off of the lease. Texas Railroad Commission certified records at Disposition Details

Chart, Exhibit C. Instead, all of that oil shows a Disposition Code of “7”, which is a catch-all

category for: “Other – Stock adjustment, water bleed-off, lease use, road oil, production lost to


3As admitted by John Winston Forrester, this well is classified as an oil well and is not capable of producing gas in paying quantities.
Forrester Deposition at 89, Exhibit B.


    JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                                                      PAGE 4
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 5 of 207 PageID #: 615



formation, etc.” Texas Railroad Commission certified records at Disposition Codes, Exhibit C.

          Production from this lease did not improve under John Winston Forrester’s ownership and

operation. Notwithstanding his obligations under Texas law to keep accurate records of all oil and

gas produced and disposed of, he has not produced any records of any “oil, gas, and geothermal

resources produced and disposed of” from this well. See 16 Tex. Admin. Code § 3.1(b). Neither

has he produced copies of any reports that he filed with the Texas. Railroad Commission showing

any production or disposition from this well. See 16 Tex. Admin. Code § 3.58(b).4

          The summary judgment evidence establishes that the Blackwell Lease has not produced in

paying quantities since January 2009. The summary judgment evidence also establishes that John

Winston Forrester did not acquire the Blackwell Lease before October 2015. Thus, the Blackwell

Lease terminated before John Winston Forrester acquired it, and that lease did not convey any

ownership interest in the underlying mineral estate to John Winston Forrester.

B.        The Blackwell Lease Terminated Because of Total Cessation of Production

          In addition to its failure to produce in paying quantities, the Blackwell Lease also

terminated because of a total cessation of production for more than 60 days without any reworking

or additional drilling. The Blackwell Lease includes a cessation of production clause stating, “if

after the discovery of oil, gas or other minerals, the production thereof should cease from any

cause, this lease shall not terminate if lessee commences reworking or additional drilling

operations within sixty (60) days thereafter.” Blackwell Lease at ¶ 6, Exhibit A-1.


4 If he had any such documents, John Winston Forrester was required to produce them in this suit long ago. According to the Discovery
Order in this case [Doc.22]: “All original documents and tangible things in the possession, custody of each party that are relevant to the
pleaded claims or defenses involved in this action shall be made available for inspection and copying within forty-five (45) days after
the Scheduling Conference.” Mr. Brown’s claim that the Blackwell Lease terminated for lack of production has been a pleaded claim
and defense in this case since at least February 8, 2018, when Mr. Brown filed his Counterclaim [Doc. 27]. Further, the fact that Plaintiffs
had not produced any well production records was brought to their attention by letter dated March 2, 2018. Correspondence to Plaintiffs’
Counsel, Exhibit A-5. Further, John Winston Forrester confirmed that the company he uses for regulatory filings is under his control.
Forrester Deposition at 10-11, Exhibit B. He also repeatedly affirmed in his deposition that he had produced all documents relevant to
the pleaded claims and defenses in this suit. Forrester Deposition at 9, 13-15, 19-21, Exhibit B.


    JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                                                          PAGE 5
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 6 of 207 PageID #: 616



       As explained by the Texas Supreme Court: “A total cessation of production for the number

of consecutive days defined in a lease's cessation-of-production clause automatically terminates

the lease, without regard to the reasonableness of the operator's actions, absent a properly invoked

savings clause.” BP America Production Co. v. Red Deer Resources, LLC, 526 S.W.3d. 389, 395-

96 (Tex. 2017). "When production stopped on May 4, 1977, during the secondary period, Sun had

an express sixty days to drill or rework the well. When it failed to do so, the lease by its express

terms automatically terminated." Samano v. Sun Oil Co., 621 S.W.2d 580, 584 (Tex. 1981).

       The cessation of operations clause in the Blackwell Lease provides an independent basis

for termination of that lease. “This is a ground for lease termination separate from the cessation

of production in paying quantities analysis laid out in Clifton v. Koontz, 160 Tex. 82, 325 S.W.2d

684, and Skelly Oil Co. v. Archer, 163 Tex. 336, 356 S.W.2d 774 (Tex. 1962).” BP America

Production Co. v. Red Deer Resources, LLC, 526 S.W.3d. 389, 396 (Tex. 2017).

       As shown by the summary judgment evidence, production from the Blackwell Lease

ceased for more than sixty days on multiple occasions since April 2011, without any evidence that

the operators commenced reworking or additional drilling operations during any of stoppages.

Such periods include: April 2011 – June 2011 (3 months); November 2011 – April 2012 (6

months); June 2012 – October 2012 (5 months); March 2013 – October 2015 (32 months). Texas

Railroad Commission certified records at Production and Total Disposition Chart, Exhibit C.

       Despite the requirements of the Texas Railroad Commission for all operators to “keep

books showing accurate records of the drilling, redrilling, or deepening of wells” and their

obligation to produce all documents relevant to the pleaded claims or defenses involved in this

action, Plaintiffs have produced no documents evidencing reworking or additional drilling




 JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                        PAGE 6
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 7 of 207 PageID #: 617



operations corresponding to those breaks in production.5 Again, the summary judgment evidence

establishes that the Blackwell Lease terminated before John Winston Forrester acquired it, and that

lease did not convey any ownership interest in the underlying mineral estate to John Winston

Forrester.

C.        The Blackwell Lease Is Not Saved by Ratification or Force Majeure

          In his deposition, John Winston Forrester claims that the Blackwell Lease is still in effect

because of ratification and force majeure. Forrester Deposition at 95-96, Exhibit B. Neither

claim is meritorious.

          John Winston Forrester specifically points to a series of ratifications obtained by a previous

operator between December 2010 and February 2011. Although Texas law allows the parties to

an agreement to later ratify that agreement, none of those ratifications were executed by either

W.T. Blackwell or Annie May Blackwell - the lessors in the Blackwell Lease. Instead, they were

executed by people who were not parties to the Blackwell Lease.

          More importantly, none of those 2010-2011 ratifications changed any of the terms of the

Blackwell Lease. That lease did not change the date of its execution or the primary term. It was

still “made this 8th day of November, 1967” and the five-year primary term still ran for “five (5)

years from this date (called ‘primary term”).” Blackwell Lease at 1 and ¶ 2, Exhibit A-1. Indeed,

each of the 2010-2011 ratifications expressly states: “This Ratification is signed by Lessor as of

the date of the acknowledgement below, but is effective for all purposes as of the effective Dates

of the Leases stated above.” Ratification of Oil and Gas Lease, Exhibit A-3. Thus, the primary

term of the Blackwell Lease still ended in 1972. Further, the lack of production in paying


5 As with the absence of production records, Plaintiffs’ failure to produce “documents relating to reworking or additional drilling
operations at that lease” was called to their specific attention in the March 2, 2018 letter to Plaintiffs’ Counsel and John Winston Forrester
has testified that he has produced all documents relating to reworking and additional drilling on the Blackwell Lease. Forrester
Deposition at 20, Exhibit B.


    JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                                                            PAGE 7
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 8 of 207 PageID #: 618



quantities and complete cessations of production that occurred since February 2011 still

automatically terminated the Blackwell Lease. As John Winston Forrester has admitted, the 2010-

2011 ratifications had no effect after early 2011. Forrester Deposition at 106, Exhibit B. In other

words, he may have secured a ratification of the leases in 2010-2011, but that ratification did not

revive the underlying lease. The ratification did not amend or otherwise alter its terms. At most,

it ratified what was existing at the time of ratification – a lease in which the primary term had

ended in 1972 and in which the secondary term had long since terminated for lack of production,

and that lack of production continued from the date of ratification until today.

       John Winston Forrester claims that force majeure next saved the Blackwell Lease by

suspending the obligation of a prior operator – Vogo, which was the operator of this lease from

August 2012 until selling the lease to John Winston Forrester in October 2015. There are multiple

fallacies with this argument.

       First is the narrow scope of what constitutes a force majeure event under the express terms

of the Blackwell Lease. John Winston Forrester claims that force majeure applies because a

neighboring landowner (the Boone family) refused to give Vogo permission to drive across their

land to get the Blackwell Lease. An uncooperative neighbor does not constitute a force majeure

event under the Blackwell Lease. The Blackwell Lease expressly defines what constitutes force

majeure:

       Lessee shall not be liable for delays or defaults in its performance of any agreement
       or covenant hereunder due to force majeure. The term “force majeure” as employed
       herein shall mean: [1] any act of God including but not limited to storms, floods,
       washouts, landslides, and lightning; [2] acts of the public enemy; [3] wars,
       blockades, insurrections or riots; strikes or lockouts; [4] epidemics or quarantine
       regulations; laws, acts, orders or requests of federal state, municipal or other
       governments or governmental officers or agents under color of authority; [5] freight
       embargoes or failures; [6] exhaustion or unavailability or delays in delivery of any
       product, labor, service, or material.

       Blackwell Lease at ¶ 9, Exhibit A-1.

 JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                          PAGE 8
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 9 of 207 PageID #: 619



          Although John Winston Forrester may personally believe that an allegedly uncooperative

adjacent landowner constitutes force majeure, such a belief is not consistent with Texas law. “The

scope and effect of a ‘force majeure’ clause depends on the specific contract language, and not on

any traditional definition of the term.” Virginia Power Marketing, Inc. v. Apache Corp., 297

S.W.3d 397, 402 (Tex. App.—Houston [14th Dist.] 2009, pet. denied). “Force majeure is now

little more than a descriptive phrase without much inherent substance. Indeed, its scope and

application, for the most part, is utterly dependent upon the terms of the contract in which it

appears.” Sun Operating Partnership v. Holt, 984 S.W.2d 277, 283 (Tex. App.—Amarillo 1998,

no pet.). An allegedly uncooperative neighbor does not constitute any of the six specific items that

the Blackwell Lease identifies as force majeure events.

          Second, Vogo could have easily rectified any lack of cooperation from the Boone family.

The owner of Vogo has admitted under oath that he could have simply gotten a court order to

require the Boones to let him onto the Blackwell Lease property. Vaughn Criminal Testimony at

140, Exhibit A-7. He also admitted that if the Blackwell oil well had been profitable, he probably

would have spent the $300 it would have taken to get that court order.6 Vaughn Criminal

Testimony at 144, Exhibit A-7. Thus, no lack of cooperation from the Boone family prevented

Vogo from accessing the Blackwell Lease property.

          Third, force majeure only suspends a party’s obligation during the pendency of the force

majeure event. It does not undo a termination of a mineral lease that occurred before the force

majeure event. As shown by the Texas Railroad Commission records, Vogo became the operator

of this lease in August 2012. According to the sworn testimony of the owner of Vogo, he first

experienced a lack of cooperation from the Boone family shortly after he bought the Blackwell

6 The fact that Vogo determined that the Blackwell well not worth a $300 expenditure is also powerful evidence reinforcing the fact that
the Blackwell Lease was not even capable of producing in paying quantities.


    JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                                                      PAGE 9
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 10 of 207 PageID #: 620



 Lease. He had previously worked for two prior owners of the Blackwell Lease and had repeatedly

 crossed the Boone property to access the Blackwell property without problem before Vogo bought

 that lease. Vaughn Criminal Testimony at 132-36, Exhibit A-7. The Blackwell Lease, however,

 had terminated before Vogo bought the lease and began having problems with the Boone family.

        Even assuming the 2010-2011 ratifications revitalized the Blackwell Lease as of February

 2011 (the date of the last of those ratifications), the Blackwell Lease terminated between then and

 when Vogo acquired the lease in August 2012. As described above, the Blackwell Lease failed to

 produce in paying quantities between February 2011 and August 2012. Additionally, there were

 several instances in which production completely ceased for more than 60 days during that period:

 April 2011 – June 2011 (3 months); November 2011 – April 2012 (6 months); June 2012 – August

 2012 (2+ months). These complete cessations of production also automatically terminated the

 Blackwell Lease.

        Additionally, John Winston Forrester has admitted that he has been on the lease property

 an estimated 15-20 times since acquiring the Blackwell Lease, including as recently as two or three

 weeks before his October 24, 2018 deposition. Forrester Deposition at 143, Exhibit B. As a

 matter of law, force majeure is not preventing John Winston Forrester from accessing the property

 covered by the Blackwell Lease.

        Finally, John Winston Forrester attempts to rely on a series of ratifications he obtained in

 2016. As with the earlier ratifications, none of those ratifications were signed by W.T. Blackwell

 or Annie May Blackwell - the lessors in the Blackwell Lease. Instead, they were executed by

 people who were not parties to the Blackwell Lease.

        More importantly again, none of those 2016 ratifications changed any of the terms of the

 Blackwell Lease, including the effective date and the primary term. That ratified lease was still



  JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                      PAGE 10
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 11 of 207 PageID #: 621



 “made this 8th day of November, 1967” and the five-year primary term still ran for “five (5) years

 from this date (called ‘primary term’).” Blackwell Lease at 1 and ¶ 2, Exhibit A-1.

        Each of the 2016 ratifications confirm that the Blackwell Lease is “dated November 8,

 1967” and expressly state that the ratification is “in accordance with the terms and provisions of

 the above described lease.” 2016 Ratifications, Exhibit A-4. Those terms and provisions include

 the date of the Blackwell Lease and provide the starting date for the primary term of that lease

 “five (5) years from this date (called ‘primary term”).” Thus, the primary term of the Blackwell

 Lease still ended in 1972. Further, both the lack of production in paying quantities and complete

 cessations of production that have occurred since February 2016 still automatically terminated the

 Blackwell Lease. As addressed above, Forrester may have secured a ratification of the leases, but

 that ratification did not amend or otherwise alter its terms. At most, it merely ratified what was

 existing at the time of the ratification – a lease in which the primary term had ended in 1972 and

 in which the secondary term had long since terminated for lack of production, and that lack of

 production continued from the date of ratification until today.

        With specific regard to this suit, the 2016 ratifications did not exist during the events upon

 which Plaintiffs’ suit is premised. Even if Forrester obtained an effective ratification in February

 2016, no such ratification existed in October 2015, November 2015, or December 2015, which are

 the operative dates listed in paragraphs 26-37 of Plaintiffs’ First Amended Complaint.

        As discussed above, the summary judgment evidence establishes that, notwithstanding

 Plaintiffs’ ratification and force majeure arguments: the Blackwell Lease terminated before John

 Winston Forrester acquired it; the Blackwell Lease remained terminated throughout October,

 November, and December 2015; the Blackwell Lease is presently terminated; and the Forresters

 have no right, title, or interest in the mineral estate that was the subject of the Blackwell Lease.



  JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                         PAGE 11
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 12 of 207 PageID #: 622



                 Property No. 69764 Was Never Subject to the Blackwell Lease

        As detailed in Plaintiff’s First Amended Complaint, Plaintiffs’ grievances with Mr. Brown

 appear to have their genesis in the Forresters repeated actions to “access the Blackwell lease via a

 gate on Farm Market Road 2966.” First Amended Complaint at ¶ 26. For example, Plaintiffs

 allege: “Defendant John A. Hammack, an employee of Sheriff Brown, met Winston Forrester at

 the gate, shouting profanities and attempted to prevent Winston from entering upon the Blackwell

 lease—i.e. Winston Forrester’s own property.” First Amended Complaint at ¶ 26.

        A few days later, on or about October 26, 2015, Winston Forrester again went to
        his property on the Blackwell lease via the gate on FM 2966 . . . Just as they had
        days before, employees of the Wood County sheriff’s office again arrived on the
        scene to harass and intimidate Winston Forrester, this time due to a claimed
        “trespassing complaint” despite the fact that Winston Forrester was on his own
        property and had an absolute right to extract minerals from the mineral estate.

        First Amended Complaint at ¶ 28.

        A major problem with these claims is that neither the referenced gate on FM 2966 nor the

 property on which that gate is located were ever subject to the Blackwell Lease. They are not, and

 never were, John Winston Forrester’s “own property” as he claims. As illustrated in the map on

 page 4 of Plaintiffs’ First Amended Complaint, this particular parcel of property is identified by

 number 69764.

        Mr. Brown now moves for summary judgment that: Property No. 69764 was never subject

 to the Blackwell Lease; that John Winston Forrester has no right, title, or interest in that property;

 and that John Winston Forrester has no right to enter or be on that property.

        This particular issue should not take much of the Court’s time. Notwithstanding his

 expressions of outrage at being investigated for criminal trespass and his characterization of

 Property No. 69764 as his own property, John Winston Forrester has admitted that the Blackwell

 Lease does not include Property No. 69764. Forrester Deposition at 36, Exhibit B. He has also


  JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                         PAGE 12
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 13 of 207 PageID #: 623



 admitted that the gate on Farm to Market Road 2966 is not on the Blackwell Lease. Forrester

 Deposition at 31, Exhibit B. When asked if parcel number 69764 as shown on the map of

 Plaintiffs’ First Amended Complaint is Winston Forrester’s own property, John Winston Forrester

 admitted: “Of course not.” Forrester Deposition at 51, Exhibit B. He also admitted that when

 he was standing immediately to the west of the gate referenced on page 4 of Plaintiffs’ First

 Amended Complaint on October 26, 2015, he was not standing on his own property. Forrester

 Deposition at 52, Exhibit B.

        The fact that John Winston Forrester has no ownership interest in Property No. 69764 is

 also confirmed by the relevant deeds and property records. A summary of property records for

 Property No. 69764 is attached as part of Washmon Affidavit and Attachments, Exhibit D. Those

 records reveal that Property No. 69764 is not part of the property that was subject to the Blackwell

 Lease. Washmon Affidavit and Attachments, Exhibit D. Those records also reveal that W.T. and

 Annie May Blackwell (the lessors of the Blackwell Lease) never had any ownership interest in

 Property No. 69764. Washmon Affidavit and Attachments, Exhibit D. Thus, W.T. and Annie May

 Blackwell had no mineral interest in Property No. 69764 to lease to J.R. Goldsmith as part of the

 Blackwell Lease.

        John Winston Forrester knew before he ever filed this suit that he had no ownership interest

 in Property No. 69764 and had no right to cross that property to reach the property covered by the

 Blackwell Lease. E.g., Testimony of John Winston Forrester in Cause No. 2015-613 (February 2,

 2016) at 7, 25, Exhibit A-6. He also knew: (1) that there was a fence separating Property No.

 69764 from FM 2966; (2) that there was a locked gate in that fence; (3) that there was a No

 Trespassing sign on that gate; (4) that he cut the chain securing that locked gate; (5) that he went

 through that gate onto Property No. 69764; (6) that he did not have permission from Mr. Brown to



  JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                       PAGE 13
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 14 of 207 PageID #: 624



 cut that chain and come onto Property No. 69764 on October 24, 2015; and (7) that he did not have

 permission from Mr. Brown to cut that chain and come onto Property No. 69764 on October 26,

 2015. Forrester Deposition at 41-44, Exhibit B. Thus, John Winston Forrester has effectively

 admitted that he committed Criminal Trespass. TEX. PENAL CODE § 30.05.

        Despite having all this knowledge before he filed the instant suit, John Winston Forrester

 nevertheless seeks damages premised on a claim that he had a right to cut that chain and come

 onto Property No. 69764. First Amended Complaint at ¶¶ 26-29, 46-47. Particularly in light of

 these continued assertions, James R. Brown is entitled to summary judgment that: (1) Property No.

 69764 is not, and never was, subject to the Blackwell Lease; (2) John Winston Forrester does not

 have, and never had, any right, title, or interest in Property No. 69764; and (3) John Winston

 Forrester does not, and never had, any right to enter or be on Property No. 69764.

                                      Conclusion and Prayer

        The summary judgment evidence establishes both the terminated status of the Blackwell

 Lease and that Property No. 69764 was never part of the Blackwell Lease. Therefore, Mr. Brown

 is entitled to partial summary judgment for declaratory judgment that:

    •   The Blackwell Lease terminated before it was acquired by John Winston Forrester;

    •   The Blackwell Lease remained terminated throughout October – December 2015;

    •   The Blackwell Lease is presently terminated;

    •   The Forresters have no right, title, or interest in the mineral estate that was the subject of

        the Blackwell Lease;

    •   Property No. 69764 is not, and never was, subject to the Blackwell Lease;

    •   John Winston Forrester does not have, and never had, any right, title, or interest in Property

        No. 69764; and



  JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                        PAGE 14
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 15 of 207 PageID #: 625



     •   John Winston Forrester does not, and never had, any right to enter or be on Property No.

         69764.

 Therefore, James Brown respectfully prays that the Court grant this motion for partial summary

 judgment and for such other and further relief to which he may be entitled.

                                                 Respectfully submitted,


                                                 By:      /s/ James W. Hryekewicz
                                                          GRANT D. BLAIES
                                                          State Bar No. 00783669
                                                          Email: grantblaies@bhilaw.com

                                                          JAMES W. HRYEKEWICZ
                                                          State Bar No. 00784298
                                                          E-mail: jwh@bhilaw.com

                                                 BLAIES & HIGHTOWER, L.L.P.
                                                 421 W. Third Street, Suite 900
                                                 Fort Worth, Texas 76102
                                                 817-334-0800 (Telephone)
                                                 817-334-0574 (Facsimile)

                                                 ATTORNEYS FOR DEFENDANT/COUNTER-
                                                 PLAINTIFF JAMES A. BROWN

                                    CERTIFICATE OF SERVICE

         I hereby certify that on December 10, 2018, I electronically filed the foregoing document with

 the clerk for the U. S. District Court, Eastern District of Texas, using the Electronic Case Filing system

 of the Court, by way of which copies were served on counsel of record in this matter.

         In addition, true and correct copies of the foregoing document were mailed to the following

 pro se parties:

         John A. Hammack
         782 CR 1326
         Quitman, Texas 75783




  JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                                            PAGE 15
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 16 of 207 PageID #: 626



        Jerry Wayne Boone
        320 CR 1326
        Quitman, Texas 75783


                                                     /s/ James W. Hryekewicz
                                                     James W. Hryekewicz




  JAMES A. BROWN’S MOTION FOR PARTIAL SUMMARY JUDGMENT                         PAGE 16
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 17 of 207 PageID #: 627




              EXHIBIT
                 A
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 18 of 207 PageID #: 628




                            THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

 JOHN WINSTON FORRESTER, et al,                   §
      Plaintiffs                                  §
                                                  §
 v.                                               §           CIVIL ACTION NO. 6:l 7-CV-561
                                                  §
 WOOD COUNTY, et al,                              §
     Defendants                                   §

                                AFFIDAVIT OF CECILIA BOTELLO

 STATE OF TEXAS                  §
 COUNTY OF TARRANT               §

         BEFORE ME, the undersigned authority, personally appeared Cecilia Botello, who,

 being by me duly sworn, deposed as follows:

         1.      "My name is Cecilia Botello. I am over the age of eighteen (18) years, am of

 sound mind, suffer from no legal disabilities, have never been convicted of any crime or offense,

 and am competent to make this affidavit. I have personal knowledge of the matters stated herein,

 and based on the foregoing knowledge, such matters are true and correct."

         2.      "I am a Legal Assistant with the law firm of Blaies & Hightower, L.L.P. In

 support of James Brown's Motion for Partial Summary Judgment, the following summary

 judgment evidence is attached to this Affidavit and to James A. Brown's Motion for Partial

 Summary Judgment, and is incorporated herein by reference:

         3.      Attached as Exhibit "A-1" is a true and correct copy of documents produced by

 Plaintiffs bates-numbered WF250-WF252 (Blackwell Lease). Exhibit A-1 is incorporated herein

 by reference.




 AFFIDAVIT OF CECILIA BOTELLO                                                             PAGE l
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 19 of 207 PageID #: 629




         4.      Attached as Exhibit "A-2" is a true and correct copy of documents produced by

 Plaintiffs bates-numbered WF253-WF256 (Assignment and Bill of Sale). Exhibit A-2 is

 incorporated herein by reference.

         5.      Attached hereto as Exhibit "A-3" is a true, accurate, and correct copy of

 documents produced by Plaintiffs bates-numbered WF1207-WF1216, WF1218-WF1223,

 WF1225-WF1227, WF1229-WF1232, WF1234-WF1237, (2010-11 Ratifications). Exhibit A-3

 is incorporated herein by reference.

         6.      Attached hereto as Exhibit "A-4" is a true, accurate, and correct copy of

 documents produced by Plaintiffs bates-numbered WF1359-WF1377 (2016 Ratifications).

 Exhibit A-4 is incorporated herein by reference.

         7.      Attached hereto as Exhibit "A-5" is a true, accurate, and correct copy of

 Correspondence to Plaintiffs dated March 2, 2018 with fax confirmation sheet. Exhibit A-5 is

 incorporated herein by reference.

         8.      Attached hereto as Exhibit "A-6" is a true, accurate, and correct copy of Excerpts

 from the testimony of John Winston Forrester in Cause No. 2015-613 (February 2, 2016)- Pages

 1-4, 7, 13, 25, reporter's certification pages. Exhibit A-6 is incorporated herein by reference.

         9.      Attached hereto as Exhibit "A-7" is a true, accurate, and correct copy of Excerpts

 from the testimony of Hubert C. Vaughn in Cause Nos. 23, 121-2017; 23,122-2017; and 23,331-

 2017 (March 27, 2018) - Pages 132-136, 140, 144, plus first pages and reporter's certification

 pages. Exhibit A-7 is incorporated herein by reference.

         "Further Affiant sayeth not."



                                                      Cecilia Botello




 AFFIDAVIT OF CECILIA BOTELLO                                                                PAGE2
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 20 of 207 PageID #: 630




         Before me, {) �tl)\.t\,(bQ\             d ,
                                            a Notary Public in and for the State of Texas, on this
 day personally appeared Cecilia Botello, known to me to be the person whose name is subscribed
 to the foregoing instrument and acknowledged to me that she executed the same for the purposes
 and consideration therein expressed.

               Given under my hand and seal of office this     /   orJ.-rv   day of   �o 18.



   -�·
       ,,,.,,.,,,,,
     �, �1PU ��
       "'"··!<•
   lo"�*
   �.;.:,
   ���·.;;-.;���
                      -
                            DIANA GOLD
             . �"\ Notary Public.
                                State of lexas
                 }:.�comm.Expires 12-10-2019
                                                               �

                                                                                 "
                                                                                     JM
                                                                                      ·
                                                                                          �



                                                             Notary Public in and for the State of Texas
       ,,,,,,111\\\
                          Notary ID 793993




AFFIDAVIT OF CECILIA BOTELLO                                                                      PAGE 3
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 21 of 207 PageID #: 631
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 22 of 207 PageID #: 632




                                                                                       386
                                                                     .               (Ml)
                                                                  OIL, GAS AND MINER.U, LEASE            57547
                                                    ...t...b __....�..,,
            1'11111 1.ClaDla:lf1'..,... ...........,6
                                            ..             -...m...b...o...
                                               ..___.N,..n....                        "�"'"----M·:f
                                                                        r------ n� "'"..   '
         �. :r.




                                                                           .
                    BJackwoU und vfi'o, Aou1o Ka;y BJaak:1,1nlJ
                                                                                                     .       (tori oa.c..   Iiir-1
       ...... ..iw-. ,�........ " ....... ,, • ...__                     ,I. B- QoJdenu:lih                                               ,_,   i....,
             1. i...o,, I•
                         ..,,rlolrnlln ot . .len�d.        Ji"flnll-=-.,,,-------�-....,_.,.�--,.--.,r., �----,-jfil..e-  ·. \'Mllan·'(I 10.00 I
                                                                                                �=-��,,,.,.111'
                                                                                        ••i'ofii.'..
       11 .... ..U. Nn'lpl o1 w�I,· b ,, .. .W..o,t\t,I ...... �t '"t&III• bb'clo p,.,thl            q.-,oto or ii,,  lltrdftrala!Df,I ��
       u4 IA oelul•tf..V,'° ,,._ tor IN,&."7'it:- el la•m:,,•�•t �'1!11, , ... -�-•, drUIJ••u
       ��.,... .., &t""�rit. "'',,J':, ��· :...: ..:: .l't:1.'':�at�,::.
       - .... -.. ... --,-, .. �u;..,�....:i ........ ,.                                       Wgp
                                                                                                     ..:::..��.1:JO�!c':.Uo�l
                                                                                                 •l•l•s u4      :;         •lli.f.� ••f,_�I
                                                                                                                       tot •• •""'v.los
                                                                                                                              &l�t!l �
                                                                                                                                     o-.-.... --.
                                                                                                                                                            I.'

                                                                                                                                                              '

                         .  NORTH One-Half 0£ the following described 87 .07 acres and he.ing
                  the same 87.07 acres as described in Certified Field Notes by W,A,
                  Morrison Jr., filed fo,: record on Apl'il 11, 1966, unda-r File No. A9222,
                  !-/oqp councy, Texas descr:Lbed as,
                       ·    BEGINNING at the N W oorner of the J P Duncan survey , being also
                  an. interior corner of the J Robbins survey Abst 484, and an interior                                                                           ,.
                  corner of the l.E. Johnson 86 acre tract;                  .
                            THENCE SOUTH 89 deg 50 Min Eust along a south line of said 'Robbins
                  survey and the uppet south line of the said Johnson 86 aore tract a dist� ·
                  ance of 623,3 vrs. to the upper south east corner of said Johnson 86
                  acre tract thia being &lso the southwest corner of the J H McM:anus 76
                  acre tract and the Northwest corner of the J H McManus 5 acre tract;
                            THENCE SO deg 15 wi� W with the west.line of the said McManus. 5
                  acre tract a distance of 8·5 vrs to the southwest' corner of sa�d 5 acre
                  tract;
                            THENCE S 89 deg 50 min E. with thfl south line of the aforesaid
                  HcManus Sacre tract a distance of 402,2 vrs to the southeast corner of
                  same, being also a point on the west line of the �lilt MoMilHan 2.48
                  a ere ttact;
                           THENCE SOUTH O deg 35 min West with the west line of the said
                  Will McMillan 2.48 acre tract, the. west line of the Dollie '.l"urner 17 .85
                  acre tract, the west line of the Tobe Willis 17.85 acre tr.act the west
                  line of the W,A, Howard et el 17,85 acrettae1t1 the west line of the J,l).
                  and Dixie Benton et al 26 .8 acre tract I the' want line of the J .D. anp
                 .Dixie Benton 27.8 acre tract and the west line of the TH Rappe 14.9
                  acre tract, at a distance of 835 vre a point for corner on the west line
                  of the said 14.9 acre tract., said point being also the Northeast
                  corner of the J H McMonus 38 acre tract;
                           THENCi N 89 deg 50 Min W if95 .4 vr.s to uhe S ,E, · corner of 73
                  acre� fonnerly owned by Terrell Howle, same being on the North line
                  of said 38· acr� t-ract owned by J H McManue;
                           THENCE N O deg 45 min W with' tl1e east line o.f t:hn said Howell
                  73 acre tract, a distanoe of 817.2 vrs. the Northeast ·cornerof s�ne;
                           THENCE S 87 deg 10 min W With t:he North line of sai'd Ho"7ell
                  73 acre cract a disi:ance of 510 .9 v:rs to the Northwest corner of sa1:d
                  Rowell 73 acre tract b�ing also a point on the west line of the afo:remen�.
                  tioned J, Robbi�s survey; .                                              ·
                           THENCE NO deg 16 min E 130,9 V'r:'S to the place of beginning,
                  containing 8 7 ,07 acres of land, more or less I and being the t:ra'c1; of
                   land described as containing 85 ac�es mora or less in deed·dated .July
                   29, 1935, frOlll W. P, &lackwell to W,T. Blackwell recorded in Vol, 152;
                  l'age 562 � Deed Records of Wood County, Texas ,           · J/ . ·        .,.
                                      SIGNED FOR IDEm'Ill'ICATION:
                                                                        ,
                                                                                            9t/, T/ij)_�<'rff__/')/.
                                                                                            tLu;, 2.Jtaf' ..!UA �W.£


                                          \



                                                                                                                                                         WF00250
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 23 of 207 PageID #: 633




      :r • -n--• •          ·------· . ------- . . • -·• • •·•· •: --·.. . .-.-;.--··- . -- -·..:. � ·.:,_.:. _ ,.,   , . .,. _,._,, "'.,,,,,·(, :··.       .•   ......   •"




                                                                                                                                                                          , ..




        ·-··-·-··· . . ,.              .. ····-       ,             .
                                                                                                                                                        . .. 1-·,·




       ·,   ...
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 24 of 207 PageID #: 634




                                           388

                                                                                                                           tt
            TBE STA.TE OF TEL\ll
                                                                                                                           ,'·.:
                                       }                                                                                   I·
            COUNTY' OF-   l•lood ------
                                                                                                                           :;        .
                                                                                                                           i� .
                                                                                                                           ..
                                                                                                                           .i'




                                                                                                                           ..
                                           �».u..Al.

                                           Noi.17 �Ue,..-.Jmml.. .. __ ,_.                    ..COU11ty, 'l'oxu.


       -·   ---    �          -    -   .                                                                                   :\
                                                                                                                      ....
                                                                                                                           ..    i
                                                                                                                                 l




                                                                                                                      -:




                                                                                                   ..




                                                                                                                                         ,. .
                                                                                                                                         I·
                                                                                                                                         I•



                                                                             . . - . �-   . . ·.
                                                                                                                   WF00252
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 25 of 207 PageID #: 635
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 26 of 207 PageID #: 636




                                    Assignment, Bill of Sale and Conveyance

       THIS ASSIGNMENT, BILL OF SALE AND CONVEYANCE."(thls "Assignment"), effective as of 12:00
       a.m, (local tlme) on October 1, 2015 (the "Effective T(me"), is made from VOGO, lnc., a Texas
       Corporation, (Assignor), whose address Is 776 Farm Road 1536; Sulphur Springs, Tx 75482, to
       John Forrester (Assignee), whose address Is 6894 FM 1650 Gilmer, Tx 75645.

                                                     ARTICLE I

                                            Granting and Habendum

       For Ten Dollars ($10.00). and other good and valuable consideration, the receipt; and sufficiency
       of which are hereby acknowledged, Assignor does hereby grant, bargain, sell, transfer, convey,
       set over, assign and deliver unto assignee, their successors and assigns, effective for all
       purposes as of the Effective Time and subject to the matters set forth herein, the Assets. The
       term "Assets" shall mean all of Assignor's right, title and Interest In and to the following:

                        A. The oil, gas and/or mineral leases and fee mineral interests specifically
       described In Exhibit "A'' (the '.'Leases"), lncludlng without !Imitation all leasehold estates and
       Interests, all royalty, production payment, reverslonary, net profit, contractual working
       interests and other slmllar rights and estates therein, the lands described In Exhibit "A" ·(the
       "tands"] and.the oll, gas and other Hydrocarbons (the "Hydrocarbons") attributable to the
       Leases or Lands, Including all rights In any pooled, unitized or co.mmunitized. acreage by virtue
       of the Lands or Leases being a part thereof and all Hydrocarbons produced from the pool or
       unit allocated to any such Lands or Leases;

                     ·B. The wells speclflcally described in Exhibit "A" (the "Wells"), together with all
      other oil and gas wells and all water, Injection and disposal wells on the Lands or on Lands ·
      pooled, comm unitized or unitized therewith, whether producing, shut-In or temporarily
      abandoned, and all personal property, equipment, fixtures, Improvements, permits, water
      discharge permits,· gathering lines, rights-of-way and easements located on the Lands or used In
      connection with the production, gathering, treatment, processing, storing, transportation, sale
      or disposal of Hvdrocarbons or water produced from the properties and. Interests described In
      Section A above;

              c. The unltlzatlon agreements, and all other such agreements relating to the properties
      and Interests described In Section A and B above and to the production of Hydrocarbons, If any,
      speclflcally attributable to.sald properties and Interests, (the "Contracts;') but excluding any
      contracts, agreements or Instruments to the extent transfer would result In a vlolatlon of
      applicable law or Is subject to a Required Consent that is not waived by Assignee or obtained or
      otherwise satisfied by Assignor;




                                                                                                    WF00253
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 27 of 207 PageID #: 637



,r .
                      TO HAVE AND TO HOLD the Assets; together with all and singular the rights,
              privflegei, contracts. and .appurtenances, in any way appertaining or belonging thereto,
              unto Assignee, its successors and assigns, forever, subject to the matters set forth herein.
                                                    ARTICLEII .
                                              Special Warranty of Title

                     Section 2.0l Special Warranty of Title. Assignor hereby agrees to warrant and
              defend title-to the Assets solely unto Assignee against every person whomsoever lawfully
              claiming 01· to claim the some 01· any part thereof, by, through or under Assignor, but not
              otherwise.
                                                   ARTICLE Ill
                                                   Mfscellancous

                      Section 3.01 Construction. The captions in this Assignment are for convenience
              only and shall not be considered a part of or affect the construction or interpretation of
              any provision of this Assignment.                                                ·
                      Seotion 3.02 No Thi1·d Party Beneficiaries. Nothing in this Assignment shall
             provide any benefit to any thkd party or entitle any thirty party to any claim, cause of
             action, remedy or right of ony kind, it being the intent of the patties hereto that this
             Assignment sl.lall otherwise not be construed as a third p1;iti.y beneficiary contract. ·
                     Section 3.03 Assignment, This Assignment shall be binding upon and inure to the
             benefit of fhe parties hereto and their re�pective succe�so1·s and permitted assigns ..
                     Section 3.05 Counterpart Execution. This Assignment may he executed in any
            number of counterparts, and each counterpart hereof shall be effective a1, to each party·
            that executes the same whether or not ell of such parties execute the same counterpart. If
            counterparts of this Assignment are executed. the signature pages from various
            counterparts may be combined into one composite instrument for all purposes. All
            counterparts togothe,: shall constitute only one Assignment, but each counterpart shall be
            considered an original.          ·                                                         ·
                    Section 3.07 �- It is the Intent of Assignor and Assignor does Hereby assign
            to assignee all oil, gas and mineral leases associated wlth the Wells, whether described on
            Exhibit "A" or not.


                   JN WITNESS WHEREOF, this Assignment is executed by the parties on the date
           of their respective acknowledgments below) but shall be effective for all purposes as of
           the Effective Time,                                                 ·




                                                                                                      WF'00254   ·
      Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 28 of 207 PageID #: 638



'I'




                                                   Exhibit "A"
                Attached to and made a part of that certain Assignment and· Bill of Sala between
                                         VOGO, Inc. & John. Forrester
                                             Dated October 1, 2015


               Well:         W.T. Blackwell #1 42499-02603
               Lea�e#:      05321
               Lessor: ·    W.T. Blackwell et us
               Lessee:      J.R. Goldsmith
               Date:         November 8, 1967
               Recording:   Volume 586, page. 386
               Description: North half of an 87.07 acre tract out of the J.P. Duncan .Survey,
                            A-166, Wood County, Texas




                                                                                                WF 00255
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 29 of 207 PageID #: 639




                                                 ASSIGNOR:

                                                 VOGO,lnc.




         Name: _HubertC. Vaughn

         Title: _President

                                            ACKNOWLEDGEMENT

         State of TeJtas                }
         County of Wood                 }


         The forgoing instrument was acknowledged before me on the � §t: day       orDtldoef. 2015,
                              as Presidont of VOOO, Inc., Texas Corporation, on behalf of sald
         by Hubert C, Vaughn,
         corporation.

         My commission expires�\)':\·   tl\ "�\°'\




                                                     THE STATE OF TEXAS
                                                     COUNTY OF WOOD
                                                     I hereby ocrt.Hy      lhat. this inst.run,ent. wa11 FILRD en lhE!
                                                                      Ume st.a111ped hereon by 1110 11,r,d was duly
                                                     dat.o nna t.he t.hfl
                                                     RECORDED Jn          OPR Rooordi. of Uooa Counly, hxM,
                                                     201�-00011546 sp�ron
                                                     10/0!/2015 02:43 PM




                                                                                                       WF00256
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 30 of 207 PageID #: 640
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 31 of 207 PageID #: 641




                                            RATFiCATION OF OIL AND GAS LEA\SE;.
                                                  (By Mineral Owner (Lessor)\
    ,stafo:    Texas
    Cow1ty: Wood
    Lessor: I.w4a Thomp�o11 Gordon, 325. N SaintPaul, Suite 4300, Dallas, TX 7,.5201
    Effective Date: ,Pates of subject oil, gas, and mineral leases described.herein:
               .Oil, and' Gas Lease, Dated 11/8/67, from ·w. r. Blackwell et. ux to. J.R. Goldsmith,
               Recorded in Volume 586, Page.386, Deed Records, Wood County; Texas.

            Lessor, named above, is the owner ofan undivided mineral interest in the following' lands,
    (the ''Lands.�'), and subject welt, located fa the county and state.named above:         - .
               Quitman Construction Company+W. T, Blackwell No. 1 Well located.int.

               43;-535 acres, more or less; out of the J. P, Duncan Survey, A-1'66, Wood County, Texas
            For adequate consideration, Lessor ratifies, .afflims, and adopts, as to �II of Lessor's rights,
   title, and: interests in.the oil, gas, and other rninerals on, fn, or under the said Lands, and th� subj ect
   hereindeseribcd'Ollettd Gas Leases, arid Wells, covering-and affecting the Lands.

        l'Ms Ratification is to be effective and binding on Lessor to the same extent and in the same
  manner as. if.:tessorhad· originally executed the Lease as a Lessor.

               '.fhis Ra.tifiea.tioil· is signed by Lessor as of the date of the .aeknowledgment below, but ,i�
   effective for all purposes. as of the Effective.Dates of the Leases stated above,




                                                              ACKNOWLEDGMENT
  STATE of            1=e '{.;G.._ $          ·. )(

  COUNTY of\) 4. \\0: S . . )(
                                                                                                 , 70-1.{b by




 Rntificntio11 of Oil und Gus Lease (By tvfincrul Ow11.e11
 wivw.ollliiulgasforms.con\                               .
                                                                                                      WF 001207
     Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 32 of 207 PageID #: 642



                                           RATFICATION OF OIL AND GAS L:EASE
                                                 (By Mineral Owner I Lessor)',
       State: Texas                                              .
       County: Wood                        (p05 fJ!.f}/Je./E �)Hy         W1c.H( /If P/4LL-�         TX Jt,3 / O
       Lessor: Lynn Thompson Connolly; �·80-Faringten,wi<3hita Falls, TX 76308
       Effective Date: Dates of suJJj�ct
                                     �   oil, gas, and mineral leases described herein:
                                               .                        .




                  Oil, and Gas Lease; bated 11/8/67, from W. T.· Blackwell et ux to J.R. Goldsmith,
                  Recorded in Volume 586, Page 3 86, Deed Records, Wood County, Texas

--- -      Lessor; 11aL11gd above, is the owner of p11 undivjded mineral interest in the following lands,
    (the "Lands"), and subject well, located In the county and state named above: -- . - -- - -

                  Quitman Construction Comparry W. T. Blackwell No. 1 Well located in:
                                                              ->




                 43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

               For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
      title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
      herein described Oil and Gas Leases, and Wells; covering and affecting the Lands.

            This Ratification is to be effective and binding on Lessor to the same extent and in the same
      manner as if Lessor had originally executed the Lease as a Lessor.

              This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
                                                                   of
      effective for all purposes as of the Effective bates the teases stated above.




                  of_�_ ·                                   ACKNOWLEDGMENT
      STATE           ·��-- )(

      COUNTY of           UJ.1.'calttA. )(
      This instrument was acknowledged before me, this�-� day of               f1_ I'�, 201.Q, by




     Ratification of Oil and Gas Lease (By Mineral Owner)
     www.oilandgasfonns.com

                                                                                                    Wf 001208
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 33 of 207 PageID #: 643




                                           RATFICATION OF OIL AND GAS LEASE
                                                 (By Mineral Owner I Lessor)\
  State: Texas
  County: Wood
  Lessor: Mary Alice B. Butler, P.O. Box 414, Quitman, TX 75783-0414
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

                Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
                Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

                Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.




                  .,...,...,                           ACKNOWLEDGMENT
 STATE of             l<--XCLS               )(
COUNTY of                      L0©(D d ·     )(
 This instrument was acknowledged before me, this. d{�N.kl.ay of                                                       �rnb.e c , 20J..Q, by
(DClAu �t I L:e. $. l) uf \o.v::::
            I
                                   ·           ,,,111111111111
                                                                              \\                    111
                                                                        ,,,,,, \fl- ANN                11,,�
                                                                                          y 1, CS'v-. ".. �-�
                                                                 : .·
                                                           �. . :z                                ('" . ', '° .=,
                                                                    �     4,'"'       .•..•••..
                                                                                             P(/'• .t- �
                                                                   '          V ,,•
                                                              � e:, ,•' \>-�


                                                                                o'.\*o1
                                                                                                         «' �
                                                          �                                     -:            ::::
                                                          ::::           :                          0 \
                                                          �::::              �
                                                                         �·.1"�                   "" f
                                                                                                 '?-.'           2:§
                                                           �.,.,             '.'• �� OF 1't:.i= .:
                                                                             / • -,�·�PIRES /
                                                                                                     .         ....�
                                                                                                               �
                                                                                                          �
                                                                 -::C
                                                                   '/,o"111,.;:>.   ············n
                                                                                '16-20\ {, ,,,,�
                                                                             1111111111111\ 1111''



Ratification of Oil and Gas Lease (By Mineral Owner)
www .oilandgasforms.com

                                                                                                                                     WF 001209
 Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 34 of 207 PageID #: 644



                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)\
    State: Texas
    County: Wood
    Lessor: Jean C. Thompson, 325 N Saint Paul, Suite 4300, Dallas, TX 75201-3993
    Effective Date: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

           Lessor, named above, is the owner of an undivided mineral interest in the following lands,
   (the "Lands"), and subject well, located in the county and state named above:

            Quitman Construction Company- W. T. Blackwell No. I Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

           For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
  title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
  herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

        This Ratification is to be effective and binding on Lessor to the same extent and in the same
  manner as if Lessor had originally executed the Lease as a Lessor.

          This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
  effective for all purposes as of the Effective Dates of the Leases stated above.

  Lessor:




                                                           ACKNOWLEDGMENT
                ____:.��::..__-            )(

 COUNTY of                                 )(
                                                                       J)
    his instrument was acknowledged before me, this .Uday of                       �                       ,20J!l,by

J
. ��-0..h   e-'tkomfS@Vl                               ·
                  �
  ·�J10co, \:(.Sta�                                                             HELEN K BEARDEN
 Notary Public,                                                             NO:ry Public, State of Texas
                                                                              Y Commission Expires
                                                                               February 16, 2012




Ratification of Oil and Gas Lease (By Mineral Owner)
www.oilandgasfonns.com

                                                                                                              WF 00121
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 35 of 207 PageID #: 645




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)\
  State: Texas
  County: Wood
  Lessor: Betty J. Lammers, 6104 Averill Way, Apt A, Dallas, TX 7522S
  Effective Date: Dates ofsubject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith..
             Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, namedabove, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

             Quitman Construction Company� W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the saidLands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.



 ,<=-+:.---,��--/-=}�___::___.,!!;��
                                                       J
 STATE of         l?jtl.5                  )(          ACKNOWLEDGMENT


 COUNTY of           [}l 1/ilS )(
                                                                               Deeo;J;� 2oif, by

                                                                    BRENDA RUTH $Mint
                                                                   MY coMMISSlON EXPIRES
                                                                        May14,2014 .




Ratification of Oil mid Gas Lease (By Mineral Owner)
www.oilandgasfo11ns.com

                                                                                              WF001211
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 36 of 207 PageID #: 646




                                           RATFICATION OF OIL AND GAS LEASE
                                                 (By Mineral Owner I Lessor)\
  State: Texas
  County: Wood
  Lessor: Tom J. Blackwell, r-, 2203 Willow Way, Round Rock, TX 78664� 77 58
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

                 Oil, and Gas Lease, Dated 11/8/67, from W. 1'. Blackwell et ux to lR. Goldsmith,
                 Recordedin Volume 586, Page 386i Deed Records, Wqod County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

                 Quitman Construction Company- W. T. Blackwell No. 1 Well located .in:

                 43.535 acres, more or less, out of the J ..P. Duncan Survey, A-166;, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands,

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.




                                                            ACKNOWLEDGMENT
 STATE of -           I€¥ t\o                 )(
                                      �
 COUNTY ofu:)l\\,�(
    instrument;)V�S
This                               ackn�Jedged before me, thitjadday         off)ere.ml.:Rt..,   20J_Q,   by
ro <1£ \5& "'. H �'-                                    .


       ,,A®'/4JJ.��
     '111•1:"ici
    l�        ' MARISA ftOSE H(tRT
    fi� ''"'1.f· tJ   MY COMMiSSION EXPIRES
                 �
        ,,V,.u -·'
                           Ap�l 14, 2014
                                    -

Ratification <if Oil and Gas Lease (By Mineral Owner)
www.oilandgasforms.com

                                                                                                  WF 001212
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 37 of 207 PageID #: 647




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)',
  State; Texas
  County: Wood
  Lessor: Thompson Petroleum Corporation; 325 N Saint Paul, Suite 4300, Dallas, TX 7 5201-3 806
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recorded 'in Volume 586, Page 386, Deed Records, Wood County, Texas

            Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:                      ·

            Quinnan Construction Company- W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166., Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.
 THOMPSON PETROLEUM CORPORATION
                                                        �n
                                                        I




                                                       ACKNOWLEDGMENT
 STATE of        :re'&o._ 5                )(

 C�UNTY of :i::>11           �\o $         )(
                                                                     ,,Q
 This instrument w�s acknowledged before me, this
                                                      .
                                                                �3
                                                            day of b<e!._<tY\i\hQ t: , 20 \ 0, by
  _, ��' 5\                           as    \J ;C!.� -X t es, J e �             for the purposes
  erein express d and in he capacity herein stated.                -                        .

�K-�                                                                           HELEN I{ BEARDEN
Notary '.Public, Stateo(Te y.. 0- 5                                        Notary Public, State oftexas
                                                                             My Commission Expires
                                                                               February 15, 2012




Ratification of Oil and Gas Lease (By Mineral Owner)
\VW\v.oilandgasf011ils,com

                                                                                                          WF 001213
     Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 38 of 207 PageID #: 648




                                          RATFICATION OF OIL AND GAS LEASE
                                                (By Mineral Owner I Lessor)\
      State: Texas
      County: Wood
      Lessor: Louis H. Kuntz, 2118 Hilltop Court, Fullerton, CA 92831-1311
      Effective Date: Dates of subject oil, gas, and mineral leases described herein:

                 Oil, and Gas Lease, Dated 11/8/67, :from W. T. Blackwell et ux to J.R. Goldsmith,
                 Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

              Lessor, named above, is the owner of an undivided mineral interest in the following lands,
      (the "Lands"), and subject well, located in the county and state named above:

                 Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

                 43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

               For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
      title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
      herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

            This Ratification is to be effective and binding on Lessor to the same extent and in the same
      manner as if Lessor had originally executed the Lease as a Lessor.

             This Ratification is signed by Lessor as of the date of the ackrrowledgment below, but is
     effective for all purposes as of the Effective Dates of the Leases stated above.


 L£��       -+-
    'f"A :.vi/
Q
'-
         {2,?0,
     Louis H. Kuntz            ��

                                                            ACKNOWLEDGMENT
     STATE of                                   )(

     COUNTYof����)(

     This instrument was acknowledged before me, this                                day of                            ., 20_, by



                                                              r l<:::f} st:-   _S(::t:·   c»: Ir°()   (I_   /JI q--- . ./ft,L -   pc( t1-PofP
     Notary Public, State of                                                     ,trc.1L1Jo l<' L,& P (:. e: M � y
                                      ------



     Ratification or Oil and Gus Lease <By Mineral Owner)
     www.oiin11dl!Hsli1rms.com

                                                                                                                           WF 001214
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 39 of 207 PageID #: 649




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)\
  State: Texas
  County: Wood
  Lessor: Louis H. Kuntz, 2118 Hilltop Court, Fullerton, CA 92831-131 l
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

            Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.




                                                       ACKNOWLEDGMENT
 STATE of                                  )(

COUNTY of                                  )(

This instrument was acknowledged before me, this __day of                                              , 20_, by


                                                          'f l<::li 5(::- 5ee   {!,JtL. IF'o J(.. /JI q-- lh.,,c - fcufof�

Notary Public, State of                           _                      Itekµo l)J t_&.t:, b e ,,,,, t;µ y



Ratification of Oil and Gas Lease (By Mineral Owner)
www.oilanclgasfonns.com

                                                                                                            WF 001215
 Case 6:17-cv-00561-RWS Document 74 Filed .:•,12/10/18
                                                   .
                                                       Page 40 of 207 PageID #: 650
                                                                                                                  (




   CALIFORNIA ALL .. PURPOSE ACKNOWLEDGMENT                                                                                                                            CIVIL CODE § 1189
         --��..-6¢���.&����,-�




                                                                                                                                                                                       .
           State of California                                                                 }

          County of __(}"_IL_II_/J_G
                         _.         _b�-----
          On l)(::G,        J}-1;
                              Dal�
                                     ;!,.{)ID     before me,                 !+tx. (::-A-'c-·
                                                                   ----------,H-,--re �.,....
                                                                                        e hs-
                                                                                                          A--AJPA--
                                                                                             l re l..,. ,N. .,. a��--,d,
                                                                                                                    e .,. Tl-1----,
                                                                                                                                      tV(; Ti1t1-"
                                                                                                                                el...,..
                                                                                                                                   oh-  t O,e. . ,H,,...
                                                                                                                                                    ce_ l _,.
                                                                                                                                                          r                       _

                                                                      H �vi!-.'/ tea arz:




                                                                                                                           m
          personally appeared
                                                                                                    Name(s) of Sfgner(s)




                                                                                  who proved to me on the basis of satisfactory
                                                                                  evidence to be the person(-sr-whose name(a}�,are-
                                                                                  subscribed to the within instrument and acknowledged
                                                                                 to me that (D9/�hey executed the same in
                                                                                (R'�ll'lefftRelr- authorized capacity('teS); and that by
                                                                                 @'latefftt-leir signature(-sr- on the instrument the
                                                                                 person(¢ or the entity upon behalf of which the
                                                                                 person� acted, executed the instrument.

                                                                                    I certify under PENALTY OF PERJURY under the
                                                                                    laws of the State of California that the foregoing
                                                                                    paragraph is true and correct.

                                                                                    WITNESS my hand and official seal.
                                                                                                           /�
                                                                                    Signature:                                                   {j;�t--_,
        ���������--oPnONAL
                                 Place Notary Seal Above                                  .                                       Signature oi Noiaiy Public
                                                                                                                                             .
                Though the information below is not required by law, It may prove valuable to persons rely{ng on the document
                         end colild prevent fraudulent removal and reattachment of this form to another document.
         Description of Attached D cument             I
         Title or Type of Document:  rt P-IC/r'f7D f'I                                   OF GIL                  '/--   <l,!K
         Document Date:              I I- � - 0 7                                                                         Number of Paqes:                 . .,. ,., =.,,__        _
                                                                      �
        Signer(s) Other Than Named Above:------------------------
        Capacity(les) Claimed by Slgner(s)
        Signer's Name: /...IJWI�
                               .
                                 He).)'{L'/            . K-lt JJ'TZ-                          Signer's Nam�=------------
                                                                                                                                      .-
        D Corporate Officer- Title(s):                                           _            O Corporate Officer -Title(s):              _
        �dividual                                          RIGHT THUMBPRINT                      lndlvidual                  RIGHT THUMBPRINT
                                                               OF SIGNER                                                                                           OF SIGNER
            Partner - 0 Limited O General                  Top of thumb     �em                 Partner-0 Limited D General                                     Topofthumbhere
            Attorney in Fact                                                                    Attorney in Fact
            Trustee                                                                             Trustee
             Guardian or Conservator                                                            Guardian or Conservator
                                                                                                Other:                                                 _
            Other:        �
                                       _
          igner Is Representing:                     _                                    Signer Is Representing:                                     _
                                                                                                         .-&)--

   �����'W,.�����w.,.�
-��� ·
e 2010 N11tlonal Notary AssoclaUon • NalionaJNotary.org • 1-800,US NOTARY (1-800-876-6827)                                                                                        Item #5907




                                                                                                                                                                              WF 001216
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 41 of 207 PageID #: 651




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)',
  State: Texas
  County; Wood
  Lessor: Mary Arm Ayres, P.O. Box 25231, Dallas, TX 75225
  Effective Date: Dates ofsubject oil, gas, and mineral leases described herein:

            Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
            Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

            Quitman Construction Company-W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.

 Lessor:




                  >-'----:--,                          AC!\NOWLEDGMENT
STATE of                  I�               )(
COUNTY of �-                    9J..ao )(
This instrument was acknowledged before me, this � -t<., day of
·�16"�




�W§iEs§
Notary Public, State of            �Q..\cQL..Q.__
                                                              ·j .ttr?¥r.�'"                RHONDA JO WEETE
                                                              ] f�:'�f%             Notary Publio. State ofTei<as
                                                              t V:.�[,!>ff             My comrntsstcn Expires
                                                              ; ��:10;\�,,,'                October t 0, 2013
                                                              ��
                                                               ;   -"��
                                                                 ..;  ''"�
                                                                         ;;;.;;;;;;;;;;;;;;;;;;;;.;;iii,iiii!i;.;;;iiiiiiiiiiiiii.;;;;,,,
                                                                          '
                                                               .




Ratification of Oil and Gas Lease (By Mineral Owner)
W\yW.oi)andgasfo11ns.com
                                                                                                                                            WF 001218
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 42 of 207 PageID #: 652




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessorj',
  State: Texas
  County: Wood
  Lessor: Lois Duvall Cannady, P.O. Box 372, Cedar Hill, TX 75104
  Effective Date: Dates of subject oil, gas, and mineral ieases described herein:

            Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
            Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

             Quitman Construction Company-. W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncari Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all pul'poses as of the Effective Dates of the Leases stated above.




                                                       ACKNOWLEDGMENT
 STATE of         �,k'A.5                  )(
 COUNTY of            Q,qu...,,.q5 )(
                                                                           °"2cf4fYI
 This instrument was acknowledged before me, thisJ8+''"day of ...                         (a\. , 20/u ,     by
  Lots-    '1uvf\t,L. CAµN,�O� .


    a�.1721�-
Notary Public, State of                  6"£ 45           .                PATRICIA D. MOBLEY
                                                                             Notary Public ·
                                                                            State of Texai
                                                                        Comm.· fi,plres_ 07·01·2013




Ratification of Oil and Gas Lease (By Mineral Owner)                                                                  /
www.oilandgasfortns.001n                                                                                          /

                                                                                                      WF 001219
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 43 of 207 PageID #: 653




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)',
  State: Texas
  County: Wood
  Lessor: John RobertGoldsmith, Jr., 6612 Whitemarsh Valley Walk, Austin, TX 78746
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

            Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
            Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor; named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

            Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of'the Leases stated above.

 Lessor:




                                                       ACKNOWLEDGMENT
 STATEof           \t!Uf.                  )(
 COUNTY of           �CU\ S                )(




Ratification of Oil and Gas Lease (Dy Mineral Owner)
www.oilandgasforms.com

                                                                                               WF 001220
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 44 of 207 PageID #: 654




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral owner I Lessor)',
  State: Texas
  County: Wood
  Lessor: Robert L. Myers, 3812 Marquette Street, Dallas, TX 75225
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recorded in Volume 586, Page 386., Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the 'Lands''), and subject well, located in the county and state named above:
        1                                                                                          ·

            Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or Iess, out             of the J.P. Duncan Survey; A-166, Wood County, Texas
          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil arid Oas teases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.
                                                                                       ·,




                                                       ACKNOWLEDGMENT
 STATE of         ..Jw,.w                  )(
 COUNTY of           \()ulAAJ              )(
This instrumeni was acknowledged before me, this �day of� _ , 20 Jo, by




Notary Public, State of                'Tt:XA:3



Ratification of Oil and Gas Lease (By Mineral Owner)
www.oilnndgasfo1111s.com

                                                                                                    WF 001221
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 45 of 207 PageID #: 655




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)',
  State: Texas
  County: Wood
  Lessor: Marie G. Baldwin, 8523 Thackeray Street, #2308, Dallas, TX 75225-3910
  Effective D1:1.te: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above;

             Quitman 'Construction Company- W. T. Blackwell No. 1 Well located :in:

            43535 acres, morn or less, out of the J.P. Duncan Survey; A-166, Wood County, Texas

          F01· adequate consideration, Lessor ratifies; affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the .acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.

 Lessor:


 Marie G. Baldwin

                    ..__...                                ACKNOWLEDGMENT
 STATE of            {e'(tJ. 7             )(
 COUNTY of               })A/ ft.t>        )(
This instiu1!1ent was acknowledged before me, this                                "f O   day of    Pecembe(    '20 }IJ, by
. . fYl A r,e . �&· BAid W('r1                         .



  )aJw. f. l.MI �
Nofary Public, State of Te)(.,<-$
                                                                   ,,111111,,,

                                                                /} �.'!��
                                                                ; f�    j�
                                                                              SARA I:. SANDERSON
                                                                                                   .. ·.


                                                                         g Notary Public, St<1te qf Texas
                                                                \�· . ,,1 •'ll       My Corn mission Expires
                                                                  ,tf,i,1 1�,,,
                                                                 '1
                                                                                         June T 7, 20l 3
                                                                            ,




Ratjfication of Oji and Gas Lease (By Mineral Owner)
www.oilandgasforrris.com      ,

                                                                                                                 WF 001222
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 46 of 207 PageID #: 656




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)\
  State: Texas
  County: Wood
  Lessor: Carolyn Jane Goldsmith James, P.O. Box 717, Port Aransas, TX 78373:..0717
  Effective Date: Dates of subject oil, gas, and mineral leases described herein;

                      Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell .et ux to J.R. Goldsmith,
                      Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

                      Quitman Construction Company-W. T. Blackwell No. 1 Well located in:

                  43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to a:11 of'Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, In, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.


                                              -----·
                         �sm:ittt.)a�fl.0-� �                           1-lA.� ��
                                                       ACKNOWLEDGMENT
 STATEo                 --'+------�---- )(
 COUNTY of                    u.&:� )(
                                                                 i4       C\.
                                                                _,_day
                                                                   - of
                                                                           Jr:�             '2011,    by




     ..   •   :--.:


Ratlflcation of Oil and Gas Lease (By Mineral Owner)
\VWw.ollanclgasfonns.com

                                                                                               WF 001223
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 47 of 207 PageID #: 657




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)',
  State: Texas
  County: Wood
  Lessor: Linda M. Nichols, P.O. Box 823, Whitehouse, TX 75791
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

            Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
            Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

            Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.

 Lessor:


�m.Jl�
 L'aM.Nichols                                          _

                                                           ACKNOWLEDGMENT
 STATE of       }Zx ttS                    )(


                                                                                     M,
 COUNTY of 81Yl(fh                         )(

 This instrument was acknowledged before me, this                   4-1!:. day of                      20lL, by
 \ll(i-Hca:t,on          /Jf! P.     bl.               ·

                                                                         ASHLEY HAMMOND
                                                                             Notary Public
                                                                         STATE OF TEXAS
                                                                       My Comm. Exp. AUG. 11, 2012 -




Ratification of Oil and Gas Lease (By Mineral Owner)
rovw.oilandgnsfo1ms,com

                                                                                                        WF 001225
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 48 of 207 PageID #: 658




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)\
     State: Texas
     County: Wood                           4'/-UJ         {,/et\.
                                                        �cJ:._, '              "rJ. -;;.a- 5
     Lessor: Leone Sanders Thompson Ill, �--Sttatford 1"i5/�y, Dail.as, TX ··%£ze
     Effective Date: Dates of subject oil, gas, and mineral leases described herein:
1.
                 Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
                 Recorded i11 Volume 586, Page 386, Deed Records, Wood County, Texas

            Lessor, named above, is the owner of an undivided mineral interest in the following lands,
     (the "Lands"), and subject well, located in the county and state named above;

                 Quitman Construction Company> W. T. Blackwell No. 1 Well located in:

             43.535 acres, more or less, out of'the J.P. Duncan Survey, A�166, Wood County, Texas

              For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
     title, and interests in the oil, gas, and other minerals oil, in, or under the said Lands, and the subject
     herein described Oil and Gas Leases,. and Wells,. covering and affecting     .  the Lands.

           This Ratification is to be effective and binding on Lessor to the same extent and in the same
     manner as if Lessor had originally executed the Lease as a Lessor.

             'This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
     effective for all purposes as of the Effective Dates of-the Leases stated above. ·


     1,s,:
 .�
      �-     .
                   ��
�e Sanders Thompson Iii
                         . .      . . -�-· . .
                               .... ··           ..           -
                                                         . \-/ (TT


                                                       ACKNOWLEDGMENT




                                                                        CHERVL A IOZAlfrH
                                                                      "1Y Comm1111onEitp1re1
                                                                         May 17, 201 r




Ratification of Oil and Gas Lease (By Mineral Owner)
www.oilandgasfonns,com

                                                                                                    WF 001226
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 49 of 207 PageID #: 659




                                       RATF'ICATlON OF OIL AND GAS LEASE
                                              (By Minel'al Owner I Lessor)',
  State: Texas
  County: Wood
  Lessor: Kelly H. Baxter Estate, Ashley Baxter, Executor, P.O. Box 1649, Austin, TX 78767
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recordedin Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:                   ·

             Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

             43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described OU and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above. --

 Lessor: Kelly H. Baxter Estate

 By:
 Title:
           ��
           .�Cly
                 hfL
 STATE of .
                . 1e�)         -"
                         ------�--
                                             )(
                                                         ACKNOWLEDGMENT


 COUNTY of              -1;;i; VI� x
                                                                                                       l,
                                                                          .J,�           \
 This inst, ment was �wledged before me, this ·
         ·               V          as                            V"'
                                                                                day of �      "':i&i V'    20     ii,
                                                                                                                   by
                                                                                             . for the urposes herein
 expressed and n t e capacity herein stated.                              ·


                                                                   : ,''"V""i,,,,     cORv CL!FtoN
                                                                     � f!'f.�,,-'i
                                                                   fli      utNol.HY   Public, State of TeXl!S
                                                                   -��·'I. \\W
                                                                        .f11m,,,,
                                                                                   My commlsslon Expires
                                                                                        Moy 03, 2014




Ratificatlon of Oil and Gas Lease (By Mineral 01v11e1)
www.oilandgasfo1ins.com

                                                                                                                 WF 001227
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 50 of 207 PageID #: 660




                                      RATFICATlON OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)',
  State: Texas
  County: Wood
  Lessor: Mary Ann Goldsmith, P.O. Box 60064, Corpus Christi, TX 78466�0064
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

            Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J,R. Goldsmith,
            Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

            Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A�l66, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to al1 of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.

 Lessor:

      ·[MJ_4
                              v




 Lsmith
                         ,,
                                                       ACKNOWLEDGMENT
 STATE of 1R>LC< S                         )(
COUNTY of.            N µjl CA- S )(
This instrumqlt was acknowledged. before me, this               .331day ofd Cl n ua 11 ' 2i, by




Ratification of Oil and Gas Lease (By Mineral Owner)
www.ollnndgasfonns com

                                                                                               WF 001229
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 51 of 207 PageID #: 661




                                        RATFICATION OF OIL AND GAS LEASE
                                              (By Mineral Owner I Lessor)\
  State: Texas
  County: Wood
  Lessor: American Assurance 2000, LP, P.O. Box 41027, Houston, TX 77241-1027
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

          Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

             Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

           For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
  title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
  herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.

 Lessor: American Assurance 2000, LP

 By:Gi:;.��
 Title: 8�,1t, oex, ,:;,Pc:, ·


                                                         ACKNOWLEDGMENT
 S'fAl]_ of
      ----
 COUNTY of
                --   +-«,
                                              )(

                            �"-:::::::-::-.,., )(
                                            -...;.,.._
                                 acknowled�o,�
This instrument was                                  __ day of                              , 20_, by
-------------' as �                                                                    for the purposes
expressed herein and in the capacity therein stated. =:::::::..:_



Notary Public, State of                                  _




Ratification of Oil and Gas Lease (By Mineral Owner)
www.oilandgasfonns.co1n

                                                                                                WF 001230
     Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 52 of 207 PageID #: 662


                           CALIFORNIA ALL-PURPOSE
                       CERTIFICATE OF ACI<NOWL;EDGMENT
  State of Cal ifornia

  County of                    s_n_Q l _o
                                 a _e_g                  _


  On 07 Jan 2011                          before me, �����������������---'���-,-����������--'
                                                              Kurt Hartman, Notary Publlc
                                                                             (Here insert name arid title of the officee)

  personally appeared __  r _C_o_x..,..,...----,-.----------------------------'
                       B a_d

 who proved to me on the basis of satisfactory evidence to be the persoms) whose name� subscribed to
 the w�thi? instrument and �cknowle?g�d to me that@�e/they executed the same in §'11�1itheir authorized
 capac1tyfiesr, and that by� signaturejs) on the instrument the personjs), or the entity upon behalf of
 which the persou/s) acted, executed the instrument.

 I certify under PENALTY OF PERJURY under the laws o-fthe State of California that the foregoing paragraph
 is true and correct


 WITNESS my hand and official seal.

                                                                                (Notary Seal)




                                              ADDITIONAL OPTIONAL INFORMATION
                                                                                INSTRUCTIONS FOR COMPLETING THIS FORM
                                                                      Any acknowledgment completed iii Callfornta 111i1si contain verbiage e.�aclly as
   DESCRIPTION OP THE A1TACHED DOCUMENT                               appears above in the notary section or a separate acknowledgment form 11111sl he.
                                                                      prop"ei'lj completed and al/ached lo Iha/ doc11111e11I. The 011/y exceptton Is if a
    Ratification of Oil & Gas Lease                                               is
                                                                      doc11111¢11/ lo be recorded outside of Callfornla. 111 such instances, any alternative
                                                                      OCk/lOU;/�ijg111e11i verbtage as may be printed on such Q dOCII/Jle/11 SO long. OS the
               (Title or description of attached document)
                                                                      verbiage does 110( require the notary lo do someihtng Iha/ is 1(/egal for ti notary /11
                                                                      Cai!(ori1/a (i._e, cenifj•ing the authorized capacity of the sig11e,1. Please check the
                                                                      doc11111e11t catef11/lyforproper notarial word/1,g and attach thisform lf'requlred.
          (Title or description of'attached document continued)
                                                                       • State and Coli_nty information must be the State and County Where the document
   Number of Pages _1__ Document 'Date--'-��----"-'�                       signens) personally appeared before the notary public for acknowledgment,
                                                                       • Date i>f notarization must be the date that the signer(s) personally appeared which
                                                                           mt.isl also be the same date the acknowledgment is completed.
                        (A�ditional information)                       • The notary public must print his or her name as it appears within his or her
                                                                           commission followed by a comma and then your title (notary public).
                                                                       • Print the narnets) of document signer(s) who 'personally appear at the time of
                                                                          notarization.                                                  .
   CAPACITY CLAIMED BY THE SIGNER                                      • Indicate the correct singular or plural forms by crossing off incorrect forms (i.e.
                                                                          helshe/they, is /are) or circling tho correct forms. Failure to correctly indicate this
        O    Individual (s)                                               inlonnation may lead to rejection of document recording.
        O Corporate Offlcer                                           • TI1!l notary seal impression must tie 'clear and photographically reproducible,
          CFO                                                             Impression must not cover text Qr Jines, it' seal impression smudges, re-seal if a
                     (Title)                                              sufficient area permits, otherwise complete a different acknowledgment form,
        O Partner[s)                                                  • Signature of the notary public must match the signature on file with the office of
                                                                        . the county clerk.
       O Attorney-in-Pact                                                     •!• Additional information is not required but could help to et1suro this
       O Trusteets)                                                                  acknowledgment is not misused or attached to a different document,
       O Other                                                    _           •!• Indicate title or type of'attached document, number of pages and date,
                                                                              •!• Indicate the capacity claimed by the signer. If the claimed capacity is a
                                                                                     corporate officer, indicate the title (i.e, CEO, CFO, Secretary).
                                                                      • Securely attach ihis document to the signed document


                                                                                                                                        WF 001231
2008 Version CAPA v 12. L0.07 800-873-986.5 www.Notaryolasses.com
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 53 of 207 PageID #: 663



                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)',
  State: Texas
  County: Wood                                                    f'lSl\'1
  Lessor: Jack C. Myers, 3401 Lee Parkway, #2206, Dallas, TX 75219
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

          Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

            Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.               ·

         This Ratification is signed by Lessor as· of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.


 Lessor:
             d J?�
 (µM     �s


                                                           ACKNOWLEDGMENf
 STATE of · '7-Z'f-A;J                     )(

 COUNTY of �L/)J                           )(

This instrument was acknowledged before me, this �ay of                         ;:fA.ttlU.AY?J   , 201.J_, by
  J{?1 (/ le          � .m IL/ (2. r;,J..,             ·                    .




Ratification of Oil and Gas Lease (By Mineral Owner)
www.oilandgasfonns.com

                                                                                                    WF 001232
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 54 of 207 PageID #: 664




                                      RATFICATION OF OIL AND GAS LEASE
                                            (By Mineral Owner I Lessor)',
  State: Texas
  County: Wood
  Lessor: James Goss, 3509 Centenary Drive, Dallas; TX 75225
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

             Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

             43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's lights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and {he subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification i$ signed by Lessor as of the date of the acknowledgment below, but is
 effective for all PWJJP$es as of the Effective Dates of the Leases stated above.




  ----   I
 Ja7js

             of�._,U                                   ACKNOWLEDGMENT
 S;ATE                                        )(
 COUNTY of �
                                 'h----
                                          _   )(




                                                                        A.OE�HEARN
                                                                   MY COMMISSION EXPIRES
                                                                        Janua,y 22,2012




Ratification of Oil and Gas Lease (By Mineral Owner)
www.oilandgnsfonns.com

                                                                                               WF 001234
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 55 of 207 PageID #: 665




                                           RATFICATION OF OIL AND GAS LEASE
                                                 (By Mineral Owner I Lessof)',
  State: Texas
  County: Wood
  Lessor: Brenda G. Carey, 4225 Stonebrook Lane, Tyler, Texas 75707-5475
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

             Quitman Construction Company= W. T. Blackwell No. 1 Well located in;

             43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas
                                   .   '                                 .




          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of'Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.

 Lessor:

:i>-Amitk    .di . la.1. "/ '
 Brenda G. Carey

                                                        ACKNOWLEDGMENT
          ·:-1!.1� �)(o..;-==--$.____
 STATE of_-            ·                     )(


COUNTY of               t;°.MKYiA            )(
This instrument was acknowledged before me, this Lday of
  !\A\"k'(      !v\.'t \,lJ _v-·
                    .
                                                                 ·           �v,,QJ'/       , 20J.l.., by




Ratification of Oil and Gas Lease (J3y Mineral Owner)
www.ollnndiiasfonns.coin

                                                                                               WF 001235
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 56 of 207 PageID #: 666




                                       RATFICATION OF OIL AND GAS LEASE
                                             (By Mineral Owner I Lessor)\
  State: Texas
  County: Wood
  Lessor: Rebecca Blackwell Appel, 6533 Brunton Court, Tyler, TX 75703
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

            Oil, and Gas Lease, Dated 11/8/67, from W. T. Blackwell et ux to J.R. Goldsmith,
            Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor, named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

            Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

            43.535 acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands.

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.

 Lessor:

f?_ek,,uL� �Jei.O n                                         O
 Rebecca Blackwell Appel                               �

                                                       ACKNOWLEDGMENT
 STATE of .         7/3.-Y: fl: S          )(

COUNTY of             $"/vi,'   Tl-I       )(
                                                                      +ii
                                 cknowledged before me, this ,J.. 1     day of TA fJ () It /l v   , 201_L by
                                                                                             I




Notary Public, State of 'rt.FX res




Ratification of Oil and Gas Lease (By Mineral Owner)
www.oilandgasf01ms.co1n

                                                                                                    WF 001236
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 57 of 207 PageID #: 667




                                       RATFICATION OF OIL AND GAS LEASE
                                             (By Mineral Owner I Lessor)',
  State: Texas
  County: Wood
  Lessor: JD Minerals, P.O. Box 1540, Corpus Christi.T'X 78373-0717
  Effective Date: Dates of subject oil, gas, and mineral leases described herein:

             Oil, and Gas Lease, Dated ll/S/67, from W. T. Blackwell et ux to J.R. Goldsmith,
             Recorded in Volume 586, Page 386, Deed Records, Wood County, Texas

         Lessor; named above, is the owner of an undivided mineral interest in the following lands,
  (the "Lands"), and subject well, located in the county and state named above:

             Quitman Construction Company- W. T. Blackwell No. 1 Well located in:

             43.535acres, more or less, out of the J.P. Duncan Survey, A-166, Wood County, Texas

          For adequate consideration, Lessor ratifies, affirms, and adopts, as to all of Lessor's rights,
 title, and interests in the oil, gas, and other minerals on, in, or under the said Lands, and the subject
 herein described Oil and Gas Leases, and Wells, covering and affecting the Lands,

       This Ratification is to be effective and binding on Lessor to the same extent and in the same
 manner as if Lessor had originally executed the Lease as a Lessor.

         This Ratification is signed by Lessor as of the date of the acknowledgment below, but is
 effective for all purposes as of the Effective Dates of the Leases stated above.




                                                          ACKNOWLEDGMENT
 STATE of         7e,K;;.J                   )(
 COUNTY of            ;{)LA.1 < ,1},         )(

This instrument was acknowledged before me, this }'& day of                                ·h hw:i.-.e�              , 20J.L, by
 j� ..... ,,.  �va. .
                 u.             . .-                     as .
                                           S,i'l,.t.. -rr:ard.e..\:p-(. .
herein expressed and in the capacity herein stated ..
                                                                                                        . or     the      purposes




                                                                    n:\j;.�,., ;,{tl:r§
                                                                                 ,�,,·.�, ,���������-"-
                                                                    F.,,r.it�\vmi��
                                                                     .,.,��                     HOLLY WJLUAMS              {
                                                                                          Notary Public, Sta!e ol Iexas
Ratification of Oil and Gas Lease (By Mineral Own el')
                                                                            1
                                                                        'i,f.11111''
                                                                                           My Commission Expires·
                                                                                                Ap1U 22, 2012
                                                                                                                           l
                                                                                                                          1;

www.oilandgasfonns.com                               -                                                                    l
                                                                                                                          WF 001237
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 58 of 207 PageID #: 668
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 59 of 207 PageID #: 669




                                                 LEASE RATIFICATION


          This agreement, made this               day of January, 2016, between Mary AnnAyres ("First Party"), and

 John W. Forrester ("Second Party"), witnesseth:

          Whereas Second Party is the owner of a certain oil and gas lease dated November 8, 1967, between W. T.

 Blackwell and wife, Annie May Blackwell, lessor, and J.R. Goldsmith, lessee, recorded Volume 586, Page 386 of

 the Deed Records of Wood County, Texas, in so far as the said lease covers the following described lands located in

 said County:

                     North One-Half of a described 87.07 acres as more fully described in the .
                     Certified Field Notes by W.A. Morrison, Jr. filed for record on April 11, 1966,
                     under File No. 49222, Wood County, Texas

         Whereas, it is the desire of First Party to, ratify and confirm the above described oil and gas lease.

         Now, therefore, in consideration of the premises and the       SUlJl   of Ten Dollars ($10.00) and other good and

sufficient consideration in hand paid to First Party by Second Party, the receipt and sufficiency of which are hereby

expressly acknowledged by First Party, the parties agree as follows:


         1.     First Party ratifies and confirms the above described oil and gas lease, and First Party does hereby
                grant, lease, and let the above described lands to Second Party in accordance with the terms and
                provisions of the above described lease, to the full extent of First Party's right, title and interest in and
                to the oil, gas and other minerals on or underlying said lands.

         2.     First Party releases and waives all rights under and by virtue of the homestead exemption laws of the
                state in which said above described lands are located.

        3.      The parties agree that this instrument shall be binding upon them, their heirs, personal representatives,
                successors, and assigns.

        4.    The parties agree to take all further actions and execute, acknowledge, and deliver all necessary or
              useful documents to carry out the purpose of this Lease.

        Executed the day and year first above set forth.



                                                                    (Vt�tbn
                                                                   Name
                                                                                                  �s
                                                                                                       , 2016




                                                                                                                  WF 001359
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 60 of 207 PageID #: 670




                                    ACKNOWLEDGEMENT

 STATE OF TEXAS}

 COUNTY OF   Dallas           }

       This foregoing instrument was aclrnowledged before me on this   -J   4   day of January, 2016 by

  (h��-                                                                .
       � TNESS WHEREOF, 1 hereunto set my hand and official seal.




                                                                                                     WF 001360
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 61 of 207 PageID #: 671



                                                    LEASE RATIFICATION


           This agreement, made this· /        {p    day of January, 2016, between Lynn Thompson Connolly ("First

  Party"), and John W. Forrester ("Second Party"), witnesseth:

           Whereas Second Party is the owner ofa certain oil and gas lease dated November 8, 1967; between W. T.

  Blackwell and wife, Annie May Blackwell, lessor, and J.R. Goldsmith, lessee, recorded Volume 586, Page 386 of

  the Deed Records of Wood County, Texas, in so far as the said lease covei:s the following described lands located in

  said County:

                      North One-Half of a described 87.07 acres as more fully described in the
                      Certified Field Notes by W.A. Morrison, Jr. filed for record on April 11, 1966,
                      under File No. 49222, Wood County, Texas

           Whereas, it is the desire of First Party to, ratify and confirm the above described oil and gas lease.

           Now, therefore, in consideration of the premises and the sum of Ten Dollars ($10.00) and other good and

  sufficient consideration in hand paid to First Party by Second Party, the receipt and sufficiency of which are hereby

  expressly acknowledged by First Party, the parties agree as follows:


           1. · First Party ratifies and confirms the above described oil and gas lease, and First Party does hereby
                grant, lease, and let the above described lands to Second Party in accordance with the terms and
                provisions of the above described lease, to the full extent of First Party's right, title and interest in and
                to the oil, gas and other minerals on �r underlying said lands.

          2.     First Party releases and waives all rights under and by virtue of the homestead exemption laws of the
                 state in which said above described lands are located.

          3.     The patties agree that this instrument shall be binding upon them, their heirs, personal representatives,
                 successors, and assigns.                             ·                          ·

          4.   The parties agree to take all further actions and execute, acknowledge, and deliver all necessary or
               useful documents to carry out the purpose of'this Lease.




                                                             ��a4
          Executed the day and year first above set forth.




                                                                  Date: ./ -
                                                                                  /
                                                                                      V/               , 2016




                                                                                                                WF 001361
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 62 of 207 PageID #: 672




                                      ACKNOWLEDGEMENT

 STATE OF TEXAS}

 COUNTY OF l,\) i<:,,,\'\,\o-   }
         This foregoing instrum�nt was acknowledged before me on this   .J Iott-.. day of January, 2016 by
  k\1\n Tbom4)'.:;0'D (tJfi \P \ hf
         IN WITNESS WHEREOF, I hereunto set my hand and official seal.



                                                            �-���
                                                           NOTARY PUBLIC, State of Texas




                                                                                                         WF 001362
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 63 of 207 PageID #: 673




                                                LEASE RATIFICATION


          This agreement, made this     __L_i___%.y of January, 2016, between Linda M, Nichols (''First Party"), and
 John W. Forrester tSecond Party"), wituesseth:

          Whereas Second Party is the owner of a certain oil and gas lease dated November 8; 1967; between W. T.

 Blackwell and wife, Annie May Blackwell, lessor, and J.R,. Goldsmith, lessee, reoorded Volume 586, Page 386 of

 the Deed Records of Wood County, Texas, in so far as the said lease covers the following described lands located in

 said County:

                    North Ope-Half of a described 87.07 acres a$ more fully described in the
                    Certified Field Notes by W.A. Morrison, J-1-. tiled for record on April 11, 1966,
                    under File No, 49222, Wood County, Texas

          Whereas, it is the desire of First Party to, ratify and confirm the above described oil andgas lease.

          Now, therefore, inconsideration of the premises and the sum of Ten Dollars ($10.00) and other good and

 sufficient consideration in band paid to First Party by Second Party, the receipt and sufficiency of which are hereby

 expressly acknowledged by First Party, the parties agree as follows:


          1. First Party ratifies and confirms the above described oil and gas lease, and First Party does hereby
               grant, lease, and let the above described lands to Second Party in accordance with the terms and
               provisions of the above described lease, to the full extent of First Party's right, title and interest in and
             . to the oil, gas and other minerals on or underlying said lands. ·               ·

         2.     First Patty releases and waives all rights under and by virtue of the homestead exemption laws of the
                state m which said above described lands are Iocated.

         3.   The parties agree that this instrument shall be binding upon them, their heirs, personal representatives,
              successors, and assigns.

         4.   The parties agree to take all further actions and execute, acknowledge, and deliver all necessary or
              useful doouments to carry out the purpose of this Lease.

         Executed the day and year first above set forth.




                                                                 Date:_�_-_/_J�-_/_6
                                                                        )            �· 2016




                                                                                                                WF 001363
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 64 of 207 PageID #: 674




                                             ACKNOWLEDGEMENT

 STATE OF TEXAS}      .

 COUNTY OF    £/}];Lit}\. }                       �
              '                                                          �
       This foregoing lnstrument was acknowledged before me on this   /C)D:-aay of January, 2016 by
   L, nrAu\       Nie bu\ s                                                  .
       IN WITNESS WHEREOF, I hereunto set my hand and official


                          .·



                                  CHEREE CARNES
                               My No!aiy ID# 129733421
                                                                                 ·60vvv�
                                                         NOTARY PUBLIC, State of Texas
                                Expires Mar� 4, 2018




                                                                                                 WF 001364
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 65 of 207 PageID #: 675



                                                    LEASE RATIFICATION


           This agreement, made this
                                           ") I
                                         _c>U__
                                                  s-J: day of January, 2016, between Brenda   G. Carey ("First Party"), and

 John W. Forrester ("Second Party"), witnesseth:

          Whereas Second Party is the owner of a certain oil and gas lease dated November 8, 1967, between W. T.

 Blackwell and wife, Annie May Blackwell, lessor, and J.R. Goldsmith, lessee, recorded Volume 586, Page 386 of

 the Deed Records of Wood County, Texas, in so fat· as the said lease covers the following described lands located in

 said County:

                     North. One-Half of a described 87.07 acres as more fully described in the
                     Certified Field Notes by W.A. Morrison, Jr. filed for record on April 11, 1966,
                     under Fiie No. 49222, Wood County, Texas

          Whereas, it is the desire of First Party to, ratify and confirm the above described oil and gas lease.

          Now, therefore, in consideration of the premises and the sum of Ten Dollars ($10.00) and other good and

 sufficient consideration in hand paid to First Party by Second Party, the receipt and sufficiency of which are hereby

 expressly acknowledged by First Party, the parties agree as follows:


          1.    First Party ratifies and confirms the above described oil and gas lease, and First Party does hereby
                grant, lease, and let the above described lands to Second Party in accordance with the terms and
                provisions of the above described lease, to tho full extent of First Party's right, title and interest in and
                to the oil, gas and other minerals on or underlying said lands.

         2.     First Party releases and waives all rights under and by virtue of the homestead exemption laws of the
                state in which said above described lands are located.

         3.     The parties agree that this instrument shall be binding upon them, their heirs, personal representatives,
                successors, and assigns.

         4.    The parties agree to take all further actions and execute, acknowledge, and deliver all necessary or
               useful documents to carry out the purpose of this Lease.

         Executed the day and year first above set forth.




                                                                  �t�W��
                                                                   Date: /   !,?. /                    , 2016
                                                                             7




                                                                                                                 WF 001365
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 66 of 207 PageID #: 676




                                     ACKNOWLEDGEMENT

 STATE OF TEXAS}

 COUNTY OF   0111 /-j4_          }
       This foregoing instrument was acknowledged before me on this   c;} (   day of January, 2016 by.
-ihr1rfe_,
                 lc11a#M-r.·
       IN W11NESS WHEREOF, I hereunto set my hand and official seal.




                                         -:':            NOTARY PUBLIC, State of-Texas
           DORENE I( FOOS
        My Commission E11plr••
          ftbni•rr '11, ·2011




                                                                                                    WF 001366
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 67 of 207 PageID #: 677




                                                �,.
                                                  LEASE RATIFICATION


            This agreement, made ibis � � day of January, 2016, between Lois Duvall Cannady ("First Party"), and

  John W. Forrester («Secopd Patty"), witnesseth:

           Whereas Second Party is the owner of a certain oil and gas lease dated November 8. 1967, between W. '{.
  Blackwell and wife, Annie M1,1y Blackwell, lessor, and J,R. Goldsmith; lessee, recorded Volume 586, Page 386 of

  the Deed Records of Wood County.Texas, fa so far as the said lease covers the following described lands located in

  said County:

                      North One-Ralf of a described 87.07 acres as more fully described in the
                      Certified Field Notes by W.A. Morrison, Jr. filed for record on April 11,. 1966,
                      under File No. 49222, Wood County, Texas

           Whereas, it is the desire of First Party to, ratify and confirm the above described oil and gas lease.

           Now, therefore, in consideration of the premises and the sum of Ten Dollars ($10,00) and other good and

  sufficient consideration. in hand paid to First Party by Second Party, the receipt and sufficiency of which are hereby

  expressly acknowledged by First Party, the parties agree as follows:


           1,    First Party ratifies and confirms the above described oil and gas lease, and First Party does hereby
                 grant, lease. and M the above described lands to Second Party in accordance wiih the terms and
                 provisions of the above described lease, to the full extent of First Party's Tight; title and interest in and
                 to the oil, gas and other minerals on or underlying said lands.                 -

          2.     First Party releases and waives all rights under and by virtue of the homestead exemption laws of the
                 state in which said above described lands are located.

          3.    The parties agree that this instrument shall be. binding upon them, their heirs, personal representatives,
                successors, and assigns.

          4.    The parties agree to take all further actions and execute, acknowledge, and deliver all necessary or
                useful documents to catty out the purpose of this Lease.

          Executed the day and year :first above set forth.

                                                                 �����
                                                                           ./2.t..d �
                                                                       •     If                     •   .   -

                                                                                                .       -.--
                                                                    �--······




                                                                    Date:    /    ·L�                       , 2016




                                                                                                                     WF 001367
         Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 68 of 207 PageID #: 678


.....-


                                              ACKNOWLEllG�MENT

          STATE OF TEXAS}
                               \)
          COUNTY O��Q..             U.::? }
                 This foregoing instrument was acknowledged before me on this   1-.5   day of January, 2016 by

           he:> 1 s D-u·vo, l l C, ot. no.ad cf        o;


                 IN WITNESS WHEREOF, I hereunto set my hand and official seal.




                                                                                                             WF 001368
        Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 69 of 207 PageID #: 679
'   .


                                                          LEASE RATIFICATION

                                                  . ;.¥
                  This agreement, made this    2:ft    day ofJanuary, 2016, between Louis H. Kuntz («First Party"), and John

         W. Forrester ("Second Party"), witnesseth:

                  Whereas Second Party is the owner of a certain oil and gas lease dated November 8, 1967, between W. T.

         Blackwell and wife, Annie May Blackwell, lessor, and J.R. Goldsmith, lessee, recorded Volume 586, Page 386 of

         the Deed Records of Wood County, Texas, in so far as the said lease cove�s the following described lands located in

         said County:

                           North One-Half of a described 87.07 acres as more fully described in the
                           Certified Field Notes by W.A. Morrison, Jr. filed for record on April 11, 1966,
                           under File No. 49222, Wood County, Texas

                 Whereas, it is the desire of First Party to, ratify and confirm the above described oil and gas lease.

                 Now, therefore, in consideration of the premises and the sum of Ten Dollars ($10.00) and other good and

        sufficient consideration in hand paid to First Party by Second Party, the receipt and sufficiency of which are hereby

        expressly acknowledged by First Party, the parties agree as follows:


                 1.   First Party· ratifies and confirms the above described oil and gas lease, and First Party does hereby ·
                      grant, lease, and let the above described lands to Second Party in accordance with the terms and
                      provisions of the above described lease, tothe full extent of First Party's right, title and interest in and
                      to the oil, gas and other minerals on or underlying said lands.

                2.    First Party releases and waives all rights under and by virtue of the homestead exemption laws of the
                      state in which said above described lands are located.

                3.    The parties agree that this instrument shall be binding upon them, their heirs, personal representatives,
                      successors, and assigns.

                4.    The parties agree to take aU further actions and execute, acknowledge, and deliver all necessary or
                      useful documents to carry out the purpose of this Lease.

                Executed the day and year first above set forth.




                                                                        Date:
                                                                            t7
                                                                                Cl� 2{?�/                   , 2016




                                                                                                                          WF 001369
      Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 70 of 207 PageID #: 680




                    . �-�·
                                            CALIFORNIA ALL-PURPOSE
                                   CERTIFICATE OF ACKNOWLEDGMENT
                                            {CALIFORNIA CIVIL CODE§ 1189}

     A notary public or oth� officer completing this certificate verifies only the Identity of the
     individual who signed the document to which this certificate Is attached, and not the
     truthfulness, accuracy, orvalldltv of that document.

 STATE OF
 C�UNTY OF
              CALIFORNI�
                                        J
                                   ,?(,/�
                                                                }                        .
  ,·                         ..   �                   · _       )           I        .                            r
��df/&beforem;  '

                                                                                    )1� cJ�J
                                                                                ,
                                                                        .
              �                                                     �
              {ate) ·                                 iHere Insert' Name and Title    of�         Officer)
                                  � �
 personalty   appeared                                                                                                       ,
                                                                                          nam�                                       1
   who proved to me on the basis of satisfactory� be th�rso�) whose
. subscribed to the within Instrument and acknowledged to me tha�Vslu�y executed the same
  i�h�ir authorized capaclty(e}, and that by@f�er,�r signature� on the instrument
  the personjs), or the entity upon behalf of which the personJI,) acted, executed the Instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.




                                                               (Notary Seal).
                                                 .,



                                                            - . __
___________ ADDITIONAL OPTIONAL INFORMATION.                                                                  ::.--              _

 Description of.Attached
 TitleorTypeofDocumen ·
                                  z;t   .u,_,��

                                                �-
                                                                                Document Date:.
                                                                                                  7
                                                                                                   //:i,�?
                                                                                                        7
 Number of Pages:                  Signer(s} Other Than Named Above:-----------
 Addition al Information:         �-------�-�--�-�---�����-�

                                                                                                   revision date 01/01/2015



                                                                                                                      .. ,
                                                                                                                 WF 001370
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 71 of 207 PageID #: 681




                                    ACKNOWLEDGEMENT

 STATE OF TEXAS}

 COUNTY OF���-�}

       This foregoing instrument was acknowledged before me on this        day of January, 2016 by



       IN Wl1NESS WHEREOF, I hereunto set my hand and official seal.




                                                         NOTARY PUBLIC, State of Texas




                                                                         SEE ATTACHED
                                                                          CAUFORNIA
                                                                       ACKNOWLEDGEMENT




                                                                                                 WF 001371
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 72 of 207 PageID #: 682




                                                   LEASE RA 1lFiCA'J'ION

                                               .   .Y    --
                                          �
            '.fhis agreement, made this                   January, 2016! between Linda Thompson. G91'dQn ("First Party"),

  and John W. Forrester ("Second Party")1·witnesseth:
                                     0




            Whereas Second Party is tho owner of a certain oil and gas lease dated November 8, 1967, between W. T.

  Blackwell and wife, Annie May Blackwell, lessor, and J.R. Goldsmith, lessee, recorded Volume 586, Page 386 of

  the Deed Records of Wood County, Texas, in 110 far as the said lease covers the following-described lands located in

  said County:

                      North One-Half of a described 87.07 acres as more fully described in. the
                      Certified Field Notes by W.A. Morrison, 11'. filed for record on April 11, 1966,
                      under File No. 49222, Wood County, Texas                          ·

           Whereas, it is the desire of First Party to, ratify and confirm the above described oil and gas lease.

           Now, therefore, In consideration of the premises and.the sum of TenDollars ($10.00) and other good and

  sufficient consideration in hand paid to First Party by Second Party, the receipt and sufficiency of which are hereby

  expressly acknowledged by First Party, the parties agree as follows:


           1.    First Party ratifies and confirms the above described oil and gas lease, and First Party does hereby
                 grant, lease, and let the above described lands to Second Party in accordance with the terms and
                 provisions of the above described lease, to the full extent of First Party's right, title and interest in and
                 to the oil, gas and other minerals on or underlying said lands.         ·                ·

          2.    First Party releases and waives all rights under and by virtue of the homestead exemption Jaws of the
                state m which said above described lands are located.

          3.    The patties agree that this instrument shall be binding upon them, their heirs, personal representatives,
                successors, and assigns.

          4.    The parties agree to take all further actions and execute, acknowledge, and deliver all necessary or
                useful documents to catty out the purpose of this Lease.

          Executed the day and year :first above set forth.




                                                                    Date: /--   cL I                    .,2016




                                                                                                                 Wf 001372
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 73 of 207 PageID #: 683




                                      ACKNOWLEDGEMENT

 STATE OF TEXAS}

 COUNTY OF    "'D.i/c�          }

         This foregoing instrument was acknowledged before me on this J; .sf" clay of January, 2016 by

  Lirycfa. T 6ord..,.....,,




                                                        o�.
        IN WITNESS WHEREOF, I hereunto set my hand and official se�l.




                                                           NOTARY PUBLIC, State of Texas




                                                                                                     WF 001373
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 74 of 207 PageID #: 684




                                                   LEASE RA Tl FICA TION


              This agreement, made this     /7
                                                 ·rhday of-kooazy,
                                                          �d::,                                                 '
                                                                   2016, between Kate McSpadden Goode ("First Party"),

 and John W. Forrester ("Second Party"), witnesseth:

           Whereas Second Party is the owner of a certain oil and gas lease dated November 8, 1967, between W. T.

 Blackwell and wife, Annie May Blackwell, lessor, and J.R. Goldsmith, lessee, recorded Volume 586, Page 386 of

 the Deed Records of Wood County, Texas, in so far as the said lease covers tbe following described lands located in

 said County:

                      North One-Half of a described 87.07 acres as more fully described in the
                      Certified Field Notes by W.A. Morrison, Jr. filed for record on April 11, 1966,
                      under File No. 49222, Wood County, Texas

          Whereas, it is the desire of First Party to, ratify and confirm the above described oil and gas lease.

          Now, therefore, in consideration of the premises and the sum of Ten Dollars ($10.00) and other good and

 sufficient consideration in hand paid to First Party by Second Party, the receipt and sufficiency of which are hereby

 expressly acknowledged by First Party, the parties agree as follows:


          1.     First Party ratifies and confirms the above described oil and gas lease, and First Party does hereby
                 grant, lease, and let the above described lands to Second Party in accordance with the terms and
                 provisions of the above described lease, to the full extent of First Party's right, title and interest in and
                 to the oil, gas and other minerals on or underlying said lands.

         2.     First Party releases and waives all rights wider and by virtue' of the homestead exemption laws of the
                state in which said above described lands are located.

         3.     The parties agree that this instrument shall be binding upon them, their heirs, personal representatives,
                successors, and assigns.

         4.     The parties agree to take all further actions and execute, acknowledge, and deliver aJl necessary or
                useful documents to carry out the purpose of this Lease.

         Executed the day and year first above set forth.




                                                                   Date:
                                                                                        J _)__
                                                                           _cJ.. ,- ,. ./_7_,    ( ��· 2016
                                                                                              / IJ_--
                                                                               � I




                                                                                                                  WF 001374
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 75 of 207 PageID #: 685




                                   ACKNOWLEDGEMENT

 STATE OF TEXAS}

 COUNTY OF   UAfrrn.                                                      . F-eJo
       Thi, fore}'g instrument was acknowledged before me on this   )1   dayof�2016by

   -3ht� Jl1k1-                    .                   .
       IN WITNESS WHEREOF, I hereunto set my hand and official seal.




                                                                                    WF 001375
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 76 of 207 PageID #: 686



                                                  LEASE RATJJi'ICATION
                                                                        .. ·   µ,vW·«1
           This agreement, made this 1,,� day of J�, �etween Robert L; Myers ("First Party"), and

 John W. Forrester (''Second Party"), witnesseth:

          Whereas Second Party is the owner of a certain oil and gas lease dated November 8, 1967, between W, T.

 Blackwell and Wife, Annie May Blackwell, lessor, and.Lk, Goldsmith, lessee, recorded Volume 586, Page 386 of

 the Deed Records of Wood County, Texas, in so far as the said lease covers the following described lands located in
 said County:

                     N01th One-Half of a described 87.07 acres as more fully described In the
                     Certified Field Notes by W.A. Morrison, Jr. filed for record on April 111 1%6,
                     under File No. 49222, Wood County, Texas

          Whei·eas, it is the desire of First Party to, ratify and confirm the above described oil and gas lease.

          Now, therefore, in consideration of the premises and the sum of Ten Dollars ($10.00)and other good and

 sufficient consideration in hand paid to First Party by Second Party, the receipt and sufficiency of which are hereby

 expressly acknowledged by First Party, the parties agree as follows:


          1.    First Party ratifies and confirms the above described oil and gas Iease, and First Party does hereby
                grant, lease, and let the above described lands      toSecond Party in accordance with th� terms and
                provisions of tM above described lease, to the    funextent of First Party's rJgl!t, title and interest in and
                to the oil, gas and other minerals on or underlying said lands.                 ·

         2.     First Party releases and waives all rights under and by virtue of the homestead exemption laws of the
                state in which said above described lands are located.

         3.     The parties agree that this instrument shall be binding upon them, their heirs, personal representatives,
                successors, and assigns.

         4.    The patties agree to take all further actions and execute, acknowledge, and deliver all necessary or
               useful documents to carry out the purpose of this Lease.

         Executed the day and year first above set forth.




                                                                                                                  WF 001376
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 77 of 207 PageID #: 687




                                                ACKNOWLEDGEMENT

 STATE OF TEXAS}

 COUNTY OF   'rJti_.ro              J                                      ·if::
                                                                        this�         fi
                                                                                      o�'f
                                                                                        016
                                                                                           �

       This foregoing instrument was acknowledged before me on                  day           by

             t L_
       IN WITNESS WHEREOF, I hereunto set my hand and official seal.



                       ,.-'��frr.�t�                TRACY JETER
                      ff.�(-..\ Notary Public, State of Texas-
                      l{�/:i                   My Cornmisslon Expires
                            ..,,,., �;�t
                       ,,,t,·;,;",   ,     -     January
                                                    .  .
                                                         22, 201 a




                                                                                               WF 001377
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 78 of 207 PageID #: 688
     Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 79 of 207 PageID #: 689


'"




                                        BLAIES & HIGHTOWER, L.L.P.
       James W. Hryekewicz                  421 W. Third Street, Suite 900               Direct: 817-334-8293
                                               Fort Worth, Texas 76102                       jwh@bhilaw.com
                                              817-334-0800 (Telephone)
                                              817-334-0574 (Facsimile)
                                                  www.bhilaw.com

                                                  March 2, 2018


       Via Facsimile 972-668-6414
       Wm. Andrew Messer
       Brett Gardner
       Ashley McSwain
       MESSER, ROCKEFELLER & FORT, PLLC
       63 71 Preston Road, Suite 200
       Frisco, Texas 75034

               Re:     Case No. 2015-613, Forrester v. Brown, et al.

       Dear All:

              I have taken a quick look at the documents you have produced so far in this matter. Several
       types of documents I would expect to have found do not appear to have been produced.

               As the validity of the mineral lease at issue, and any right of John Winston Forrester to
       come onto my client's property are at issue in this suit, I would expect to see documents relating
       to those subjects. Typical documents would include:
           •   your client's due diligence file, which would include your client's title investigation on the
               lease;
           •   well production and royalty data for that lease;
           •   documents relating to reworking or additional drilling operations at that lease;
           •   documents relating to the easement referenced in the temporary restraining orders obtained
               by Forrester in the earlier state court suit;
           •   any additional documents relating to Forrester's investigation into the validity and scope
               of the lease at issue.

               If you have any additional documents and tangible things exist that relating to these issues,
        I would appreciate it if you would forward them to me as soon as possible.

                                                      Sincerely,

                                                      /s/ James W. Hryekewicz

                                                      James W. Hryekewicz
   Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 80 of 207 PageID #: 690

                                                                                                                                                                        P.

                     * * *   Communication Result Report ( Mar. 2. 2018 2: 34PM )
                                                                                                                                                     * * *
                                                                                                                           !l     Blaies         &   Hightower,     L. L. P.



Date/Time: Mar. 2. 2018 2:34PM
Fi I e                                                                                                                                                               Page
 No. Mode                     Destination                                                                        pg (s)                     Result                   Not Sent
9830 Memory TX                9726686414                                                                         P.                         OK




                 l
       Reason for error
            E. 1 Hans up o r I I n a fa I 1
                                                                                                2l
                                                                                                       Busy
            E. 3 No answer                                                                 E. 4
                                                                                           E.          No facsimi1e connection
            E.5  Exceeded max,     E-mail            size                                  E. 6        Destination does not support                               IP-Fax




                                                                    BWJS &:lUGHTOWER. LU
                                    ,.,.,w.�.                            "11W.lldol-,11, .. ,00
                                                                           ro.< WO!lh, lam 7"02
                                                                           �t��twww.'lwllw.com
                                                                                 st:�=?
                                                                               Mlm>h2,:ZOII       •

                                    Vial',..imiloP7HfU414
                                    Wm.AlldrwwMwu
                                    Urel!Oc,hiu
                                    Albley McSwuc,,
                                    MBSlll!R, ROCKBl'l!LLllR & POII.T, PLLC
                                    6171 Ptuton Road, Sulla 200
                                    PJU<O, Ten1 75034

                                           !lo:    CueNo.2DIS-613,Fo,,.,,t<r,,Jlrc,W11 tlal:
                                    DwAII:

                                           lfla10tol:aiaqulotlookaubdoc:urncollyo11havcprodaoedtofulnthl1m&Her. s......i
                                    tn,,;,afdoim1111ts I wouldOJ<.JJOCI 1o havi:finnl doJWt app�1Q haYO bcm.prodll<:Cd.

                                          . A.1ba valldily of tho mlnml ltata 11 luuo, aJl<I "'T Jlahl or 1oho win.eon. Ponm1u 1o
                                    COlnO ODID my oliool'I Jl'Upffl1 .. 11 !uue In thu rul� I WOlll<l 011J1oot lo ooc dowmenf.l re!atr,,,
                                    to tboie 1111,Joc.u. .T)lekal doeam""" would lnollldo:
                                       • 71>irclkat'1 duad!U&"""'llle, whloh wouldfOl>bule yourollmt'• tltlclnvatlgatlon.on1he
                                           lwe;
                                       • weU�on11droY11IJdm1i>rlhetleuo;
                                       • dowmoabrnlatblatolfflOJldogoraddllloc.ddrllllD,t._ilonsollhBtlcaae;
                                       • dodlm.eatsNlali-. to the .....,..,.1 ro!CffllC«lln lht l<mpomy rutrllnllla orcltd oblaloed
                                         b7Fom>ltac In Ilic carllor sbllec:ourttul1;.              .
                                       • IDT addbloool doCUDll!Ull 111lllfnl 1o F.._.. •• in...ilpllon lnlo 1he Vllldil1 llld toepa
                                         ortheleue�r   .......
                                           Jr you haw� addlUOllll dou11111<1111 ..d lln£lbl•tllloal eitift thltrolol!r,. to llwe Imes,
                                   I o,oul4 � It If you wooliC.......S them lo mo u IOOl as posalble.
                                                                                  S"-dy,
                                                                                  Ill 1111111>1 W. lbyebwio&
                                                                                  lomH W. H,yebwt ..
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 81 of 207 PageID #: 691
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 82 of 207 PageID #: 692
                                                                                           1



       1                          REPORTER'S RECORD
                              VOLUME      OF     VOLUMES
       2
                           TRIAL COURT CAUSE NO.                  2015-613
       3

       4     JOHN FORRESTER                                IN THE DISTRICT COURT

       5

       6    vs.                                            WOOD COUNTY,           TEXAS

       7

       8    JAMES A. BROWN & JERRY
            WAYNE BOONE                                    402ND JUDICIAL DISTRICT
       9

      10

      11

      12

      13                    TEMPORARY RESTRAINING ORDER

      14

      15

      16

      17

      18          On the 2nd day of February,                 2016,      the following

      19   proceedings came on to be heard in the above-entitled

      20   and numbered cause before the Honorable G.                            Timothy

      21   Boswell,   Judge presiding,           held in Quitman, Wood County,

      22   Texas;

      23

      24          Proceedings reported by machine shorthand.

      25



                                           UNA B. GARLAND, CSR
                             402ND JUDICIAL DISTRICT        WOOD COUNTY, TEXAS
                                                (903) 763-5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 83 of 207 PageID #: 693
                                                                                 2



       1                         A P P E A R A N C E S

       2
           FOR THE PLAINTIFF:
       3        SBOT NO. 24040600
                MR. BRENT WILSON BULL
       4        BULL & BARRETT, P.L.L.C.
                1127 Judson Road
       5        Suite 120
                Longview, Texas 75601
       6        903.212.7005

       7
           FOR THE DEFENDANT JAMES A. BROWN:
       8        SBOT NO. 15520000
                MR. DOUGLAS PARKS
       9        ATTORNEY AT LAW
                321 Calm Water Lane
      10        Holly Lake Ranch, Texas 75765
                903.769.3120
      11

      12   FOR THE DEFENDANT JERRY WAYNE BOONE:
                PRO SE
      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25



                                           UNA B. GARLAND, CSR
                             402ND JUDICIAL DISTRICT        WOOD COUNTY, TEXAS
                                                (903) 763-5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 84 of 207 PageID #: 694

                                                                                                  3



       1                       CHRONOLOGICAL INDEX

       2
                                VOLUME     OF
                                                  --
                          (TEMPORARY RESTRAINING ORDER)        --
           FEBRUARY 2, 2016
       3                                                                          Page     Vol.

       4   Announcements.                                                           4

       5   Opening Statement BY MR. BULL.                                           4
           Opening Statement BY MR. PARKS                                          10
       6   Opening Statement BY MR. BOONE                                          11

       7   PLAINTIFF'S WITNESSES
                                           Direct             Cross         Voir Dire      Vol.
       8   JOHN WINSTON FORRESTER           13, 5 7             4 0, 6 9
                                                                71
       9   JERRY WAYNE BOONE                 73
           JAMES A. BROWN                    83
      10
                                                                                  Page     Vol.
      11
           Plaintiff rests.                                                        96
      12
           Defendants rests.                                                       96
      13
           Closing Arguments MR.         BULL.                                     97
      14   Closing Arguments MR.         PARKS                                     99

      15   Court's Ruling.                                                        100

      16   Adjournment.                                                           110

      17   Court Reporter's Certificate.                                          111

      18                       ALPHABETICAL INDEX
                                 VOLUME -- OF --
      19                         TRIAL ON MERITS
           WITNESSES               DIRECT    CROSS                          VOIR DIRE      Vol.
      20   JERRY WAYNE BOONE        73
           JAMES A. BROWN           83
      21   JOHN WINSTON FORRESTER   13,57     4 0, 6 9
                                              71
      22

      23                                 EXHIBIT INDEX

      24   PLAINTIFF'S

      25   NO.   DESCRIPTION                                 OFFERED            ADMITTED   VOL.
            1    February 20,    1963 Deed                   18                 18


                                           UNA B. GARLAND, CSR
                             402ND JUDICIAL DISTRICT       WOOD COUNTY, TEXAS
                                                (903) 763-5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 85 of 207 PageID #: 695

                                                                                                  4




       1                           P R O C E E D I N G S

       2                     THE COURT:           The 2015-613 John Forrester

       3   versus James Brown and Jerry Wayne Boone.                            That's set,   I

       4   guess,   just for the hearing for the temporary

       5   injunction.

       6                     MR.    BULL:        Correct,        Your Honor.         Probably

       7   be an hour,    hour and a half.

       8                    MR.     PARKS:        Sounds right to me.

       9                     THE COURT:           Mr.     Boone,       you're

      10   representing yourself?

      11                    MR. BOONE:            I guess so.

      12                     THE COURT:           All right.             So I will work on

      13   the assumption that's going to take an hour and a half,

      14   something like that.

      15                     (Recess.)

      16                    THE COURT:            At this time,             I call

      17   2015-613,   John Forrester versus James Brown and Jerry

      18   Wayne Boone for temporary injunction hearing.

      19                    Mr.    Boone,       I think they have saved you a

      20   seat right there if you want to take that spot.

      21                    Counsel,         if you want to make any sort of

      22   an opening statement,         you may do so.

      23                    MR. BULL:           Yes,     Your Honor.

      24                             OPENING STATEMENT

      25   BY MR. BULL:



                                           UNA B. GARLAND, CSR
                             402ND JUDICIAL DISTRICT       WOOD COUNTY, TEXAS
                                                (903) 763-5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 86 of 207 PageID #: 696

                                                                                                 7



       1   crosses off onto Mr.         Brown's property to the well.

       2   There have been several attempts to go out there and

       3   work on the well to do things over the past year or so.

       4   Mr.   Forrester went out there approximately a year ago.

       5   Mr.   Boone has prohibited people from entering --

       6   crossing his property saying they don't have a right to.

       7   That's led to why we're here today.

       8                     In late October,               November,            after acquiring

       9   the lease and the well,           Mr.     Forrester attempted to get

      10   out there.     He was blocked.              He attempted to come in

      11   from the east side across Mr.                 Brown's other property.

      12   He was blocked.      He came in -- he got in it,                        he got out

      13   and got blocked,     and then there was charges filed

      14   against him.

      15                     And the east side,                 there's about a small,

      16   couple of hundred --

      17                     MR.    FORRESTER:            265 feet --

      18                     THE COURT:            Let me say for record

      19   purposes,    only one person talks at a time.

      20                     MR.    FORRESTER:            Yes,      sir.

      21                     MR.   BULL:         There's approximately a

      22   hundred yards,    a little less,              90 yards track to the east

      23   that has to be crossed before you get hit Mr.                            Brown's --

      24   you hit the original 87-acre tract.                       Mr.     Forrester was

      25   able to come in from the north,                  another tract he had



                                           UNA B. GARLAND, CSR
                             402ND JUDICIAL DISTRICT        WOOD COUNTY, TEXAS
                                                (903) 763-5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 87 of 207 PageID #: 697

                                                                                              25



       1                          What was your original question?                     I'm

       2   sorry,       I kind of got off --

       3           Q.      I just wanted to know -- explain what happened

       4   after y o u bought the lease.

       5           A.      I attempted to get a workover rig onto the

       6   well and fix -- repair the well.

       7           Q.     What steps did you take to do that?

       8           A.     Well,    ultimately,           after the failure to get in

       9   from the south,         I came from the east there to access the

      10   well,    and we got a workover rig on it.                            And

      11   subsequently,        we were threatened with threats multiple

      12   times just trying to access the well,                            and ultimately,

      13   retained you to get the legal right to get onto the

      14   property.

      15           Q.      Is there a valid easement or any way of access

      16   from the east that you talked about?

      17           A.     No,   sir.      It's the only easement that I'm

      18   aware of is the original one from Boones from the south.

      19   I'm -- I tried to go along to get along and it all blew

      20   up.     In trying to appease everybody,                        it blew up in my

      21   face.

      22           Q.      Is there any way -- in this original 85 or 87

      23   acres that we're discussing,                    the minerals retained by

      24   Mr.   Blackwell,       is there any way to access a public

      25   right-of-way,        highway,        a road,        a county road without



                                                UNA B. GARLAND, CSR
                                  402ND JUDICIAL DISTRICT        WOOD COUNTY, TEXAS
                                                     (903) 763-5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 88 of 207 PageID #: 698

                                                                                             111



       1                          REPORTER'S CERTIFICATE

       2   THE STATE OF TEXAS
           COUNTY OF WOOD
       3

       4        I, Una    a.   King, Official Court Reporter in and for

       5   the 402ndth District Court of Wood County,                             State of

       6   Texas, do hereby certify that the above and foregoing

       7   contains a true and correct transcription of all

       8   portions of evidence and other proceedings requested in

       9   writing by counsel for the parties to be included in

      10   this volume of the Reporter's Record,                        in the

      11   above-styled and numbered cause,                    all of which occurred

      12   in open court or in chambers and were reported by me.

      13        I further certify that this Reporter's Record of

      14   the proceedings truly and correctly reflects the

      15   exhibits,    if any,    admitted by the respective parties.

      16        I further certify that the total cost for the

      17   preparation of this Reporter's Record is $655.50 and was

      18   paid by DEFENDANT,        JAMES A. BROWN.

      19        WITNESS MY OFFICIAL HANO this the 31st day of

      20   January,    2018.

      21
                                   /SI UNA B. KING
      22                           Una B. King, Texas CSR 5856
                                   Expiration Date:   12/31/2019
      23                           Official Court Reporter
                                   402nd District Court
      24                           Wood County, Texas

      25



                                             UNA B. GARLAND, CSR
                               402ND JUDICIAL DISTRICT       WOOD COUNTY, TEXAS
                                                  (903) 763-5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 89 of 207 PageID #: 699
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 90 of 207 PageID #: 700


                                                                              1

    1                           REPORTER'S RECORD

    2                             VOLUME 3 OF 5

    3         TRIAL COURT CASE NO. 23,121-2017; 23,122-2017; and

    4                               23,331-2017

    5   THE STATE QF TEXAS              *     IN THE DISTRICT COURT

    6   vs.                             *     WOOD COUNTY, TEXAS

    7   JERRY WAYNE BOONE               *     402ND JUDICIAL DISTRICT

    8

    9

   10
   11   ------------------------ -------------------------------
   12                            TRIAL ON MERITS

   13                             MARCH 27,    2018

   14   --------------------------------------------------------

   15

   16

   17
   18                On the 27th day of March,        2018,   the following

   19   proceedings came on to be heard in the above-entitled

   20   and numbered cause before the HONORABLE JEFFREY L.

   21   FLETCHER,    Judge Presiding, held in Quitman, Wood County,

   22   Texas.
   23                Proceedings reported by computerized stenotype

   24   machine; Reporter's record produced by computer-aided

   25   transcription.

                 Brenda Hightower Smith, CSR, CRR, RPR
    Official Court Reporter - 402nd Judicial District - Wood County
                             903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 91 of 207 PageID #: 701


                                                                             2


    1                         A P P E A R A N C E S

    2

    3         MR. JOSEPH L. II JOE II SHEARIN
              ATTORNEY PRO TEM
    4         State Bar No. 18172300
              Founders Square, Suite 440
    5         900 Jackson Street
              Dallas, Texas    75202
    6         Telephone:  214.267.1000
              E-mail:  joeshearin@shearinlaw.net
    7
                                REPRESENTING THE STATE OF TEXAS
    8

    9         MR. LEE EDWIN WARREN
              ATTORNEY AT LAW
   10         State Bar No. 24090494
              101 Bill Bradford Road, Suite 25
   11         Sulphur Springs, Texas   75482
              Telephone:  903.335.3380
   12         E-mail:  lwarren@warrenlegal.net

   13                           REPRESENTING THE DEFENDANT

   14   ALSO PRESENT:

   15         MS. DONNA BROOM
              BROOM LAW FIRM
   16         State Bar No. 24029698
              115 West Front Street
   17         Tyler, Texas   75702
              Telephone:   903.363.7506
   18         E-mail:  donna@broomlawfirm.com

   19

   20                            REPORTER'S NOTE

   21       Ellipses are used only to show that an answer has
                   trailed off and not been interrupted.
   22
             Quotation marks are used for clarity and do not
   23              necessarily indicate a direct quote.

   24               Uh-huh= Yes - Affirmative response.
                         Huh-uh= No - Negative response.
   25

                 Brenda Hightower Smith, CSR, CRR, RPR
    Official Court Reporter - 402nd Judicial District - Wood County
                             903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 92 of 207 PageID #: 702


                                                                              3


    1                                   INDEX

    2                            TRIAL ON MERITS
                                     VOLUME 3
    3                                                                PAGE   VOL

    4   MARCH 27, 2018

    5   Proceedings begin                                        .      6     3

    6   STATE'S WITNESSES:         Direct       Cross       VD

    7   JOHN WINSTON FORRESTER (Continued)
             By Mr. Shearin   52,64,69                                        3
    8        By Mr. Warren             7,63,67,70                             3

    9   AUSTIN CRYER
             By Mr. Shearin           74                                      3
   10        By Mr. Warren                        81                          3

   11   BRENT BULL
             By Mr. Shearin        86,119                                     3
   12        By Mr. Warren                      106,127                       3

   13   HUBERT C. VAUGHN
             By Mr. Shearin       132,148                                     3
   14        By Mr. Warren                       143                          3

   15   CHRIS TURNER
             By Mr. Shearin       152,168                                     3
   16        By Mr. Warren                      160,171                       3

   17   JAMES TERRY
             By Mr. Shearin       174,189                                     3
   18        By Mr. Warren                       186                          3

   19   JOHN VANCE
             By Mr. Shearin          194                                      3
   20

   21   Proceedings recessed, End of Volume 3                    .    215     3

   22   Reporter's Certificate                                   .    216     3

   23

   24

   25

                 Brenda Hightower Smith, CSR, CRR, RPR
    Official Court Reporter - 402nd Judicial District - Wood County
                             903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 93 of 207 PageID #: 703


                                                                                132

    1                       THE BAILIFF:       Right here,      sir.

    2                       (Witness   sworn.)

    3                       THE WITNESS:       I do.

    4                       THE COURT:       Please be seated.

    5                       MR.   SHEARIN:     Begin,      Judge?

    6                       THE COURT:       Yes,   sir.

    7                             HUBERT C. VAUGHN,

    8   having been first duly sworn,           testified as follows:

    9                             DIRECT EXAMINATION

   10   BY MR. SHEARIN:

   11           Q.   If you would, please introduce yourself to the

   12   jury.

   13           A.   I'm Hubert Charles Vaughn.              I go by "Chip."

   14           Q.   And Mr. Vaughn,     where do you live?

   15           A.   Sulphur Springs.

   16           Q,   And what is your occupation?

   17           A.   Right now I'm working on a ranch as a ranch

   18   foreman and work for a landscape company.

   19           Q.   Are you now or have you ever been involved in

   20   the oil and gas industry?

   21           A.   Yes,   I have.

   22           Q.   In what capacity?

   23           A.   I've -- I was President of Vogo,               Inc.   We

   24   actually had purchased some wells.

   25           Q.   And what is Manek?         Were you also part of

                  Brenda Hightower Smith, CSR, CRR, RPR
     Official Court Reporter - 402nd Judicial District - Wood County
                              903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 94 of 207 PageID #: 704


                                                                          133

    1   Manek --

    2         A.    Yes,    I was.

    3         Q.    -- Exploration at some point?

    4         A.    Yes,    I was part of Manek.

    5               I've actually worked in the oil field since

    6    '77 for

    7         Q.    In what capacity?

    8         A.    Most of the time it was pumper,        production

    9   foreman.

   10         Q.    And were you in the oil business from '77

   11   until recently?

   12         A.    No.

   13         Q.    Has that been off and on?

   14         A.    I only went in the oil business in 2012.

   15         Q.    Okay.    And what was -- is that when you

   16   created Vogo?

   17         A.    Yes.

   18         Q.    All right.       And prior to that,   though,   you

   19   were a part of Manek?

   20         A.    Yes,    I worked for Manek.

   21         Q.    And did Manek also -- was part of -- was in

   22   the oil business?

   23         A.    Yes.

   24         Q.    All right.       Are you familiar with the W.T.

   25   Blackwell No.      1 Oil Well?

                  Brenda Hightower Smith, CSR, CRR, RPR
     Official Court Reporter - 402nd Judicial District - Wood County
                              903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 95 of 207 PageID #: 705


                                                                         134

    1           A.      Yes,   I am.

    2           Q.      Please tell the jury how you're familiar with

    3   that; what your involvement with that oil well and that

    4   lease is or was.

    5           A.      I had purchased wells from Quitman -- or from

    6   Manek,       which purchased them from Quitman Construction.

    7   There was 15 wells,            and it was 1 of the 15 wells.

    8           Q.      And where was that well located?

    9           A.      Northeast of Quitman.

   10           Q.     And do you know who the surface owner was

   11   where the actual well was located?

   12           A.      I believe it was Jim Brown.

   13           Q.     All right.       What was the access to that well?

   14   How did you gain access to it?             What -- what was -- was

   15   there an easement,         or how -- how could you get to that

   16   well?

   17           A.      The access road was across Boone's property.

   18           Q.     Are you talking about Jerry Wayne Boone?

   19           A.      Yes.

   20           Q.     Are you         do you know Mr. Boone?

   21           A.      I have met him.       I don't really know him.

   22           Q.      Do you see him in the courtroom today?

   23           A.      Yes,   I believe I do.

   24           Q.      If you could point him out,      please.

   25           A.      He's right over here      (indicating)

                  Brenda Hightower Smith, CSR, CRR, RPR
     Official Court Reporter - 402nd Judicial District - Wood County
                              903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 96 of 207 PageID #: 706


                                                                         135

    1                         THE COURT:    Let the record reflect that

    2   the witness has identified Mr.          Boone.

    3           Q.     (By Mr.   Shearin)   And then Vogo,   you said,

    4   bought it from Manek,        and Manek bought it from Quitman

    5   Construction?

    6           A.     Yes.

    7           Q.    Who are the Castleberrys?

    8           A.     They own Quitman Construction.

    9           Q.     Did they own the lease -- was it Quitman

   10   Construction that owned the lease to the Blackwell Oil

   11   Well,    or was it the Castleberrys;       or because the

   12   Castleberrys owned Quitman,          that's how they owned the

   13   lease?       Do you know?

   14           A.     Because the Castleberrys owned Quitman,        that's

   15   how they owned the lease.

   16           Q.     How long did they have that lease?

   17           A.    Around 20 years.       I don't know for sure.

   18           Q.    And you said the way to access that well was

   19   across Jerry Boone's property?

   20           A.    When I was working for Manek and Quitman

   21   Construction took me into the well,          we went across Jerry

   22   Boone's land.

   23           Q.    And did you have any problem getting there

   24   with Quitman Construction?

   25           A.     No.

                  Brenda Hightower Smith, CSR, CRR, RPR
     Official Court Reporter - 402nd Judicial District - Wood County
                              903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 97 of 207 PageID #: 707


                                                                          136

    1           Q.      What happened after you purchased that lease

    2   as far as access to that well?

    3           A.      Well, when I was working for Manek,     we went in

    4   about once a month and checked the well through that

    5   road.        Shortly after I bought it,     I was ongoing and

    6   worked on it,          on the well.   I believe I went in the day

    7   or -- a day or two before and told them I was fixing to

    8   bring a rig in.

    9           Q.      You told who?

   10           A.      Some of the Boones.      I'm not sure if it was

   11   Jerry or not.

   12           Q.      Well, did you know his mother,     Jerry's mother,

   13   Johnnie Sue Boone?           Was she still alive --

   14           A.      Yes,

   15           Q.         when you purchased the lease?

   16           A.         she was.

   17           Q.      Okay.

   18           A.      And I may have told her,     I don't remember.

   19   She was a very nice woman.            I talked to her several

   20   times after that.

   21                   But when I got there with the equipment to go

   22   in, they denied access.           They had a pickup parked in

   23   front of the gate.

   24           Q.      When you say "they" denied access, who is

   25   that?        Who is "they"?

                 Brenda Hightower Smith, CSR, CRR, RPR
    Official Court Reporter - 402nd Judicial District - Wood County
                             903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 98 of 207 PageID #: 708


                                                                         140

    1          A.     I believe they went in through Boone's.

    2          Q.     The electric company would have to have access

    3   to that well at some point,        I'm assuming?

    4          A.     Yes.

    5          Q.     How would they get access?

    6          A.     I'm sure they had a right-of-way across

    7   Mr. Brown.

    8          Q.     Okay.    But would they have used that road,

    9   that easement through Mr.        -- over Mr. Boone's?

   10          A.     I don't know.

   11          Q.    Okay.

   12          A.    You would have to ask them.

   13          Q.     So when the Boones told you no more access,

   14   what        other than going through McManus trying to find

   15   a different way to get there, was there something else

   16   you should have done at that time?

   17          A.    Yes.     At that time I should have went and got

   18   a Court Order.

   19          Q.    To do what?      For what?

   20          A.    To get into the lease.       I had to talk to the

   21   Sheriff before Jim Brown was Sheriff,         and he told me I

   22   needed to talk to a Judge and get a Court Order.

   23          Q.    Now

   24          A.    And then I could get in.

   25          Q.    And also -- and I'm sorry.       When you said that

                 Brenda Hightower Smith, CSR, CRR, RPR
    Official Court Reporter - 402nd Judicial District - Wood County
                             903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 99 of 207 PageID #: 709


                                                                            144

    1   gotten a Court Order March -- starting around March of

    2   2012, but you just never did?

    3         A.    No.

    4         Q.    Why?

    5         A.     I was working on a limited budget,         and I had

    6   other wells to spend the money on.             And --

    7         Q.     If

    8         A.          I    knew it was going to take quite a bit on

    9   that well to get it going,            so ...

   10         Q.    From a business standpoint,          if the Blackwell

   11   Oil Well would have been profitable,            you probably would

   12   have spent the $300 it took to get a Court Order,

   13   wouldn't you?

   14         A.    Oh,       yeah.

   15         Q.    But it wasn't?

   16         A.    Yeah,       I believe it was.

   17                          MR. WARREN:     Your Honor, may I approach

   18   the witness?

   19                          THE COURT:    Yes.

   20         Q.     (By Mr. Warren)         So you sold -- you sold to

   21   them the W.T. Blackwell Lease as shown here in State's

   22   Exhibit 31?

   23               Just go ahead and have a look at it.

   24         A.     (Complies) .

   25         Q.    You ·may have to flip to the next page

                  Brenda Hightower Smith, CSR, CRR, RPR
     Official Court Reporter - 402nd Judicial District - Wood County
                              903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 100 of 207 PageID #: 710


                                                                           216

    1    STATE OF TEXAS     *
    2    COUNTY OF WOOD     *
    3                 I, BRENDA HIGHTOWER SMITH, CSR, CRR, RPR,

    4    Official Court Reporter for the 402nd Judicial District

    5    Court in and for Wood County, Texas, do hereby certify

    6    that the above and foregoing contains a true and correct

    7    transcription of all of the portions of evidence and

    8    other proceedings requested in writing by counsel for

    9    the parties to be included in this volume of the

   10    Reporter's Record,       in the above-styled and numbered

   11    cause,    all of which occurred in open court or in

   12    chambers and were reported by me.
   13                 I further certify that this Reporter's Record

   14    of the proceedings truly and correctly reflects the

   15    exhibits,    if any,    offered by the respective parties.

   16                 WITNESS MY OFFICIAL HAND this the 25th day of

   17    June,    2018.

   18

   19
                                /s/BRENDA HIGHTOWER SMITH
   20
                                BRENDA HIGHTOWER SMITH, CSR, CRR, RPR
   21                           Certificate No. 3107
                                Certification Expires: 12-31-18
   22                           Official Court Reporter
                                402nd Judicial District Court
   23                           100 Main Street, Third Floor
                                Quitman, Texas  75783
   24                           Telephone:  903.763.5432
                                E-mail:  bsmith@mywoodcounty.com
   25

                  Brenda Hightower Smith, CSR, CRR, RPR
     Official Court Reporter - 402nd Judicial District - Wood County
                              903.763.5432
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 101 of 207 PageID #: 711




              EXHIBIT
                 B
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 102 of 207 PageID #: 712
       JOHN WINSTON FORRESTER           10/24/2018
                                                                           1



   1                IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
   2                          TYLER DIVISION
   3    JOHN WINSTON FORRESTER, JOHN
        PHILIP FORRESTER, JAMES TERRY,
   4    JASON WEBB, ALBERTO RODRIGUEZ,
        JASON FLOYD SMITH, ROBERT
   5    BENNINGER, JOSHUA HOWELL, and
        JOSE PEREZ,
   6
                         Plaintiffs,
   7
                         vs.                            Civil Action No.
   8                                                    6:17-CV-561
        WOOD COUNTY, TEXAS, JAMES A.
   9    BROWN, in his individual capacity,)
        WILLIAM MILES TUCKER, in his       )
 10     individual capacity, KELLY SMITH, )
        in his individual capacity, KEVIN)
 11     ATKINSON, in his individual        )
        capacity, STEPHEN CATES, in his    )
 12     individual capacity, JOHN A.       )
        HAMMACK, and JERRY WAYNE BOONE,    )
 13                                        )
                     Defendants.           )
 14
 15                     VIDEOTAPED ORAL DEPOSITION OF
 16                            JOHN WINSTON FORRESTER
 17                                OCTOBER 24, 2018

 18
 19                  VIDEOTAPED ORAL DEPOSITION of JOHN WINSTON
 20     FORRESTER, produced as a witness at the instance of
 21     the Defendants, and duly sworn, was taken in the
 22     above-styled and numbered cause on the 24th of
 23     October, 2018,      from 10:05 a.m. to 4:27 p.m., before
 24     Karen L. Shelton, RDR/CRR/CSR in and for the State
 25     of Texas, reported by machine shorthand at the


       JANIS ROGERS & ASSOCIATES       214.631.2655            DALLAS, TEXAS
                                     depos@jracsr.com
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 103 of 207 PageID #: 713


         JOHN WINSTON FORRESTER            10/24/2018
                                                                       2


     1     offices of Mess�r, Rockefeller & Fort, PLLC,        6371
     2     Preston Road, Suite 200, Frisco, Texas, pursuant to
     3     the Federal Rules of Civil Procedure and any
     4    provisions stated on the record or attached hereto.
     5
     6                          A P P E A R A N C E S
     7
     8    FOR THE PLAINTIFFS:
     9           MR. BRETT GARDNER
                 MESSER, ROCKEFELLER & FORT, PLLC
   10            6371 Preston Road
                 Suite 200
   11            Frisco, Texas 75034
                  (972) 668-6400
   12             ( 9 7 2) 6 6 8-6 414 (fax)
                 brett@txmunicipallaw.com
   13
   14     FOR THE DEFENDANT JAMES A. BROWN:
   15            MR. JAMES W. HRYEKEWICZ
                 BLAIES & HIGHTOWER, LLP
   16            421 West 3rd Street
                 Suite 900
   17            Fort Worth, Texas 76102
                  (817) 334-0800
   18            ( 81 7) 3 3 4-0 5 7 4 (fax)
                 jwh@bhilaw.com
   19
   20     FOR THE DEFENDANTS WOOD COUNTY, TEXAS, KEVIN
          ATKINSON, KELLY SMITH and STEPHEN CATES:
   21
                 MS. LEE I. CORREA
   22            FLOWERS DAVIS, PLLC
                 1021 ESE Loop 323
   23            Suite 200
                 Tyler, Texas 75701
   24             (903) 534-8063
                  ( 9 0 3) 5 3 4-16 5 0 (fax)
   25            lic@flowersdavis.com



         JANIS ROGERS & ASSOCIATES       214.631.2655       DALLAS, TEXAS
                                       depos@jracsr.com
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 104 of 207 PageID #: 714


         JOHN WINSTON FORRESTER         10/24/2018
                                                                       3



     1    FOR THE DEFENDANT WILLIAM MILES TUCKER:
    2            MR. DAVID IGLESIAS
                 IGLESIAS LAW FIRM, PLLC
     3           605 Chase Drive
                 Suite 8
     4           Tyler, Texas 75701
                  (903) 944-7185
     5           david@iglesiaslawfirm.com
     6
          ALSO PRESENT:
     7

     8           Ms. Vicki L. Dyer, Videographer
     9

   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25


         JANIS ROGERS & ASSOCIATES     214.631.2655         DALLAS, TEXAS
                                     depos@jracsr.com
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 105 of 207 PageID #: 715


         JOHN WINSTON FORRESTER           10/24/2018
                                                                            4



     1                                  I N D E X
     2                                                               Page

     3    Appearances                                                   2

     4    JOHN WINSTON FORRESTER
     5          Examination By Mr. Hryekewicz                   6,    241

     6          Examination By Ms. Correa                             113

     7          Examination By Mr. Iglesias                           152

     8    Signature and Changes                                       244

     9    Reporter's Certificate                                      246

    10
   11                                E X H I B I T S
    12    No.             Description                                Page
    13    Exhibit 1       Discovery Order                              13
   14     Exhibit 2       3/2/18 Hryekewicz Letter to Gardner          18
    15    Exhibit 3       Plaintiffs' First Amended Complaint          26
    16    Exhibit 4       DVD                                          54
    17    Exhibit 5       DVD                                          55
    18    Exhibit 6       Oil, Gas and Mineral Lease                   83
    19    Exhibit 7       Temporary Restraining Order and              91
                          Order Setting Hearing for
   20                     Preliminary Injunction
   21     Exhibit 8       Affidavit of John Forrester in               92
                          Support of Plaintiff's Motion for
   22                     Temporary Restraining Order
   23     Exhibit 9       Bellis & Associates Invoice                 205
   24     Exhibit 10      Martex Well Services Invoices               205
   25



         JANIS ROGERS & ASSOCIATES       214.631.2655       DALLAS, TEXAS
                                       depos@jracsr.com
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 106 of 207 PageID #: 716


         JOHN WINSTON FORRESTER         10/24/2018
                                                                          5



     1    Exhibit 11      East Texas Medical Center Patient        229
                          Information Form
     2
          Exhibit 12      East Texas Medical Center Trauma         231
     3                    Flow Sheet
     4    Exhibit 13      East Texas Medical Center Nursing        232
                          Trauma Flow Sheet
     5
          Exhibit 14      East Texas Medical Center Nursing        233
     6                    Trauma Flow Sheet
     7    Exhibit 15      East Texas Medical Center Imaging         234
                          Report
     8
          Exhibit 16      East Texas Medical Center                 235
     9                    Deposition on Written Questions
                          and Billing Records
    10
          Exhibit 17      UT Health Quitman Deposition on          237
    11                    Written Questions and Billing
                          Records
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25



         JANIS ROGERS & ASSOCIATES     214.631.2655         DALLAS, TEXAS
                                     depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 107 of 207 PageID #: 717


             JOHN WINSTON FORRESTER         10/24/2018
                                                                              6


         1                          P R O C E E D I N G S
         2                  THE VIDEOGRAPHER:        We're on the record at

         3     10:05, October 24th,      2018.      Will the attorneys
         4    please state their appearances for the record.
10:05    5                 MR. GARDNER:      Brett Gardner, Messer,
         6    Rockefeller & Fort, on behalf of the plaintiffs and
         7    Winston Forrester.
         8                 MR. HRYEKEWICZ:        James Hryekewicz here for
         9    James A. Brown.
10:05   10                 MS. CORREA:      Lee Correa for Flowers Davis
        11    on behalf of Wood County, Kevin Atkinson, Kelly
        12    Smith, and Brad Cates.
        13                 MR. IGLESIAS:       Dave Iglesias for the
        14    Iglesias Law Firm in Tyler on behalf of Miles
10:05   15    Tucker.
        16                         JOHN WINSTON FORRESTER,
        17    having been first duly sworn, testified as follows:
        18                          E X A M I N A T I O N
        19    BY MR. HRYEKEWICZ:
10:06   20           Q.    Would you state your full name,        sir.

        21           A.    John Winston Forrester.

        22           Q.    And what do you go by?
        23           A.    Winston.
        24           Q.    Okay.    Sir, have you ever testified in a
10:06   25    case before?



             JANIS ROGERS & ASSOCIATES     214.631.2655            DALLAS, TEXAS
                                         depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 108 of 207 PageID #: 718


             JOHN WINSTON FORRESTER                 10/24/2018
                                                                                             9



10:07    1     down.        If you will enunciate yes or no,                   it'll make

         2     their job much easier and it'll reduce disputes

         3     later on as to what the answer was.                          Does that make

         4     sense?
10:08    5             A.     Unde r s t.ood ,
         6             Q.     Does that make sense,                 sir?
         7             A.     Yes.

         8             Q.     Okay.     Are you familiar with the claims or

         9    defenses in this suit?
10:08   10             A.     Yes.

        11             Q.     Okay.     Now,      you've produced a number of

        12    documents in this case,                correct?

        13             A.     What's that?
        14             Q.     You've produced a number of documents in
10:08   15    this case,       correct?

        16             A.     Yes.

        17             Q.     Okay.     Have you produced all documents and
        18    tangible things in your possession,                          custody or
        19    control that are relevant to the pleaded claims or
10:08   20                                  '
              defenses involved in this action?

        21             A.     To the best of my knowledge, yes.

        22             Q.     Okay.     So if I don't see a particular

        23    video recording,          it's because you have no such video

        24    recording,       correct?
10:08   25                    MR. GARDNER:           Objection.        Form.



             JANIS ROGERS & ASSOCIATES             214.631.2655                   DALLAS, TEXAS
                                                 depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 109 of 207 PageID #: 719


             JOHN WINSTON FORRESTER          10/24/2018
                                                                                     10



10:08    1           A.    To the best of my knowledge, yes.

         2           Q.    And if I don't see reports to the Texas

         3    Railroad Commission,        it's because there are no such
         4    reports to the Texas Railroad Commission, correct?
10:09    5                 MR. GARDNER:       Objection.        Form.

         6           A.    I don't understand the question.

         7           Q.    What do you do for a living,             sir?

         8           A.    I'm in the oil business.

         9           Q.    How do you describe your role in the oil
10:09   10    business?

        11           A.    Well,   I own -- one of my roles is I own a

        12    production company.

        13           Q.    Okay.      What other roles do you have?

        14           A.    I do some consulting for other oil
10:09   15    companies.
        16           Q.    What sort of consulting do you do for

        17    other oil companies?

        18           A.    Down hole and production consulting.

        19           Q.    Are you an operator in Texas?
10:09   20           A.    Yes.

        21           Q.    What is your operator number?

        22           A.    Don't hold me to it.              I think it's 277385.

        23    385 or 485,     something like that.

        24           Q.    Either 277385 or 277485?
10:09   25           A.    485, one of those two is it.



             JANIS ROGERS & ASSOCIATES      214.631.2655                   DALLAS, TEXAS
                                          depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 110 of 207 PageID #: 720


             JOHN WINSTON FORRESTER          10/24/2018
                                                                                  11



10:10    1           Q.    All right.      And as an operator, do you
         2    have to file certain reports with the Texas Railroad

         3    Commission?

         4           A.    Yes.    The company does, that's correct.
10:10    5           Q.    Okay.      And if I don't see certain reports

         6    from you relating to the wells at issue in this

         7    suit

         8           A.    I don't -- I don't handle any of that.

         9    I outsource that to a third-party firm.
10:10   10           Q.    Who is that third party?

        11           A.    Watson Report Service.
        12           Q.    What is your relationship with Watson and

        13    Forresters?
        14           A.    They're in my employ.             They handle all my
10:10   15    regulatory filings.

        16           Q.    You say the last name -- the second name

        17    to that is Forresters?
        18           A.    What's that?
        19           Q.    You say the company's name is Watson and
10:10   20    Forresters?

        21           A.    No, Watson Report Service.

        22           Q.    Watson Report Service.

        23                 THE REPORTER:        Speak up just a bit.

        24                 THE WITNESS:       Okay.       Sorry.   I do tend to
10:10   25    mumble.



             JANIS ROGERS & ASSOCIATES      214.631.2655               DALLAS, TEXAS
                                          depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 111 of 207 PageID #: 721


              JOHN WINSTON FORRESTER          10/24/2018
                                                                                 12


10:10     1           Q.    And they are under your control with

          2     regard to the well at issue in this suit,             correct?

          3           A.     Yes.
          4           Q.     Okay.     Have you produced all documents and
10:11     5    tangible things in the possession, custody,              or

          6     control of you that are relevant to the pleaded
          7    claims or defenses involved in this action?

          8                 MR. GARDNER:       Objection.     Form.
          9           A.     I don't really understand the question,

10: 11   10    but yes,    I suppose.

         11           Q.    Tell me what you don't understand about
         12    that question.
         13           A.     I don't understand what you're asking of

         14    me.
10: 11   15           q.    Okay.    Do you understand what documents
         16    and tangible things are?
         17           A.    I understand what documents are.           I don't
         18    understand what you mean by tangible things.
         19           Q.    Okay.    For purposes of this,       let's assume
10: 11   20    tangible things are things that have a physical
         21    existence.
         22           A.    Okay.
         23           Q.    Okay.    So,   for instance, your coffee cup

         24    is a tangible thing.         The love of a parent for the
10:12    25    child is not tangible.          Does that make sense?



              JANIS ROGERS & ASSOCIATES      214.631.2655             DALLAS, TEXAS
                                           depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 112 of 207 PageID #: 722


             JOHN WINSTON FORRESTER         10/24/2018
                                                                                   13


10:12    1             A.   Yes.
         2             Q.   Okay.     Have you produced all documents and
         3     tangible things that are in your possession that are
         4     relevant to the pleaded claims or defenses involved
10:12    5     in this suit?

         6                  MR. GARDNER:      Objection.         Form.
         7             A.   Yes,    I suppose so.
         8             Q.   Okay.    Have you produced all documents and
         9    tangible things in your custody that are relevant to
10:12   10    the pleaded claims or defenses involved in this
        11     suit?
        12                  MR. GARDNER:     Objection.          Form.
        13             A.   Produced it to who?             I mean, that's such a
        14    broad question.        If you'd just ask me in a plainer
10:12   15    way,     I might could understand it better.
        16                          (Exhibit 1 marked)
        17             Q.   Let me hand you what I've marked as
        18    Deposition Exhibit 1.
        19             A.   Okay.
10:12   20             Q.   Have you seen Deposition Exhibit 1 before?
        21    My question is, have you ever seen Deposition

        22    Exhibit 1 before?
        23           A.     This?    Probably.

        24             Q.   Okay.    Deposition Exhibit 1 appear to be a
10:14   25    discovery order signed by the federal judge in this



             JANIS ROGERS & ASSOCIATES     214.631.2655                  DALLAS, TEXAS
                                         depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 113 of 207 PageID #: 723


             JOHN WINSTON FORRESTER           10/24/2018
                                                                               14



10:14    1     case?

         2             A.   I'm sure I've reviewed it before.          I don't

         3     recall it right offhand, but I'm sure I've seen it.
         4             Q.   Do you understand that Deposition
10:14    5    Exhibit 1 is a discovery order signed by the federal

         6     judge in charge of this case?

         7             A.   Yes.

         8             Q.   Okay.     Turn to page 3 of 8.       And under
         9    number 3,     I want you to read number 3 and the first
10:14   10     sentence of 3(a) out loud for the jury.
        11             A.   "Additional Disclosures.          Each party
        12    within 45 days after the scheduling conference shall
        13    provide to every other party the following:              All
        14    documents and tangible things in the possession,
10:14   15    custody, or control of the party that are relevant
        16    to the pleaded claims or defenses involved in this
        17    action."
        18             Q.   Do you now understand what we talk about
        19    when we talk about providing to every other party?
10:15   20             A.   Yes,    sir,   I believe so.
        21             Q.   Okay.     Let's go back to the question then.
        22    Have you provided all tangible things,            all documents

        23    and tangible things in your custody that are

        24    relevant to the pleaded claims or defenses involved
10:15   25    in this action?



             JANIS ROGERS & ASSOCIATES       214.631.2655            DALLAS, TEXAS
                                           depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 114 of 207 PageID #: 724


              JOHN WINSTON FORRESTER         10/24/2018
                                                                                 15


10:15     1           A.     Yes, to the --

          2                  MR. GARDNER:     Objection.     Form.

          3           A.     Yes, to the best of my knowledge.

          4           Q.     Why do you put the qualifier onto "the
10: 15    5    best of my knowledge"?

          6           A.     I assume by qualifier you mean the

          7    terminology "to the best of my knowledge"?

          8           Q.     Yes.

          9           A.     In case there's something I haven't.          Not
10: 15   1O     intentionally, but

         11           Q.     Have you produced all documents and

         12    tangible things in your control that are relevant to

         13    the pleaded claims or defenses involved in this
         14    action?
10:15    15                 MR. GARDNER:      Objection.     Form.

         16           A.    Yes, to the best of my knowledge.
         17                 MR. HRYEKEWICZ:        Basis of the objection?

         18                 MR. GARDNER:      It has been asked and

         19    answered probably five times already.
10:16    20           Q.    Let's go back to what we were talking

         21    about with reports to the Texas Railroad Commission.

         22           A.    Okay.

         23           Q.    You're an operator licensed by the Texas

         24    Railroad Commission,       correct?
10:16    25           A.    Correct.



              JANIS ROGERS & ASSOCIATES     214.631.2655             DALLAS, TEXAS
                                          depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 115 of 207 PageID #: 725


             JOHN WINSTON FORRESTER         10/24/2018
                                                                             16


10:16    1           Q.     And you understand that operators need to

         2    produce certain reports to the Texas Railroad

         3     Commission for each well they're operating,          correct?

         4           A.     Yes.
10:16    5           Q.     Have you produced all those reports for

         6    the well at issue in this case?

         7           A.     I don't recall.

         8           Q.     Do you believe it's important to comply

         9    with the federal judge's discovery order?
10:16   10           A.    Absolutely.

        11           Q.     I am putting in front of you every

        12    document you've produced in this case that is not a

        13    medical record.         I want you to review those and tell

        14    me if you've produced all your reports to the Texas
10:17   15    Railroad Commission relating to the well at issue in

        16    this case.

        17                 MR. GARDNER:      You want him to review all

        18    those hundreds of documents?

        19                 MR. HRYEKEWICZ:        If that's what it takes
10:17   20    for him to be able to answer the question.

        21                 MR. GARDNER:      He has answered the

        22    question.

        23                 MR. HRYEKEWICZ:        I want to know

        24    definitively if he has produced all the Texas
10:17   25    Railroad Commission reports relating to this well.



             JANIS ROGERS & ASSOCIATES     214.631.2655            DALLAS, TEXAS
                                         depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 116 of 207 PageID #: 726


             JOHN WINSTON FORRESTER         10/24/2018
                                                                                  17


10:17    1                 MR. GARDNER:      And you -- then you have
         2    asked him that question and he has answered it.
         3                 MR. HRYEKEWICZ:         He has not given me an
         4    unqualified answer, sir.
10:17    5                 MR. GARDNER:      Okay.          If you want him to
         6    review it.
         7                 THE WITNESS:      Do you want to get them in
         8    here to order lunch?
         9                 MR. GARDNER:      If you can answer his
10:17   10    question, please try to do so.
        11                 MR. HRYEKEWICZ:         And we'll go off the
        12    record while you review it.
        13                 MR. GARDNER:      No.         I don't see any reason
        14    we need to go off the record if you want him to
10:18   15    review hundreds of documents.
        16                 MR. HRYEKEWICZ:         Please note the time that
        17    the record review began in case we have a dispute
        18    about deposition time later on.
        19           A.    If they're here, could you direct me to
10:19   20    them so I could do this quicker?
        21                 MR. GARDNER:      Don't ask him any questions.
        22    Just see if you can find what he's asking for or --
        23    what was the question?         What's the question on the
        24    table?
10:20   25                 MR. HRYEKEWICZ:         I believe the question



             JANIS ROGERS & ASSOCIATES     214.631.2655                 DALLAS, TEXAS
                                         depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 117 of 207 PageID #: 727


              JOHN WINSTON FORRESTER         10/24/2018
                                                                                 18



10:20     1    was -- I won't have the wording exact, but I believe

          2    the question was have you produced all reports to

          3    the Texas Railroad Commission you were supposed to
          4    have provided the Texas Railroad Commission relating
10: 20    5    to the well in this suit.

          6                 MR. GARDNER:      And I believe -- what was

          7    your answer?

          8            A.   Yes,   I believe so, to the best of my

          9    knowledge.
10:20    10                 MR. GARDNER:      Okay.       So is that -- can we

         11    move on then?
         12            Q.   Will reviewing that stack of documents

         13    help?
         14            A.   My answer will probably remain the same.
10:20    15            Q.   Then we can move on.

         16                        (Exhibit 2 marked)
         17                 Hand you what I've marked as Deposition

         18    Exhibit 2.      Have you seen Deposition Exhibit 2

         19    before?
10:22    20            A.   You're asking if I've seen this?

         21            Q.   Yes,   sir.

         22            A.   If I have,    I don't recall it right

         23    offhand, no.

         24            Q.   Do you recognize the people that
10:22    25    Deposition Exhibit 2 is addressed to?



              JANIS ROGERS & ASSOCIATES     214.631.2655              DALLAS, TEXAS
                                          depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 118 of 207 PageID #: 728


             JOHN WINSTON FORRESTER          10/24/2018
                                                                             19



10:22    1            A.   My law firm?

         2            Q.   Yes.

         3            A.   Yes.

         4            Q.   Do you recognize the case in the "Re" line
10:22    5    of that letter?

         6            A.   I think that's the right number.         The

         7    name's obviously correct.

         8            Q.   Would you turn to page 2 of Deposition

         9    Exhibit 2.
10:22   10            A.   Uh-huh.

        11            Q.   Do you recognize that as a fax

        12    confirmation sheet with an okay result?

        13            A.   Sure, yes.

        14            Q.   What is the date of Deposition Exhibit 2?
10:23   15            A.   Is that it here at the top, March 2nd,

        16    2018?

        17            Q.   Yes,    sir.

        18            A.   Okay.

        19            Q.   What is the date on the fax confirmation
10:23   20    sheet that's part of Exhibit 2?

        21            A.   The date I just s�id?

        22            Q.   Yes.

        23            A.   March 2nd,     2018.

        24            Q.   Okay.      Have you produced your due
10:23   25    diligence file relating to the well at issue in this



             JANIS ROGERS & ASSOCIATES      214.631.2655           DALLAS, TEXAS
                                          depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 119 of 207 PageID #: 729


             JOHN WINSTON FORRESTER         10/24/2018
                                                                         20



10:23    1    case?

         2            A.   Yes, to the best of my knowledge.

         3            Q.   Have you produced well production and

         4    royalty data for the lease at issue in this case?
10:23    5            A.   To the best of my knowledge.

         6            Q.   Have you produced all documents relating

         7    to the reworking and additional drilling operations

         8    at the lease in issue?

         9            A.   To the best of my knowledge.
10:23   10            Q.   Have you produced all documents relating

        11    to the easement referenced in the temporary

        12    restraining orders obtained by Forrester in the

        13    earlier state court suit?

        14            A.   To the best of my knowledge.
10:24   15            Q.   Have you produced any additional documents

        16    relating to Forrester's investigation of the

        17    validity and scope of the lease at issue?

        18            A.   I don't understand the question without
        19    specifying what you're referring to.
10:24   20            Q.   Did you investigate the validity and scope

        21    of the lease at issue when you purchased it?

        22            A.   Yes.

        23            Q.   Have you produced any and all documents

        24    relating to your investigation into that validity
10:24   25    and scope in the lease at issue?



             JANIS ROGERS & ASSOCIATES     214.631.2655        DALLAS, TEXAS
                                         depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 120 of 207 PageID #: 730


             JOHN WINSTON FORRESTER         10/24/2018
                                                                             21


10:24    1           A.     To the best of my knowledge.

         2           Q.     And so if I don't have a document,       it

         3    doesn't exist, to the best of your knowledge,

         4     correct?
10:24    5           A.     I would assume that would be a correct

         6     statement.

         7           Q.     Have you ever been arrested,    sir?

         8           A.     Yes.

         9           Q.     When have you been arrested?
10:24   10           A.     Couple of times for outstanding traffic

        11    tickets.

        12           Q.     Tell me the first time you recall being

        13    arrested.

        14           A.     Probably ten years ago.
10:25   15           Q.     Where were you arrested?

        16           A.     Gregg County.

        17           Q.     What were you arrested for?

        18           A.     Outstanding traffic tickets.

        19           Q.     What became of that arrest?
10:25   20           A.     I paid my tickets.

        21           Q.     When's the next time you were arrested?

        22           A.     I was also arrested for outstanding

        23    traffic tickets in Upshur County.

        24           Q.     When was that?
10:25   25           A.     Probably eight or nine years ago.



             JANIS ROGERS & ASSOCIATES     214.631.2655            DALLAS, TEXAS
                                         depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 121 of 207 PageID #: 731


             JOHN WINSTON FORRESTER         10/24/2018
                                                                                 26


10:30    1            A.    Well, that Twin suit,           it was actually in

         2    multiple counties, but it's all essentially the same

         3     lawsuit.     I just recalled that as well.            Does that
         4    matter?
10:30    5            Q.    How many suits were there?

         6            A.    Three in three diff -- I guess -- I don't

         7    know if it was the same suit or three separate

         8     suits, but they were all in contiguous counties.

         9            Q.    What were the two counties besides Upshur?
10:30   10            A.    Cass and Marion,      I believe.
        11                         (Exhibit 3 marked)
        12            Q.    Let me hand you what I've marked as
        13    Deposition Exhibit 3.         What is Deposition Exhibit 3?
        14            A.   What is it?
10:31   15            Q.   Yes,   sir.
        16            A.   Looks like a copy of the lawsuit.
        17            Q.   You're familiar with your claims in this
        18    suit?
        19            A.   Is that the right one?            Yes.
10:31   20            Q.   If you would, turn to page 4 of Deposition
        21    Exhibit 3.      This is paragraph 23 where you first

        22    talk about the Blackwell lease.               Is that correct,

        23    sir?

        24            A.   I'm sorry.     Repeat that?
10:31   25            Q.   This is -- on page 4 of Deposition



             JANIS ROGERS & ASSOCIATES     214.631.2655               DALLAS, TEXAS
                                         depos@jracsr.com
     Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 122 of 207 PageID #: 732

              JOHN WINSTON FORRESTER             10/24/2018
                                                                                     31


10:37     1           Q.    Are there any leases concerning the

          2    Blackwell well other than the Blackwell lease?

          3          A.      I don't recall right offhand if it was one

          4    lease or multiple originally,                  so I can't really

10: 37    5    answer that question.

          6           Q.     Okay.     Deposition Exhibit 3, page 5,

          7    paragraph 26.         Are we there?

          8          A.      Uh-huh.      Yes.

          9           Q.     You state,     "On or about October 24th,
10:38    10    2015, Winston Forrester attempted to access the

         11    Blackwell lease via a gate on Farm to Market Road

         12    2966."      Did I read that correctly?

         13          A.      Yes.     I don't recall if that's the exact

         14    date, but that's right.              Sounds right.
10:38    15           Q.     Is that gate on Farm to Market Road 2966

         16    on the Blackwell lease?

         17          A.      Say that again?

         18           Q.     Is that gate on Farm to Market Road 2966

         19    on the Blackwell lease?
10:38    20          A.      Well, as was later determined, no.

         21           Q.     Is the land immediately behind that gate

         22    on Farm to Market Road 2966 part

         23          A.      Well,    as we later

         24                  MR. GARDNER:         Let him finish his
10:39    25    questions.



              JANIS ROGERS & ASSOCIATES       214.631.2655                 DALLAS, TEXAS
                                            depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 123 of 207 PageID #: 733


              JOHN WINSTON FORRESTER          10/24/2018
                                                                                   34



10:41     1    paragraph 26 of your first amended complaint?

          2           A.    Well,    I don't know --

          3                 MR. GARDNER:       Object to form.

          4           A.    I don't know if I want to get into that.

10:41     5    That's attorney-client privilege.

          6                 MR. GARDNER:       Can we go off the record for

          7    just a secono?

          8                 MR. HRYEKEWICZ:         Yes.

          9                 THE VIDEOGRAPHER:              Off the record at
10:41    10    10:41.

         11                         (Recess from 10:41 to 10:47)

         12                 THE VIDEOGRAPHER:              On the record at 10:47.

         13    BY MR. HRYEKEWICZ:

         14           Q.    All right,     sir.     You've had a chance to
10:47    15    visit with your attorney.            Is that correct?

         16           A.    Yes.

         17           Q.    Do yo� want to change any of the testimony

         18    you've given so far today?

         19           A.    No,    I dont t; care to.
10: 47   20           Q.    Okay.      We were -- before we went off the

         21    record, we were talking about a gate on Farm to

         22    Market Road 2966 as referenced in paragraph 26 of

         23    plaintiff's first amended complaint,                correct?

         24           A.    Yes.
10:47    25           Q.    And if you will turn to the prior page of



              JANIS ROGERS & ASSOCIATES      214.631.2655                DALLAS, TEXAS
                                           depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 124 of 207 PageID #: 734


             JOHN WINSTON FORRESTER            10/24/2018
                                                                                   35



10:47    1    plaintiff's first amended complaint, you included a

         2    map in your complaint,           correct?
         3            A.    Do you want these back or don't?
         4            Q.    You can just keep them in front of you,
10:47    5     sir.

         6            A.    Yes.
         7            Q.   And the gate you reference in paragraph 26
         8     of the first amended complaint is in fact the gate
         9    that is labeled "Side Gate" on the map on page 4 of
10:48   10    plaintiff's first amended complaint,                 correct?
        11            A.    Yes.
        12            Q.   Hold that map up and show it to the jury.
        13    Show it to the camera and show them where that side
        14    gate is.
10:48   15            A.    (Witness complies.)              Got it?
        16            Q.   That side gate is part of the parcel
        17    labeled as 69764, correct?
        18            A.   Yes,    sir, that looks to be correct.
        19            Q.   Is it your testimony that Brent Bull told
10:48   20    you the Blackwell lease included the property
        21    labeled 69764?
        22            A.   Yes,    sir.   We
        23                 MR. GARDNER:         I'm -- if you're asking --

        24    that sounds like that's invading attorney-client
10:49   25    privilege.      I'm going to instruct him not to answer



             JANIS ROGERS & ASSOCIATES      214.631.2655                 DALLAS, TEXAS
                                          depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 125 of 207 PageID #: 735


             JOHN WINSTON FORRESTER           10/24/2018
                                                                                  36



10:49    1     something that his attorney told him.
         2                 MR. HRYEKEWICZ:          You understand that's
         3    what he's using to rely on in this case.                 It's an
         4     offensive use.      We can call the hotline if we need
10:49    5    to.

         6                 MR. GARDNER:        Well --

         7                 MR. HRYEKEWICZ:          But he's -- he's using

         8    his offensive use.          I want to make sure of this
         9    because I'm going to depose Brent Bull.                 If that's
10:49   10    what he's going to rely on for his actions, then I
        11    get to explore it, and you know that.
        12                 MR. GARDNER:        Ask -- ask the question
        13    again.
        14           Q.     It's your sworn testimony today that Brent
10:49   15    Bull told you that the Blackwell lease included the
        16    property labeled as 69764 on this map?
        17                 MR. GARDNER:        Yeah,       I'm going to object to
        18    form, and I'm going to instruct him not to answer as
        19    attorney-client privilege.
10:50   20           Q.    Let's go back and make sure we're on the
        21    same page on some of this.             Does the Blackwell lease

        22    include the property labeled 69764 on your map?
        23           A.    No,   sir,    I don't believe so.

        24           Q.    Tell me every basis you had for going
10:50   25    through that side gate onto Property 69764 on or



             JANIS ROGERS & ASSOCIATES       214.631.2655               DALLAS, TEXAS
                                           depos@jracsr.com
       Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 126 of 207 PageID #: 736

               JOHN WINSTON FORRESTER          10/24/2018
                                                                              41



10: 59     1    case.

           2            Q.   When did you first engage the services of

           3    Brent Bull with respect to any aspect of the

           4    Blackwell lease?
10:59      5            A.   Probably summer to fall of '15.

           6            Q.   Referring back to your map on page 4 of

           7    your complaint, the entire length of Parcel 69764

           8    that runs along Farm to Market Road 2966 has a

           9    fence, correct?
11:00    10             A.   It's fenced on the eastern boundary.

         11             Q.   Is that correct,        sir?

         12             A.   Yes.

         13             Q.   And that fence is designed to keep

         14     livestock in?
11:00    15             A.   Yes,   sir,   I'd assume so.

         16             Q.   And there's a gate in that fence at the

         17     north end of Parcel 69764, correct?

         18             A.   Yes.

         19             Q.   That's the side gate you went through,

11:   oo 2 O    correct?

         21             A.   Yes.

         22             Q.   You cut a lock on that gate to go through

         23     it,   correct?

         24             A.   No, no.
11:00    25             Q.   Did you cut a chain to go through that



               JANIS ROGERS & ASSOCIATES      214.631.2655          DALLAS, TEXAS
                                            depos@jracsr.com
       Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 127 of 207 PageID #: 737

                JOHN WINSTON FORRESTER           10/24/2018
                                                                              42



11:   oo    1    gate?

            2            A.   Yes, sir, I cut one link out of a
            3    quarter-inch chain.
            4            Q.   And that gate also had a no trespassing
11:00       5    sign on it, correct, sir?

            6            A.    I don't recall at the time if it did or

            7    didn't.      Seems like it did.

            8            Q.   Okay.      So on October 24th, 2015, you went

            9    to a gate that you say seems like had a no
11: 00     10    trespassing sign on it, correct?
           11            A.   Yes.
           12            Q.   You cut the chain securing that gate,

           13    correct?
           14            A.   Yes, sir, I cut a link out of the chain
11: 00     15    and secured it back.
           16            Q.   And you went through that gate, correct,

           17    sir?
           18            A.   Yes.

           19            Q.   And you went through that gate onto Parcel
11: 01     20    69764, correct?

           21            A.   Yes.
           22            Q.   And there were in fact livestock on Parcel

           23    69764 when you went through it on October 24th,

           24    2015, correct?
11: 01     25            A.   No, sir,      I don't believe so.



                JANIS ROGERS & ASSOCIATES       214.631.2655        DALLAS, TEXAS
                                              depos@jracsr.com
         Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 128 of 207 PageID #: 738

                JOHN WINSTON FORRESTER           10/24/2018
                                                                                43


11: 01     1             Q.   Were there livestock on Parcel 69764 when
           2     you cut it again and went through it on October 26,
           3     2015?
           4             A.   No, sir,      I don't believe there were any
11: 01     5     livestock on that parcel.

            6            Q.   Okay.      So it's your sworn testimony to the
           7     best of your recollection there were no livestock on
           8     Parcel 69764 when you went through --

           9             A.   There was livestock on the property, if
11:01     10     that's what you're asking.
          11             Q.   Let me finish my question, sir.
          12             A.   I'm sorry.
          13             Q.   Were there livestock on Parcel 69764 when
          14     you cut and went through the gate that's labeled as
11: 02    15     side gate on this map on October 26, 2015?
          16             A.   I don't recall there being any livestock

          17     on that parcel, no.
          18             Q.   Are cattle a form of livestock, sir?

          19             A.   Yes.
11:02     20             Q.   Do you recognize cattle when you see them,

          21     sir?
          22             A.   Yes.
          23             Q.   You understand that my client, Jim Brown,

          24     owns Parcel 69764, correct?
11: 02    25             A.   Yes, sir.



                JANIS ROGERS & ASSOCIATES       214.631.2655          DALLAS, TEXAS
                                              depos@jracsr.com
     Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 129 of 207 PageID #: 739

              JOHN WINSTON FORRESTER          10/24/2018
                                                                            44


11: 02    1           Q.    Did you have permission from Jim Brown to

          2    cut the link on the gate on Parcel 69764 on

          3    October 24th,       2015?

          4           A.    No.
11: 02    5           Q.    Did you have permission from Jim Brown to

          6    come onto Parcel 69764 on October 24th, 2015?

          7           A.    No.

          8           Q.    Did you have permission from Jim Brown to

          9    cut the chain on the gate on Parcel 69764 on

11:03    10    October 26th, 2015?

         11           A.    As previously stated, no.

         12           Q.    Did you have permission from Jim Brown to

         13    come onto Parcel 69764 on October 26th, 2015?

         14           A.    As previously stated, no.
11: 03   15           Q.    Did Brent Bull ever give you any opinions

         16    as to whether the Blackwell lease did or did not

         17    encompass Parcel 69764?

         18                 MR. GARDNER:       Go ahead and answer if you

         19    can.
11:03    20           A.    Yes,    I believe so.

         21           Q.    When did he give you that opinion?

         22           A.    In a meeting we had concerning this.

         23           Q.    When was that meeting?

         24           A.    I don't recall right offhand.       Right

11:04    25    around the same timeline all this was happening.



              JANIS ROGERS & ASSOCIATES      214.631.2655         DALLAS, TEXAS
                                           depos@jracsr.com
   Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 130 of 207 PageID #: 740


              JOHN WINSTON FORRESTER         10/24/2018
                                                                             51


11:12     1           Q.     How can it be true that it extends to the

          2     east and at the same time be true that it does not

          3     extend to the east of 2966?

          4           A.     eased on information I had at the time,     I
11:12     5    believed it did.
          6           Q.     Did you tell the people that was based on
          7     information you had, or did you tell them "I know

          8     for a fact it extends east of Farm to Market Road

          9     2966"?
11:12    10           A.    Well, that's what I did know for a fact
         11    based on the information I had.
         12           Q.     Is Parcel Number 69764 Winston Forrester's
         13    own property?

         14           A.     Say that again?
11: 13   15           Q.     Is Parcel Number 69764 as shown on the map

         16    on page 4 of plaintiff's first amended complaint
         17    Winston Forrester's own property?
         18           A.    Of course not.
         19           Q.    When you were standing immediately to the
11: 13   20    west of the side gate as referenced on page 4 of
         21    plaintiff's first amended complaint on October 26,

         22    2015, were you standing on your own property?

         23           A.    No,   I was on the way to or from my well.

         24           Q.    Object to the nonresponsive portion.
11: 14   25                 When you were standing immediately to the



              JANIS ROGERS & ASSOCIATES     214.631.2655       DALLAS, TEXAS
                                          depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 131 of 207 PageID #: 741


              JOHN WINSTON FORRESTER          10/24/2018
                                                                            52



11:14     1    west of the side gate as referenced on page 4 of

          2    plaintiff's first amended complaint, were you

          3    standing on your own property?

          4           A.     No,   I was headed to or from my well.
11: 14    5           Q.     Object to the nonresponsive portion.

          6                  MR. GARDNER:      Just listen to his question.

          7    Just answer his question only.
          8           Q.     When you were standing immediately to the
          9    west of the side gate as referenced on page 4 of
11:14    10    plaintiff's first amended complaint on October 26,

         11    2015, were you standing on your own property?
         12           A.     No.
         13           Q.     Has any attorney ever told you you have a
         14    right to cross Parcel 69764?
11:15    15           A.     It was my understanding based on

         16    conversation that I and my attorney had that I had

         17    every right in the world to cross it.
         18           Q.     Who is that attorney?
         19           A.     Brent Bull.
11:16    20           Q.     Has any attorney ever told you you had a
         21    right to be on Parcel 69764?
         22           A.     I think that's the same question you just

         23    asked.      The answer's yes.

         24           Q.    Who is that attorney?
11:lEi   25           A.     Brent Bull.



              JANIS ROGERS & ASSOCIATES      214.631.2655         DALLAS, TEXAS
                                           depos@jracsr.com
        Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 132 of 207 PageID #: 742

               JOHN WINSTON FORRESTER         10/24/2018
                                                                                   83


12: 2 9    1           A.    Not at this time.

           2                 MR. HRYEKEWICZ:        Brett,      I'm requesting a

           3    copy of the chronological timeline of events that

           4    the witness referenced reviewing in preparation for
12: 30     5    his deposition.

           6                 MR. GARDNER:      I'll tell you that that's

           7    work product, attorney-client core work product,

           8    protected by that privilege.

           9                 MR. HRYEKEWICZ:        And you're refusing to
12:30     10    produce that and provide it?

          11                 MR. GARDNER:      Yes.

          12                        (Exhibit 6 marked)

          13           Q.    Let me hand you what I've marked as

          14    Exhibit 6 and ask you, what is Exhibit 6?
12:30     15           A.    An oil and gas lease.

          16           Q.    Is Exhibit 6 the Blackwell lease that's at

          17    issue in this suit?

          18           A.    I believe this is the right one.             I

          19    believe this is the right one.                I wouldn't be able
12:31     20    to confirm that without looking at a map or

          21    something.

          22           Q.    What map do you need to look at --

          23           A.    Well

          24           Q.    -- to tell me if this is the lease you're
12:31     25    suing --



               JANIS ROGERS & ASSOCIATES     214.631.2655                DALLAS, TEXAS
                                           depos@jracsr.com
     Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 133 of 207 PageID #: 743

              JOHN WINSTON FORRESTER           10/24/2018
                                                                                  84



12: 31    1            A.         an outline of a abstract confirming the

          2    location.        I think that's right.          I believe that's

          3    the lease.        But you handed it to me.          It didn't come

          4    from my folder.
12: 31    5            Q.      Do you see the notation down at the bottom

          6    right corner, WF 00250?

          7            A.      Yes.

          8            Q.      Do you understand that's a document you

          9    produced in this suit?
12:31    10            A.      Okay.   Then it's correct.

         11            Q.      Okay.   So Exhibit 6 is the Blackwell

         12    lease?

         13            A.      Yes.

         14            Q.      Is that correct?        What is the date of the
12:31    15    Blackwell lease according to its terms and

         16    conditions?

         17            A.      It was entered into on the 8th day of

         18    November,       1967.

         19            Q.      What was the duration of the Blackwell
12:32    20    lease?

         21            A.      It's a five-year primary term.

         22            Q.      And that five-year primary term ended

         23    when,    sir?

         24            A.      Well,   five years from the date of
12:33    25    execution, which was November 8th,               1967.



              JANIS ROGERS & ASSOCIATES       214.631.2655              DALLAS, TEXAS
                                            depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 134 of 207 PageID #: 744


             JOHN WINSTON FORRESTER             10/24/2018
                                                                                      85



12:33    1           Q.     So primary term ended 8th of

         2    November 1972?

         3           A.     '68,    '69,    '70,    '71,     '72.   That's correct.

         4           Q.     And after that only as long as oil, gas or

12:33    5    other mineral is produced from said land or lands

         6    with which said land is pooled?

         7           A.     Let me read.           And as long thereafter --

         8    that's correct.

         9           Q.     Is the Blackwell lease pooled with any
12:33   10    other land?

        11           A.     No.

        12           Q.     Did you do due diligence on this lease

        13    before you purchased it?

        14           A.     Yes.
12:34   15           Q.     This is the lease you're suing over,

        16    correct?

        17           A.     What's that?

        18           Q.     This is the lease you're suing over,

        19    correct?
12:34   20           A.     Yes,    I believe that's right.

        21           Q.     You purchased this from VOGO?

        22           A.     VOGO,    Inc.

        23           Q.     And VOGO purchased it from Manek

        24    Exploration?
12:34   25           A.     I believe that's right.



             JANIS ROG,ERS & ASSOCIATES        214.631.2655                DALLAS, TEXAS
                                             depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 135 of 207 PageID #: 745


             JOHN WINSTON FORRESTER         10/24/2018
                                                                        86


12:34    1           Q.     Isn't it true there was no production from

         2    this well in November 2011?

         3           A.     I'd have to review the production reports.

         4     I don't know right offhand.
12:34    5           Q.     Can you point me to any evidence there was

         6     any production from this well in November 2011?

         7           A.     Off the top of my head, no.

         8           Q.     Can you point me to any evidence there was

         9    any production from this well December 2011?
12:35   10           A.     I can't attest to any production period

        11    without reviewing documents.

        12           Q.     Can you point me to any evidence there was

        13    production from this well in January 2012?

        14           A.    No,   not without reviewing the documents.
12:35   15           Q.    Can you point me to any evidence there was

        16    any production from this well in February 2012?

        17           A.     I can't point you and speak one way or the

        18    other if there was production at any point in time

        19    without reviewing the production documents.
12:35   20           Q.    Can you point me to any evidence there was

        21    any production from this well in March 2012?

        22           A.    No.

        23           Q.    Can you point me to any evidence there was

        24    any production from this well in April 2012?
12:35   25           A.    Not without reviewing documents.



             JANIS ROGERS & ASSOCIATES     214.631.2655       DALLAS, TEXAS
                                         depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 136 of 207 PageID #: 746


             JOHN WINSTON FORRESTER         10/24/2018
                                                                          87


12:35    1           Q.     Can you point me to any evidence there was
         2     any production from this well in May 2012?

         3           A.     Not without reviewing documents.

         4           Q.     Can you point me to any evidence there was

12:35    5     any production from this well in June 2012?

         6           A.     Can't speak one way or the other without
         7     reviewing documents.

         8           Q.     Can you point me to any evidence there was
         9     any production from this well in July 2012?
12:36   10           A.     I can't speak one way or the other without
        11     reviewing documents.       There's a document.
        12           Q.     Can you point me to any evidence there was
        13    any production from this well in August 2012?
        14           A.    Not without reviewing documents.
12:36   15           Q.    Can you point me to any evidence there was
        16    any production from this well in September 2012?
        17           A.    Not without reviewing documents.
        18           Q.    Can you point me to any evidence there was

        19    any production from this well in October 2012?
12:36   20           A.    Not without reviewing documents.
        21           Q.    Can you point me to any evidence there was

        22    any production from this well in November 2012?

        23           A.    Not without reviewing documents.

        24           Q.    Can you point me to any evidence there was

12:36   25    any production from this well in December 2012?



             JANIS ROGERS & ASSOCIATES     214.631.2655         DALLAS, TEXAS
                                         depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 137 of 207 PageID #: 747


             JOHN WINSTON FORRESTER            10/24/2018
                                                                                      88


12:36    1             A.   Not without reviewing a document.

         2             Q.   Can you point me to any evidence there was

         3     any production from this well anytime in 2013?
         4             A.   As previously stated,              I can't attest to
12:37    5     the productivity of any time frame without reviewing

         6     documents.
         7             Q.   Can you point me to any evidence there was
         8     any production from this well at any time in 2014?
         9             A.   Not without reviewing documents.
12:37   10             Q.   Was there any production from this well in
        11     2011?
        12             A.   What was the previous question?
        13             Q.   My question right now,             sir,   is, was there
        14    any production from this well in 2011?
12:37   15             A.   Not without reviewing documents can I
        16    answer that.       What I'd asked is what your previous
        17    question was.
        18             Q.   Was there any production from this well in
        19    2012?
12:37   20             A.   Oh, no,      not without reviewing documents.
        21             Q.   Was there any production from this well in
        22    2013?

        23            A.    I can't answer any of these without
        24    reviewing documents.
12:37   25            Q.    Was there any production from this well in



             JANIS ROGERS & ASSOCIATES        214.631.2655                 DALLAS, TEXAS
                                            depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 138 of 207 PageID #: 748


             JOHN WINSTON FORRESTER            10/24/2018
                                                                              89



12:37    1    2014?

         2            A.    I can't answer any of those without

         3    reviewing documents.

         4            Q.   You did due diligence on this well before

12:38    5    you purchased it,          correct,    sir?

         6            A.    Yes.

         7            Q.    This well is classified as an oil well,

         8    correct,     sir?

         9            A.    Speak up, please.
12:39   10            Q.    This well is classified as an oil well,

        11    correct,     sir?

        12            A.    Yes.

        13            Q.   Was this well capable of producing gas in

        14    paying quantities in 2011?
12:39   15            A.   Probably not.

        16            Q.   Was this well capable of producing gas in

        17    paying quantities in 2012?

        18            A.   Probably not.

        19            Q.   Was this well capable of producing gas in
12:39   20    paying quantities in 2013?

        21            A.   Probably not.          It was capable of producing

        22    oil in paying quantities throughout the time span.

        23            Q.   Objection to the nonresponsive portion.

        24                 Was this well capable of producing gas in
12:39   25    paying quantities in 2014?



             JANIS ROGERS & ASSOCIATES        214.631.2655          DALLAS, TEXAS
                                            depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 139 of 207 PageID #: 749


             JOHN WINSTON FORRESTER          10/24/2018
                                                                          90


12:39    1            A.   No,    sir.   It's a oil well.

         2            Q.   What is your father's name,· sir?

         3            A.   What's that?

         4            Q.   What is your father's name?
12:40    5            A.   John Philip Forrester.

         6            Q.   Does he have any interest in Forrester Oil

         7    &   Gas Company?

         8            A.   No.

         9            Q.   Does he have any role in Forrester Oil &
12:40   10    Gas Company?

        11            A.   Any what?

        12            Q.   Does he have any role in Forrester Oil &

        13    Gas Company?

        14            A.   Yes.
12:40   15            Q.   What is his role?

        16            A.   He helps out consulting me -- consulting

        17    with me on various projects.

        18            Q.   Does Forrester Oil & Gas Company -- strike

        19    that.
12:40   20                 What is Forrester Oil & Gas Company?

        21            A.   What business format?

        22            Q.   Yes.

        23            A.   A sole proprietorship.

        24            Q.   Okay.      It's not a corporation?
12:40   25            A.   No.



             JANIS ROGERS & ASSOCIATES      214.631.2655        DALLAS, TEXAS
                                          depos@jracsr.com
     Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 140 of 207 PageID #: 750

              JOHN WINSTON FORRESTER          10/24/2018
                                                                            95



12:50     1    to go -- you did go across Parcel 69764, which is

          2    not part of the lease, did you?

          3           A.    Correct.      At the time I believed that it

          4    was part of the lease.
12: 51    5           Q.    Factually you know it was not part of the

          6    lease.

          7           A.    Correct, after the fact, later on that was

          8    determined.

          9           Q.    Objection, nonresponsive portion.
12:51    10                 And you did your due diligence on this

         11    lease before October 24th, right?

         12          A.     Correct.

         13           Q.    How many leases have you done due

         14    diligence on before the Blackwell lease?
12:51    15          A.     Hundreds.

         16           Q.    The Blackwell lease, Exhibit 6, had

         17    terminated prior to you ever buying it,        correct?

         18          A.     Absolutely wrong.

         19           Q.    Why is that absolutely wrong?
12:53    20          A.     The lease is in full force at the time.

         21           Q.    Why is it in full force at the time?

         22          A.     Because the lease was ratified in late '10

         23    to early '11 with the lessors and lessees, and that

         24    affirms an oil and gas lease.
12:54    25           Q.    Any other reasons?



              JANIS ROGERS & ASSOCIATES      214.631.2655         DALLAS, TEXAS
                                           depos@jracsr.com
    Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 141 of 207 PageID #: 751

             JOHN WINSTON FORRESTER         10/24/2018
                                                                           96


12:54    1            A.   No.     Well, yes, actually.

         2            Q.   Tell me.

         3            A.   The force majeure clause of the lease and

         4    the denied access further held the lease.         And then
12:54    5    it was again ratified by myself in '16.         That

         6    further affirmed it.

         7            Q.   Okay.     What else?

         8            A.   That's all that comes to mind at this

         9    time.
12:54   10            Q.   What effect, if any, do ratifications in

        11    2016 have on the lease in 2015?

        12            A.   The effects of the ratification taking

        13    place in '16 assures the validity of the lease from

        14    inception to that time, period.
12:55   15            Q.   Tell me what your basis for that is.

        16            A.   Well, that's common practice in the oil

        17    and gas business for operators to ratify leases.

        18    And that's affirmation between the lessor and the

        19    lessee confirming the validity and existence of the
12:55   20    lease still being in force, among other reasons, but

        21    that's usually the primary reason a ratification is

        22    executed.

        23            Q.   Am I understanding you to be telling us

        24    that the ratification in 2016 has a retroactive
12:56   25    effect?



             JANIS ROGERS & ASSOCIATES     214.631.2655          DALLAS, TEXAS
                                         depos@jracsr.com
    Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 142 of 207 PageID #: 752

             JOHN WINSTON FORRESTER           10/24/2018
                                                                                     106



13:08    1           Q.    Step two, the force majeure clause
         2    established that the lease was still in its
         3    secondary term from then until the 2016
         4    ratifications were signed.
13:08    5          A.     Well, the --

         6           Q.    Is that correct?

         7          A.     The secondary term doesn't have anything

         8    to do with it.       The -- the force majeure clause

         9    going forward from the first ratifications that were
13:08   10    executed in late '10, early '11, the force majeure

        11    clause tolled the lease and held it in force because

        12    of the denied access from that point forward until

        13    we were allowed access.
        14           Q.    What effect,      if any, did the 2010 slash
13:08   15    early 2011 ratifications have after early 2011?

        16          A.     They didn't.

        17                 MR. HRYEKEWICZ:          Okay.       Yes,   it's a good

        18    time to take a break.
        19                 THE VIDEOGRAPHER:               Off the record at 1:08.
13:08   20                        (Recess from 1:08 to 1:42)

        21                 THE VIDEOGRAPHER:               On the record at 1:42.

        22    BY MR. HRYEKEWICZ:

        23           Q.    Mr. Forrester, you had a chance to visit

        24    with your attorney over lunch?
13:42   25          A.     Uh-huh.       Yes, yes.



             JANIS ROGERS & ASSOCIATES       214.631.2655                  DALLAS, TEXAS
                                           depos@jracsr.com
    Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 143 of 207 PageID #: 753

             JOHN WINSTON FORRESTER         10/24/2018
                                                                                  143


14:23    1    2015?

         2            A.   No.

         3            Q.   So the Blackwell well, you've reached
         4    it -- my understanding,        and tell me if this is true,

14:23    5    is that you've reached it by different entry points,

         6    one being the gate we've talked about on 2966,

         7    correct?

         8            A.   Yes.

         9            Q.   One being that lease road to the north on
14:23   10    the McManus lease.

        11            A.   Yes.

        12            Q.   Is that correct?         And then one being the

        13    road down off of the county road where Jerry Boone

        14    lives.
14:23   15            A.   The original road, yes, ma'am.

        16            Q.   Is that correct?         Are there any other

        17    access points to get to the Blackwell well that

        18    you've used?

        19            A.   No, ma'am.
14:24   20            Q.   Can you estimate how many times you've

        21    been to the Blackwell well yourself?

        22            A.   It's hard to say.             15,   20 times maybe.

        23            Q.   When was the last time you were out there?

        24            A.   Two or three weeks ago.
14:24   25            Q.   On November the 2nd,            2015, you and your



             JANIS ROGERS & ASSOCIATES     214.631.2655                  DALLAS, TEXAS
                                         depos@jracsr.com
  Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 144 of 207 PageID #: 754


             JOHN WINSTON FORRESTER         10/24/2018
                                                                        150



14:31    1            A.   Yes.

         2            Q.   You weren't arrested on November 2nd,

         3    2015,    correct?
         4            A.   Correct.
14:32    5            Q.   I want to go back real fast to -- we were

         6    talking about the 15 to 20 times you've been out to

         7    the Blackwell well in your estimation.        Rememoer

         8    testifying about that?
         9            A.   What's that?
14:32   10            Q.   Do you remember testifying about that?

        11            A.   Yes.

        12            Q.   So the last time you were out there is two

        13    to three weeks ago?        Is that right?

        14            A.   Yes.
14:32   15            Q.   What was your purpose for being out there

        16    two to three weeks ago?

        17            A.   To go assess the conditions of the well.

        18            Q.   Who was with you?

        19            A.   Kendall Steelman.
14:32   20            Q.   Spell the last name?

        21            A.   I think it's S-T-E-E-L-M-A-N.

        22            Q.   Is that the only person that was with you?

        23            A.   Yes.

        24            Q.   Is that a man or a woman?
14:32   25            A.   A man.



             JANIS ROGERS & ASSOCIATES     214.631.2655        DALLAS, TEXAS
                                         depos@jracsr.com
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 145 of 207 PageID #: 755


         JOHN WINSTON FORRESTER         10/24/2018
                                                                          244



     1                         CHANGES AND SIGNATURE
     2    WITNESS NAME:                       DATE OF DEPOSITION:
     3     JOHN WINSTON FORRESTER             OCTOBER 24, 2018
     4    PAGE    LINE         CHANGE                REASON
     5

     6

     7

     8

     9

   10
   11

   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23

   24
   25



         JANIS ROGERS & ASSOCIATES     214.631.2655              DALLAS, TEXAS
                                     depos@jracsr.com
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 146 of 207 PageID #: 756


         JOHN WINSTON FORRESTER             10/24/2018
                                                                              245



     1                  I, JOHN WINSTON FORRESTER, have read the
     2     foregoing deposition and hereby affix by signature
     3    that same is true and correct, except as noted
     4     above.
     5
     6
     7
                                                         JOHN WINSTON FORRESTER
     8
     9

   10     STATE OF TEXAS
   11     COUNTY OF
   12                   Before me, ___________ , on this
   13     day personally appeared JOHN WINSTON FORRESTER,
   14     known to me (or proved to me under oath or through
   15                                 (description of identity card or
   16     other document) to be the person whose name is
   17     subscribed to the foregoing instrument and
   18     acknowledged to me that they executed the same for
   19     the purposes and consideration therein expressed.
   20                  Given under my hand and seal of office
   21     this               day of
   22
   23
   24                                 NOTARY PUBLIC IN AND FOR
   25                                 THE   STATE OF



         JANIS ROGERS & ASSOCIATES       214.631.2655                DALLAS, TEXAS
                                       depos@jracsr.com
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 147 of 207 PageID #: 757


         JOHN WINSTON FORRESTER         10/24/2018
                                                                     246



     1     STATE OF TEXAS
     2    COUNTY OF DALLAS
     3

     4                  I, Karen L. Shelton, a Certified Shorthand
     5    Reporter duly commissioned and qualified in and for
     6    the State of Texas, Registered Diplomat Reporter, do
     7    hereby certify that there came before me on the 24th
     8    day of October, 2018, at the law offices of Messer,
     9    Rockefeller & Fort, PLLC, located at 6371 Preston
   10     Road, Suite 200, Frisco, Texas, the following named
   11     person, to-wit: JOHN WINSTON FORRESTER, who was duly
   12     sworn to testify the truth, the whole truth, and
   13     nothing but the truth of knowledge touching and
   14     concerning the matters in controversy in this cause;
   15     and that he was thereupon examined upon oath and his
   16     examination reduced to typewriting by me or under my
   17     supervision; that the deposition is a true record of
   18     the testimony given by the witness.
   19                  I further certify that pursuant to FRCP
   20     Rule 30(e) that the signature of the deponent:
   21                  _x_ was requested by the deponent or a
   22     party before the completion of the deposition, and
   23     that signature is to be before any notary public and
   24     returned within 30 days from date of receipt of the
   25     transcript;



         JANIS ROGERS & ASSOCIATES     214.631.2655         DALLAS, TEXAS
                                     depos@jracsr.com
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 148 of 207 PageID #: 758


         JOHN WINSTON FORRESTER         10/24/2018
                                                                     247



     1                  �- was not requested by the deponent or a
     2     party before the completion of the cteposition.
     3                  I   further certify that I am neither
     4     attorney or counsel for, nor related to or employed
     5     by any of the parties to the action in which this
     6     deposition is taken, and further that I am not a
     7     relative or employee of any attorney or counsel
     8     employed by the parties hereto, or financially
     9     interested in the action.
    10                  CERTIFIED TO BY ME on this the 5th day of
   11     November, A.D., 2018.
   12
   13
   14
                                     L. Shelton, CSR/RDR/CRR
   15                          Texas CSR 7050, Exp. 12/31/2018
                               Janis Rogers & Associates
   16                          Firm Registration No. 105
                               8951 Cypress Waters Boulevard
   17                          Suite 160
                               Dallas, Texas 75019
   18                          (214) 631-2655
   19
   20
   2l
   22
   23
   24
   25



         JANIS ROGERS & ASSOCIATES     214.631.2655         DALLAS, TEXAS
                                     depos@jracsr.com
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 149 of 207 PageID #: 759


     Case 6:17-cv-00561-RWS Document 22 Filed 01/08/18 Page 1 of 8 PagelD #: 216



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

     JOHN WINSTON FORRESTER, ET AL., §
                                     §
          Plaintiffs,                §
                                     §
     v,                              §                   Civil Action No. 6:17cv561
                                     §
     WOOD COUNTY, TEXAS, ET AL.,     §
                                     §
          Defendants.                §

                                        DISCOVERY ORDER

            After a review of the pleaded claims and defenses in this action, in furtherance of

     the management of the court's docket under Federal Rule of Civil Procedure 16, and after

     receiving the input of the parties to this action, it is ORDERED AS FOLLOWS:

     1.     Disclosures. Except as provided by paragraph IG), within thirty (30) days after the

            Scheduling Conference, each party shall disclose to every other party the following

            information:

           (a)   the correct names of the parties to the lawsuit;

           (b)   the name, address, and telephone number of any potential parties;


           (c)   the legal theories and, in general, the factual bases of the disclosing party's claims

                 or defenses (the disclosing party need not marshal all evidence that may be offered

                 at trial);

          (d)    the name, address, and telephone number of persons having knowledge ofrelevant

                 facts, a brief statement of each identified person's connection with the case, and a

                 brief, fair summary of the substance of the information known by any such person;

          ( e)    any indemnity and insuring agreements under which any person or entity carrying



    DISCOVERY ORDER
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 150 of 207 PageID #: 760


     Case 6:17-cv-00561-RWS Document 22 Filed 01/08/18 Page 2 of 8 PagelD #: 217



                on an insurance business may be liable to satisfy part or all of a judgment entered

                in this action or to indemnify or reimburse for payments made to satisfy the

                judgment;

          (f)   any settlement agreements relevant to the subject matter of this action;


          (g)   any witness statements described in Texas Rule of Civil Procedure 192.3(h),

                including as contained in videotapes and/or audiotapes on county or personal

                devices (which includes cell phones);

          (h)   in a suit alleging physical or mental injury and damages from the occurrence that

                is the subject of the case, all medical records and bills that are reasonably related to

                the injuries or damages asserted or, in lieu thereof, an authorization permitting

                the disclosure of such medical records and bills;

          (i)   in a suit alleging physical or mental injury and damages from the occurrence that

                is the subject of the case, all medical records and bills obtained by the disclosing

                party by virtue of an authorization furnished by the requesting party; and

          (j)   for any testifying expert, by the date set by the court in the Docket Control Order,

                each party shall disclose to the other party or parties:

                a.     the expert's name, address, and telephone number;


                b.     the subject matter on which the expert will testify;


                c.     if the witness is retained or specially employed to provide expert testimony

                       in the case or whose duties as an employee of the disclosing party regularly

                       involve giving expert testimony:

                       1.      all documents, tangible things, reports, models, or data compilations


                                                                                             Page 2 of8
    DISCOVERY ORDER
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 151 of 207 PageID #: 761


      Case 6:17-cv-00561-RWS Document 22 Filed 01/08/18 Page 3 of 8 PagelD #: 218



                                  that have been provided to, reviewed by, or prepared by or for the

                                  expert in anticipation of the expert's testimony, except to the extent

                                  protected by Federal Rule of Civil Procedure 26(b)(4); and

                          2.      the disclosures required Federal Rule of Civil Procedure

                                  26(a)(2)(B) and Local Rule CV-26.

                   d.     forall other experts, the general substance ofthe expert's mental impressions

                          and opinions and a brief summary of the basis for them or documents

                          reflecting such information; and

                   e.     Any party shall be excused from furnishing an expert report of treating

                          physicians.

      2.    Protective Orders.    The parties have stated that a Protective Order is not necessary at

            this time.

      3.    Additional Disclosures. Each party,         within   forty-five   (45)   days   after the

            Scheduling Conference, shall provide to every other party the following:

           (a)    All documents and tangible things in the possession, custody, or control of the

                  party that are relevant to the pleaded claims or defenses involved in this action.

                  All original documents and tangible things in the possession, custody of each party

                  that are relevant to the pleaded claims or defenses involved in this action shall be

                  made available for inspection and copying within forty-five (45) days after the

                  Scheduling Conference. All electronically stored information, including metadata

                  and embedded data, on county devices and personal devices (including personal

                  cell phones) shall be preserved and produced to the extent relevant to the pleaded

                  claims or defenses involved in this action. By written agreement of all parties,


                                                                                             Page 3 of8
    DISCOVERY ORDER
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 152 of 207 PageID #: 762


      Case 6:17-cv-00561-RWS Document 22 Filed 01/08/18 Page 4 of 8 PagelD #: 219



                   alternative forms of disclosure may be provided in lieu of paper copies. For

                   example, the parties may agree to exchange images of documents electronically or

                   by means ofcomputer disk; or the parties may agree to review and copy disclosure

                  materials at the offices of the attorneys representing the parties instead of

                  requiring each side to furnish paper copies of the disclosure materials;

           (b)     a complete computation of any category of damages claimed by any party to the

                  action, making available for inspection and copying as under Rule 34, the documents

                   or other evidentiary material on which such computation is based, including

                  materials bearing on the nature and extent of injuries suffered; and

           (c)    those documents and authorizations described in Local Rule CV-34;


      4.   Discovery Limitations. Discovery is limited to the disclosures described in Paragraphs

            1 and 3 together with 25 interrogatories, 25 requests for admissions between each

            party, the depositions of the parties, depositions on written questions of custodians of

            business records for third parties, depositions of treating physicians, two (2) expert

            witnesses per puty, and ten (10) additional hours of non party depositions per side. "Side"

            means a party or a group of parties with a common interest. Any party may move to

            modify these limitations for good cause.

      5.    Privileged Information. There is no duty to disclose privileged documents or

            information. However, the parties are directed to meet and confer concerning privileged

            documents or information after the Scheduling Conference. Within sixty (60) days after

           the Scheduling Conference, the parties shall exchange privilege logs identifying the

           documents or information and the basis for any disputed claim of privilege in a manner

           that, without revealing information itself privileged or protected, will enable the other

                                                                                             Page 4 of8
     DISCOVERY ORDER
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 153 of 207 PageID #: 763


      Case 6:17-cv-00561-RWS Document 22 Filed 01/08/18 Page 5 of 8 PagelD #: 220



             parties to assess the applicability of the privilege or protection. Any party may move

             the court for an order compelling the production of any documents or information

             identified on any other party's privilege log. If such a motion is made, the party asserting

             privilege shall respond to the motion within the time period provided by Local Rule CV-

             7. The party asserting privilege shall then file with the Court within thirty (30) days of

             the filing of the motion to compel any proof in the form of declarations or affidavits to

             support their assertions of privilege, along with the documents over which privilege is

             asserted for in camera inspection. If the parties have no disputes concerning privileged

             documents or information, then the parties shall inform the court of that fact within sixty

             (60) days after the Scheduling Conference.

      6.    Pre-trial disclosures. Each party shall provide to every other party regarding the

            evidence that the disclosing party may present at trial as follows:

           ( a)    The name and, ifnot previouslyprovided, the address and telephone number, of each

                   witness, separately identifying those whom the party expects to present at trial and

                   those whom the party may call if the need arises.

           (b)     The designation of those witnesses whose testimony is expected to be presented by

                   means of a deposition and, if not taken stenographically, a transcript of the pertinent

                   portions of the deposition testimony.

           (c)     An appropriate identification ofeach document or other exhibit, including summaries

                   of other evidence, separately identifying those which the party expects to offer and

                   those which the party may offer if the need arises.

            These disclosures shall be made at least 30 days before trial. Within 14 days thereafter,

            unless a different time is specified by the court, a party may serve and file a list disclosing


                                                                                                 Page 5 of8
     DISCOVERY ORDER
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 154 of 207 PageID #: 764


      Case 6:17-cv-00561-RWS Document 22 Filed 01/08/18 Page 6 of 8 PagelD #: 221




              (1) any objections to the use under Rule 32(a) ofadeposition designated by another party

             under subparagraph (B) and (2) any objections, together with the grounds therefor, that

             may be made to the admissibility of materials identified under subparagraph (C).

             Objections not so disclosed, other than objections under Rules 402 and 403 of the

             Federal Rules of Evidence, shall be deemed waived unless excused by the court for

             good cause shown.

      7.     Signature. The disclosures required by this order shall be made in writing and signed

             by the party or counsel and shall constitute a certification that, to the best of the

             signer's knowledge, information and belief, such disclosure is complete and correct as of

             the time it is made. If feasible, counsel shall meet to exchange disclosures required by

             this order; otherwise, such disclosures shall be served as provided by Fed. R. Civ. P. 5.

             The parties shall promptly file a notice with the court that the disclosures required under

             this order have taken place.

      8.     Duty to Supplement. After disclosure is made pursuant to this order, each party is under

           - a duty to supplement or correct its disclosures immediately if the party obtains

             information on the basis of which it knows that the information disclosed was either

             incomplete or incorrect when made, or is no longer complete or true.

      9.     Disputes.

            (a)    Except in cases involving claims of privilege, any party entitled to receive

                   disclosures may, after the deadline for making disclosures, serve upon a party

                   required to make disclosures a written statement, in letter form or otherwise, of any

                   reason why the party entitled to receive disclosures believes that the disclosures are

                   insufficient. The written statement shall list, by category, the items the party entitled


                                                                                                 Page 6 of8
    DISCOVERY ORDER
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 155 of 207 PageID #: 765


     Case 6:17-cv-00561-RWS Document 22 Filed 01/08/18 Page 7 of 8 PagelD #: 222



                  to receive disclosures contends should be produced. The parties shall promptly meet

                  and confer. If the parties are unable to resolve their dispute, then the party required

                  to make disclosures shall, within fourteen (14) days after service of the written

                  statement upon it, serve upon the party entitled to receive disclosures a written

                  statement, in letter form or otherwise, which identifies (1) the requested items that

                  will be disclosed, if any, and (2) the reasons why any requested items will not be

                  disclosed. The party entitled to receive disclosures may thereafter file a motion to

                  compel.

           (b)    In addition to the requirements of Local Rule CV-7(h) and (i), within 72 hours of

                  the Court setting any discovery motion for a hearing, each party's lead attorney

                  (see Local Rule CV-ll(a)) and local counsel shall meet and confer in person or

                 by telephone, without the involvement or participation of other attorneys, in an

                 effort to resolve the dispute without Court intervention. Counsel sha11 promptly

                 notify the Court of the results of that meeting by filing a joint report of no more

                 than 2 pages. Unless excused by the Court, each party's lead attorney shall attend

                 any discovery motion hearing set by the Court (though the lead attorney is not

                 required to argue the motion).

          (c)    Counsel are directed to contact the chambers of the undersigned for any "hot-line"

                 disputes before contacting the Discovery Hotline provided by Local Rule CV-26(e ).

                 Ifthe undersigned is not available, the parties shall proceed in accordance with Local

                 Rule CV-26(e).

    10.   N_o Excuses. A party is not excused from the requirements of this Discovery Order because

          it has not fully completed its investigation of the case, or because it challenges the


                                                                                              Page 7 of8
    DISCOVERY ORDER
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 156 of 207 PageID #: 766


     Case 6:17-cv-00561-RWS Document 22 Filed 01/08/18 Page 8 of 8 PagelD #: 223



            sufficiency of another party's disclosures, or because another party has not made its

            disclosures. Absent court order to the contrary, a party is not excused from disclosure

            because there are pending motions to dismiss, to remand or to change venue.

      11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy copies

            of any filings.

            SIGNED this 8th day of January, 2018.



                                                              2.o�
                                                             /�  �     o�
                                                                   L.k'UL�� c./!..4-c.__
                                                                            /                            UA)
                                                              ROBERT W. SCHROEDER III
                                                              UNITED STATES DISTRICT JUDGE




                                                                                           Page 8 of8
    DISCOVERY ORDER
     Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 157 of 207 PageID #: 767
,·                                     (                                          {
                                                                                  i
      .,



                                            BLJ\IES & HIGHTOWER, !,.LP.
           James W. Hryekewicz                   421 W. Third Street, Suite 900               Direct: 817-334-8293
                                                    Fort Worth, Texas 76102                       jwh@bhilaw.com
                                                   817-334-0800 (Telephone)
                                                   817-334-0574 (Facsimile)
                                                       www.bhilaw.com

                                                       March 2, 2018


           Via Facsimile 972-668-6414
           Wm. Andrew Messer
           Brett Gardner
           Ashley McSwain
           MESSER, ROCKEFELLER & FORT, PLLC
           63 71 Preston Road, Suite 200
           Frisco, Texas 750�4

                   Re:     Case No. 2015-613, Forrester v. Brown, et al:

           Dear All:

                  I have taken a quick look at the documents you have produced so far in this matter. Several
           types of documents I wouldexpect to have found do not appea� to have been produced.

                   As the validity of the mineral lease at issue, and any right of John Winston Forrester to
           come onto my client's property are at issue in this suit, I would expect to see documents relating
           to those subjects. Typical documents would include:
               •   your client's due diligence file, which would include your client's title investigation on the
                   lease;
               •   well production and royalty data for that lease;
               •   documents relating to reworking or additional drilling operations at that lease;
               •   documents relating to the easement referenced in the temporary restraining orders obtained
                   by Forrester in the earlier state court suit;
               •   any additional documents relating to Forrester's investigation into the validity and scope
                   of the lease at issue.

                  If you have any additional documents and tangible things exist that relating to these issues,
           I would appreciate it if you would forward them to me as soon as possible.

                                                          Sincerely,

                                                          Isl James W. Hryekewicz

                                                          James W. Hryekewicz
                 Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 158 of 207 PageID #: 768

                                                                            (                                                                                       (
                                                                                                                                                                                                                            P.

'                                             * * *            Communication Result Report ( Mar. 2. 2018 2:34PM)
                                                                                                                                                                    !l     B1   a.
                                                                                                                                                                                              * * *
                                                                                                                                                                                     I e • & Hi11htower,                L. L. P,



    Date/Time: Mar. 2. 2018 2:34PM
    File                                                                                                                                                                                                                 Page
     No. Mode                                                    Destination                                                                              Pg ( s)                      Result                            Not Sent
    -."" !" •-, ,_              - '.- .---        . ., __ ._.,� ·----. --�--· _.--. . ----- .. ,,__ --.--.- .-.-- .. --- ·-_ .--- -�-,-..;._-�:-------:-.,-----··.---.. :.··-� ,:. .;.·--
    9830 Memory TX                                               9726686414                                                                               P.                           OK




     ·   ·   ·   · =·   - _ · -- -.,. -- --.- ·-· -· · -- ·s-· '· · -· --   ---�---"'---·          .... -----------· ·--.---- · -----• · --·                                ·.&- · -·· -•          ·- .· ·---- .....   -w--.· -------.
                                          l
                         Re�aon         for     arror
                                               Han l! up o r 1 I n • fa i I
                                                                                                                                            2l
                                   E, 1                                                                                                           Busy                                        •
                                   E. 3        No answer                                                                            E.
                                                                                                                                    E. 4          No facsimile                  e o n n e c t Lo n
                                   L. 5       .E:11:c,c e,d e-d.: m.1,.x,. E-m a i 1             s i z•                             E. 6          Destination                does       not       support         IP-Fax




                                                                                ,..... w.�                                                                     p-    917-3lf.129J
                                                                                                                                                                  jwbOl,IRa".mn.




                                                                                                                        Munl, :Z. 2018


                                                                                VlaP,....n.m�U414
                                                                            Wm.Alldr,w'Mc:aNr
                                                                            lbllCto...!nu
                                                                            Aahky Mollwal<l
                                                                            MBSlll!R,ROCKIJll'IILUID.& PGaT, PLLC
                                                                            6'371 l'tmtnn Road, Bute 200
                                                                            Priaco, T.,._. 75034
                                                                                      Re:       C-No. 20U-61], Ft""1u"' B,vwn, 11 ol:

                                                                            D...-AJI:

                                                                                    lwetamioqulcklooblthodooun,aoll:,,,•hoveprodoood,ofltill.Jbl1111111<r. Smml
                                                                            type;, of dncln\at, I would OKp<dlo haw :mand do not            a-.
                                                                                                                                 lo h&w bcm prodaa,d .

                                                                                 . • Al tho Vlllldlly of tbe mlnml leue Ith..., ud "'1 rlaJil of John win.ton l'Oln:ltt.r lo
                                                                            c0l110 onlumyoliolt'1JGl>ffl7.,.ll 1- ln thl••,,J� I wa,uld.llllJ)OOl lo"" daainia,1,orolatuia
                                                                            lo lboN toldO<IL T7ploal docqnonfl ,wu!d inaludo:

                                                                                     .......
                                                                                  • yvarollont'ulll8d1Ua-lllo, "'111abwouldllobldeyw,oliml'•thlclnvalfptiononlhe

                                                                                  • ....U�onmdroy1ilt1dlrl1c«thaii-:
                                                                                  • ctooum..dll rmadns ll>Jeffl>ddnJI or oddl.i.,;;;.,. cldlllq oponallo1111 II\ tmt I .... ;
                                                                                  • doa:uauats,elaflna1o th. 1:a1<1111111trell!roncoallo the O:b1pomyJmtnlnlna otdm olJlalnod
                                                                                    byl'onoie., ha lho,,..Ullf sbllaccnutlll!�                 •
                                                                                  • 111\l' llddltloolll doa:u,n,,m '"111b,g lo Foaa!a'1 inwrdgallon lnlo iho nlldlly 11114 OOOJI•
                                                                                    o[lholcu:\lll11uo.                                                                        .

                                                                                   Jryoa       "'"'""Y oddlllww docamCIIII and lulg!bl, lliliip mci.1111.i 10latinalo U-Jnuo,,
                                                                            I "°�Id lJJl'"'llate It lf you ...,n14 !onrard lhem111 mo u soon u p<ll!lbl•.

                                                                                                                           SfnoordJ',
                                                                                                                                        '
                                                                                                                           II/ J-W. BJ,okvirioz

                                                                                                                           7111J<1W.11i7-...,.1 ..
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 159 of 207 PageID #: 769


       Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 1 of 19 PagelD #: 94


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

     JOHN WINSTON FORRESTER,                      §
     JOHN PHILIP FORRESTER,                       §
     JAMES TERRY, JASON WEBB,                     §
     ALBERTO RODRIGUEZ,                          §
     JASON FLOYD SMITH,                          §
     ROBERT BENNINGER,                           §
     JOSHUA HOWELL, and JOSE PEREZ               §                  CIVIL ACTION NO. 6:17-CV-561
                                                 §
            Plaintiffs                           §
                                                 §
     v.                                          §
                                                 §
     WOOD COUNTY, TEXAS,                         §
     JAMES A. BROWN, in bis individual capacity, §
     WILLIAM MILES TUCKER, in his individual §
     capacity, KELLY SMITH, in bis individual    §
     capacity, KEVIN ATKINSON, in his individual §
     capacity, STEPHEN CATES, in bis individual §
     capacity, JOHN A. HAMMACK, and              §
     JERRY WAYNE BOONE                           §
                                                 §
            Defendants.                          §                    JURY DEMANDED


                           PLAINTIFFS' FffiST AMENDED COMPLAINT

            Plaintiffs John Winston Forrester ("Winston Forrester"), John Philip Forrester ("John

     Forrester"), James Terry, Jason Webb, Alberto Rodriguez, Jason Floyd Smith, Robert Benninger,

     Joshua Howell, and Jose Perez bring this action against Defendants Wood County, Texas, James

    A. Brown, William Miles Tucker, Kelly Smith, Kevin Atkinson, Stephen Cates, John A.

    Hammack, and Jerry Wayne Boone pursuant to 42 U.S.C. § 1983 for violating plaintiffs'

    constitutional rights and several state law torts and would show the court as follows:

                                               I. PARTIES

            1.     Plaintiff Winston Forrester is a resident of the State of Texas.

           2..     Plaintiff John Philip Forrester is a resident of the State of Texas.

    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                   PAGE l
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 160 of 207 PageID #: 770

       Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 2 of 19 PagelD #: 95


              3.     Plaintiff James Terry is a resident of the State of Texas.

              4.     Plaintiff Jason Webb is a resident of the State of Texas.

              5.     Plaintiff Alberto Rodriguez is a resident of the State of Texas.

             6.      Plaintiff Jason Floyd Smith is a resident of the State of Texas.

             7.      Plaintiff Robert Benninger is a resident of the State of Texas.

             8.      Plaintiff Joshua Howell is a resident of the State of Texas.

             9.      Plaintiff Jose Perez is a resident of the State of Texas.

             10.     Defendant Wood County, Texas is a governmental entity organized under the laws

     of the State of Texas and has already appeared in this suit.

             11.     Defendant James A. Brown is a resident of the State of Texas and may be served at

     his last known address at 5479 FM 49, Hawkins, Texas 75765.

             12.    Defendant Williams Miles Tucker is a resident of the State of Texas and may be

     served at his last known address at 240 PR 6290, Golden, Texas 75444.

             13.    Defendant Kelly Smith is a resident of the State of Texas and has already appeared

    in this suit.
                                                                                                '
             14.    Defendant Kevin Atkinson is a resident of the State of Texas and has already

    appeared in this suit.

            15.     Defendant Stephen Cates is a resident of the State of Texas and has already

    appeared in this suit.

            16.     Defendant John A. Hammack is a resident of the State of Texas and has already

    appeared in this suit.

            17.     Defendant Jerry Wayne Boone is a resident of the State of Texas and may be served

    at his last known address at 782 CR 1326, Quitman, Texas 75783.



    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                 PAGE2
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 161 of 207 PageID #: 771


      Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 3 of 19 PagelD #: 96


                                   II. VENUE AND JURISDICTION

             18.    This action is brought in part pursuant to 42 U.S.C. § 1983 for violations of the

     Fourth and Fourteenth Amendments to the United States Constitution.

             19.    This Court has jurisdiction over the subject matter of this lawsuit pursuant to 28

     U.S.C. §§ 1331 and 1343. The Court has supplemental jurisdiction over plaintiffs' pendant state

     law claims by virtue of the Judicial Improvements Act of 1990, 28 U.S.C. § 1367.

            20.     Venue is proper in this district pursuant to 28 U.S.C. § 1391, as all of the events

     alleged herein occurred within this district and all defendants are residents of the State of Texas.

                                                ID. FACTS

            21.     This case arises out of an almost unfathomable abuse of the public trust by

     Wood County, its sheriff as the Wood County policymaker, and several Wood County

     sheriff's deputies, including numerous citizens that, upon information and belief, the sheriff

     de facto deputized and co-opted for his own purposes. This abuse of trust was systemic, deep-

    rooted, and pervasive.

            Winston Forrester learns of the Blackwell mineral lease

            22.     Winston Forrester is an independent oilman who regularly conducts business

    in East Texas. As part of his business, he acquires, owns, and operates oil and gas wells to

    extract crude oil and natural gas. Real estate can broadly be divided by the mineral estate,

    which exists under the surface and consists of all minerals located underground, and the

    surface estate, which exists above ground.            Mineral estates are often leased for the

    development and sale of minerals, oil, and natural gas underneath the surface. Winston

    Forrester regularly purchases and sells oil and gas properties because such leases grant rights

    to the lessee to enter and extract minerals from the land.



    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                   PAGE3
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 162 of 207 PageID #: 772


      Case 6:17-cv-00561-RWS         Document 9 Filed 11/01/17 Page 4 of 19 PagelD #: 97


              23.   One such property became available in 2015 in Wood County, just north of

     Quitman, Texas. The lease on the property was originally created by W.T. and Annie May

     Blackwell in 1967 (the "Blackwell lease").       The Blackwell lease included a well (the

     "Blackwell well") that was originally drilled in 1968 to access the minerals.         To drill,

     complete, and operate the well, the original operators built a road to access the well from

     County Road 1326 (the "Blackwell well road"). The Blackwell well road, which has been

     used openly and notoriously for nearly 50 years, begins at County Road 1326, crosses over

     the neighboring property located directly south of the Blackwell lease, and extends north to a

     well on the Blackwell lease. A map depicting the relevant properties and areas is included

     below:




    PLAINTIFFS' FIRST AMENDED COMPLAINT                                            PAGE4
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 163 of 207 PageID #: 773


      Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 5 of 19 PagelD #: 98


            SheriffJames A. Brown owns the surface estate of the property

            24.     Winston Forrester was interested in purchasing the Blackwell lease property.

     The surface estate of the Blackwell lease was owned by Sheriff James A. Brown, the then-

     sheriff of Wood County. Sheriff Brown was elected to his position by the voters of Wood

     County in 2012 and took office on January 1, 2013. At all times relevant, he was the chief

     law enforcement officer for Wood County and established and implemented all law

     enforcement policy for the County. Sheriff Brown was not a licensed Texas peace officer

     when he was elected sheriff and only received his certification after becoming sheriff. Upon

     information and belief, Sheriff Brown had been a licensed Texas peace officer for less than

     10 months when his campaign of harassment, intimidation, and abuse of office against

     Winston Forrester began.

            25.    Although Sheriff Brown's official county website states that he "took a solemn

     oath ... to enforce the Law and to protect the Constitution," that oath apparently did not apply

     to plaintiffs. Enforcing the law and protecting lives apparently comes second to Sheriff Brown

     keeping Winston Forrester and his associates off his property.

            SheriffBrown's campaign of retaliation against Winston Forrester

            26.    Winston Forrester purchased the Blackwell lease effective October 1, 2015. On

     or about October 24, 2015, Winston Forrester attempted to access the Blackwell lease via a

     gate on Farm Market Road 2966 ("FM 2966") to recover millions of dollars' worth of

     equipment he had rented that had been stranded in the mud on the Blackwell lease following

    a heavy rainstorm. Defendant John A. Hammack, an employee of Sheriff Brown, met

    Winston Forrester at the gate, shouting profanities and attempting to prevent Winston from

    entering upon the Blackwell lease-i.e. Winston Forrester's own property.                 Despite



    PLAINTIFFS' FIRST AMENDED COMPLAINT                                              PAGES
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 164 of 207 PageID #: 774


      Case 6:17-cv-00561-RWS         Document 9     Filed 11/01/17 Page 6 of 19 PagelD #: 99


     Ham.mack's shouting and profanities, Winston Forrester did not touch Hammack and then

     entered onto his property to free the stranded equipment.

            27.     Shortly thereafter, Winston Forrester was approached by two Wood County

     sheriff's deputies, Sergeant Stephen Cates and Deputy Kevin Atkinson, who advised that they

     were there to investigate an "assault" by Winston Forrester allegedly against Hammack.

     Despite the complete and total falsity of this charge, the Wood County sheriff's deputies

     falsely seized, detained, and arrested Winston F arrester by placing him in handcuffs while the

     claimed "investigation" continued. Deputy Atkinson later removed the handcuffs and advised

     Winston Forrester that there would be no charges.

            28.    A few days later, on or about October 26, 2015, Winston Forrester again went

     to his property on the Blackwell lease via the gate on FM 2966 to complete additional work

     at the Blackwell well. When Winston Forrester attempted to leave, he noticed that Hammack

     had blocked the gate with a truck. Just as they had days before, employees of the Wood

     County sheriffs office again arrived on the scene to harass and intimidate Winston Forrester,

     this time due to a claimed "trespassing complaint" despite the fact that Winston Forrester was

     on his own property and had an absolute right to extract minerals from the mineral estate. The

     Wood County sheriff's deputies, Lieutenant Kelly Smith and Deputy Atkinson, issued

    Winston Forrester a misdemeanor criminal mischief citation after informing him that their

     supervisor, Captain Tucker, had directed them to arrest Winston Forrester "no matter what."

    Upon information and belief, Captain Tucker's directive came from Sheriff Brown.

    Lieutenant Smith and Deputy Atkinson told Winston Forrester that if he returned to the

    Blackwell lease, he would be arrested.

            29.    Because of the continual efforts to prevent him from accessing his own

    property, Winston Forrester sought and obtained injunctive relief in the 402nd Judicial

    PLAINTIFFS' FIRST AMENDED COMPLAINT                                             PAGE6
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 165 of 207 PageID #: 775


      Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 7 of 19 PagelD #: 100


     District Court of Wood County, which prohibited Sheriff Brown and his agents,

     representatives, employees, or anyone else under his control from blocking Winston

     Forrester's and his employees' access to the Blackwell well by interfering with Winston

     Forrester's operations, blocking the easement-Le. the Blackwell well road-with equipment,

     vehicles, or any other obstruction. Moreover, the court enjoined any threatening of Winston

     Forrester or his employees, locking any gates along the Blackwell well road without providing

     Winston Forrester access, and prevented the building of any fence along the road by Sheriff

     Brown or his agents and employees.

            30.    On or about October 28, 2015, Captain Tucker threatened Winston Forrester

     that the misdemeanor criminal mischief charge against him would be enhanced to a felony

     charge in retaliation for Winston Fon·ester seeking injunctive relief. Unbeknownst to Winston

     Forrester, Captain Tucker submitted a complaint that resulted in the state court issuing a

     felony warrant for Winston Forrester's arrest. Winston Forrester was eventually arrested in

     Titus County under the authority of the retaliatory arrest warrant. He has never been indicted

     for this charge that was, upon information and belief, brought by the order of Sheriff Brown

     in retaliation for Winston Forrester attempting to access the Blackwell lease, which is located

    underneath the surface estate owned by Sheriff Brown.

            Sheriff Brown's deputized henchman attempts to shoot plaintiffs on Sheriff Brown's
            order

            31.    On the morning of November 2, 2015, Winston Forrester, his father John

    Forrester, and several associates set out to go to the Blackwell lease so that Winston Forrester

    could conduct the business for which he bought the lease: extracting minerals from the mineral

    estate. After turning on the Blackwell well road, John Forrester exited his vehicle to open a

    gate and let the convoy through. Just then, Jerry Wayne Boone exited a nearby trailer yelling


    PLAINTIFFS' FIRST AMENDED COMPLAINT                                             PAGE?
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 166 of 207 PageID #: 776


      Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 8 of 19 PagelD #: 101


     and screaming profanities at Winston Forrester's party.        Some of Winston Forrester's

     associates, including Jason Smith, Alberto Rodriguez, Jason Webb, and Robert Benninger,

     exited their vehicles to confirm their location on the Blackwell well road. This location was

     confirmed. Jose Perez stayed inside his vehicle while James Terry exited his vehicle to close

     the gate behind the Winston Forrester convoy.

            32.    Boone briefly returned to his trailer only to emerge moments later with a black

     9-millimeter handgun pointed directly at John F arrester. Upon information and belief, Boone

     had received orders from Sheriff Brown to shoot them. Boone was on his cell phone during

     the assault and had previously told Winston Forrester that he had been authorized by Sheriff

     Brown to stop Winston Forrester's access to the Blackwell well "by any means necessary."

     Boone had also told Winston F arrester thatif he had a problem with Boone to take it up with

     Sheriff Brown. Boone then began firing. He struck Winston Forrester's father in the lower

     leg, causing him to immediately collapse to the ground. Boone stood over Winston Forrester's

     father and pointed his gun directly at John Forrester's head to shoot and kill him from point-

     blank range. In an effort to save his father's life, Winston Forrester shouted at Boone to

    distract him, which resulted in Boone turning and firing at Winston F arrester and striking him

    in the back. Upon being shot, Winston Forrester retreated to his truck.

            33.    With Winston Forrester and his father down, Boone began firing at the other

    men that were with Winston Forrester's party. Rodriguez, Smith, and Webb all sustained

    injuries while attempting to flee and avoid Boone's murderous rampage. Robert Benninger.

    took evasive action to avoid gunfire. In shock, Joshua Howell took shelter inside a vehicle to

    avoid the gunfire. Boone pointed the gun at Jose Perez while he sat in his vehicle and ordered

    him to leave the property. Boone then approached James Terry, held the gun to his head, and

    ordered him to leave.

    PLAINTIFFS' FIRST AMENDED COMPLAINT                                             PAGES
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 167 of 207 PageID #: 777


      Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 9 of 19 PagelD #: 102


              Even after Boone's unsuccessful murder attempt, Sherif/Brown continues his unlawfal
              assault on Winston Forrester's rights                                        ·

              34.   While sitting in his truck and bleeding from a gunshot wound to his back,

     Winston Forrester called 9-1-1 for emergency assistance. Unfortunately, he got the Wood

     County sheriff's office. Wood County deputies arrived on the scene and, upon information

     and belief, did nothing. Boone had stopped shooting and the Wood County deputies, upon

     information and belief, refused to arrest Boone on authority from Sheriff Brown despite

     multiple instances of attempted murder.

              35.   In or about late November 2015, Winston Forrester and his father attempted to

     return to the Blackwell lease for the first time following the shooting. When they turned onto

     the Blackwell well road, they observed Boone standing on his front porch brandishing a gun.

     He took no direct action to stop them from accessing the Blackwell lease at that time, but the

     point was clear: Sheriff Brown did not want Winston F arrester stepping foot on the Blackwell

     lease.

              36.   Upon information and belief, in November 2015 Sheriff Brown caused to be

     constructed a barbed wire barricade with a "no trespassing" sign across the Blackwell well

    road to prevent Winston Forrester's access to the Blackwell well. Further, upon information

    and belief, Sheriff Brown and/or his employees or agents caused multiple trees along the

    Blackwell well road to be cut down to create a large barrier across the Blackwell well road to

    prevent Winston Forrester's access to the Blackwell well.

              37.   Winston Forrester eventually installed an oil flow line from the well on the

    Blackwell lease to a series of storage tanks. On or about December 16, 2015, Winston

    Forrester discovered that his oil flow line had been sabotaged and diverted into a nearby pond,

    causing a large oil spill. Upon information and belief, Sheriff Brown ordered the oil flow line


    PLAINTIFFS' FIRST AMENDED COMPLAINT                                             PAGE9
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 168 of 207 PageID #: 778


     Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 10 of 19 PagelD #: 103


     to be sabotaged to prevent Winston Forrester from extracting minerals underneath Sheriff

     Brown's surface estate property. Winston Forrester eventually sought and received injunctive

     relief in state court against Sheriff Brown to allow him to access and use the Blackwell lease.

     Nevertheless, Sheriff Brown's tireless campaign to use his power as the Wood County sheriff

     to intimidate, harass, assault, and frustrate Winston Forrester from using his property had its

     desired effect: Winston Forrester was forced to cease operations on the Blackwell lease.

                                         IV. CAUSES OF ACTION

     1.     Federal Claims

            Count One:         Violation of 42 U.S.C. § 1983 by Wood County

            38.      Plaintiffs incorporate the above paragraphs by reference.

            39.      Title 42 U.S.C. § 1983 provides in relevant part:

            Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
            be subjected, any citizen of the United States or any person within the jurisdiction
            thereof to the deprivation of any rights, privileges, or immunities secured by the
            Constitution and laws, shall.be liable to the party injured in an action at law, suit in
            equity, or other' proper proceeding for redress, except that in any action brought
            against a judicial officer for an act or omission taken in such officer's judicial
            capacity, injunctive relief shall not be granted unless a declaratory decree was
            violated or declaratory relief was unavailable.

            40.      Wood County is a "person" as that term is used in 42 U.S.C. § 1983.

           41.       Sheriff Brown is the final policymaker responsible for developing and

    implementing law enforcement policy for Wood County.

           42.       Wood County violated plaintiffs' constitutional rights by:

                  a. Adopting a policy or creating a custom of harassment, oppression, and retaliation

                     for the lawful use of property by private citizens;

                  b. Adopting a policy or creating a custom under which employees unconstitutionally

                     seize, falsely detain, and falsely arrest privatecitizens;

    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                    PAGE 10
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 169 of 207 PageID #: 779


     Case 6:17�cv-00561�RWS Document 9 Filed 11/01/17 Page 11 of 19 PagelD #: 104


                 c. Adopting a policy or creating a custom under which employees and private citizens

                    who have been made de facto deputies unconstitutionally seize private citizens and

                    use excessive force;

                 d. Adopting a policy or creating a custom under which employees violate the Fourth

                    Amendment rights of citizens;

                 e. Adopting a policy or creating a custom under which a private citizen is deputized

                    and co-opted for illegal purposes;

                 f. Adopting a policy or creating a custom under which subordinates, including private

                    citizens who are made de facto deputies, are unsupervised and untrained;

                 g. Acting with deliberate indifference in supervising and training employees and de

                    facto deputies who committed the wrongful acts described herein; and

                 h. Adopting a policy or creating a custom under which employees and deputized

                    private citizens are authorized and directed to shoot at unarmed private citizens in

                    retaliation for attempting to access their property

            Count Two: Violation of the Fourth Amendment and Fourteenth Amendment
                       (unlawful seizure) by defendants Wood County, Sheriff Brown,
                       Captain Tucker, Lieutenant Smith, Sergeant Cates, and Deputy
                       Atkinson

           43.      Plaintiffs incorporate the above paragraphs by reference.

           44.      At all times relevant, defendants Wood County, Sheriff Brown, Captain Tucker,

    Lieutenant Smith, Sergeant Cates, and Deputy Atkinson acted under color of state law· and

    pursuant to customs, practices, and/or policies of Wood County as adopted and/or condoned by

    Sheriff Brown, the final policymaker for Wood County.

           45.      Wood County, Sheriff Brown, Captain Tucker, Lieutenant Smith, Sergeant Cates,

    and Deputy Atkinson are all "persons" as that term is used in 42 U.S.C. § 1983.


    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                 PAGE 11
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 170 of 207 PageID #: 780


     Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 12 of 19 PagelD #: 105


             46.       On or about October 24, 2015, Wood County deputy officers Deputy Atkinson and

     Sergeant Cates, acting on orders from Sheriff Brown, illegally and falsely detained, seized, and

     arrested Winston Forrester by placing him in handcuffs while ostensibly conducting an

     "investigation" that resulted in no criminal charge, which was done in retaliation for Winston

     Forrester attempting to enter onto the Blackwell lease on which Sheriff Brown in the owner of the

     surface estate.

            4 7.       On or about October 26, 2015, Captain Tucker, upon information and belief, acting

     on orders from Sheriff Brown, ordered that Winston be arrested "no matter what" in retaliation for

     Winston attempting to enter onto the Blackwell lease on which Sheriff Brown is the owner of the

     surface estate. Captain Tucker made this order to Deputy Atkinson and Lieutenant Smith, who

     unlawfully arrested, detained, and seized Winston.

            48.        As a result of the actions of Sheriff Brown, Winston Forrester was illegally and

     unconstitutionally arrested, detained, and seized on multiple occasions by Captain Tucker,

    Lieutenant Smith, Sergeant Cates, and Deputy Atkinson.              These defendants' conduct was

    unlawful, violated clearly established law, and was objectively unreasonable.

            Count Three: Violation of the Fourth Amendment and Fourteenth Amendment
                         (excessive force) by defendants Wood County and SheriffBrown

            49.        Plaintiffs incorporate the above paragraphs by reference.

            50.        At all times relevant, defendants Wood County and Sheriff Brown acted under color

    of state law and pursuant to customs, practices, and/or policies of Wood County as adopted and/or

    condoned by Sheriff Brown, the final policymaker for Wood County law enforcement policy.

            51.        Wood County and Sheriff Brown are "persons" as that term is used in 42 U.S.C. §

    1983.




    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                 PAGE12
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 171 of 207 PageID #: 781


     Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 13 of 19 PagelD #: 106


              52.    Wood County and Sheriff Brown unlawfully seized Winston Forrester and John

     Philip Forrester by the use of physical force. Wood County and Sheriff Brown, upon information

     and belief, authorized and directed the unlawful shooting of both Winston Forrester and his father,

     resulting in severe injuries to both. These injuries were directly and only caused by the shooting.

              53.    Plaintiffs Alberto Rodriguez and Jason Webb suffered physical injury while

     attempting to evade Boone's shots, each requiring surgical treatment and resulting in permanent

     disability. Plaintiff Jason Floyd Smith suffered physical injury while attempting to evade Boone's

     shots.

              54.    Plaintiffs Alberto Rodriguez, Jason Floyd Smith, Jason Webb, Robert Benninger,

     Joshua Howell, Jose Perez, and James Terry were present at the time of Boone's ordered rampage

     and all suffered severe psychological injuries directly and only resulting from the attempted

     shooting.

              5 5.   Wood County's and Sheriff Brown's actions in formulating and enforcing a policy

     of, upon information and belief, ordering de facto deputies to open fire on private citizens to

     prevent them from accessing property were objectively unreasonable and violated clearly

     established law.

              Count Four:     Violation of Fourteenth Amendment (substantive due process) by
                              Wood County and Sheriff Brown

              56.    Plaintiffs incorporate the above paragraphs by reference.

              57.    At all times relevant, defendants Wood County and Sheriff Brown acted under color

    of state law and pursuant to customs, practices, and/or policies of Wood County as adopted and/or

    condoned by Sheriff Brown, the final policymaker for Wood County law enforcement policy.

              58.    Wood County adopted a policy or custom by Sheriff Brown, as the final

    policymaker, upon information and belief, of ordering the shooting of private citizens trying to


    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                 PAGE13
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 172 of 207 PageID #: 782


     Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 14 of 19 PagelD #: 107


     access property to which they had a lawful right of access. The conduct of Wood County and

     Sheriff Brown, upon information and belief, in making a private citizen a de facto deputy, ordering

     the de facto deputy to shoot other citizens, and standing by while the de facto deputy opened fire

     and struck private citizens was an exercise of official power without any reasonable justification

     and was egregious, shocks the contemporary conscience, and was so brutal and offensive that it

     does not comport with traditional ideas of fair play and decency.

             59.    Wood County and Sheriff Brown acted intentionally and/or with deliberate

     indifference to the rights of plaintiffs. As a result, plaintiffs Winston Forrester, John Philip

     Forrester, Alberto Rodriguez, Jason Floyd Smith, Jason Webb, Robert Benninger, Joshua Howell,

     and James Terry suffered injury.

            60.     It was clearly established on November 2, 2015, that a county sheriff could not

     order the unlawful shooting of private citizens. Wood County's and Sheriffs Brown's actions

     were taken entirely without lawful authority and were objective unreasonable from the viewpoint

     of a reasonable county sheriff.

     2.     State Law Claims

            Count Five:      Assault by Boone

            61.     Plaintiffs incorporate the above paragraphs by reference.

            62.     On or about November 2, 2015, defendant Jerry Wayne Boone intentionally,

    knowingly, and/or recklessly caused bodily injury to plaintiffs Winston Forrester, John Philip

    Forrester, Alberto Rodriguez, Jason Floyd Smith, and Jason Webb by firing multiple rounds from

    a handgun in an attempt to murder these plaintiffs. Boone intentionally or knowingly threatened

    plaintiffs Robert Benninger, Joshua Howell, and James Terry with imminent bodily injury by firing

    at them in the attempted murder described above. Boone intentionally or knowingly threatened

    plaintiffs James Terry and Jose Perez with imminent bodily injury by pointing his weapon at them

    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                PAGE 14
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 173 of 207 PageID #: 783


     Case 6:17-cv-00561-RWS          Document 9     Filed 11/01/17 Page 15 of 19 PagelD #: 108


     and placing them in fear of imminent bodily injury. Boone knew or should have known that

     plaintiffs would regard the contact as offensive or provocative.

             63.    As a result of the assault described herein, plaintiffs have suffered bodily and/or

     mental and/or emotional injury and harm,

             Count Six:    Intentional Infliction of Emotional Distress by Sheriff Brown and
                           Boone

             64.    Plaintiffs incorporate the above paragraphs by reference.

             65.    Sheriff Brown and his de facto deputy Jerry Wayne Boone waged a campaign of

     harassment and intimidation against Winston Forrester to prevent him from accessing his property.

     This campaign included Sheriff Brown, upon information and belief, ordering Boone to confront

     Winston Forrester, verbally assault him, and attempt to physically prevent him from entering his

     property on numerous occasions.      Sheriff Brown, upon information and belief, ordered his

     subordinates in the Wood County sheriffs office to falsely detain Winston Forrester on numerous

     occasions. When this proved ineffective, Sheriff Brown directly ordered Boone, upon information

     and belief, to shoot Winston Forrester. This order resulted in Winston Forrester and his father

     being shot and wounded and Boone leveling his weapon at John Forrester's head to execute him.

     It also resulted in Alberto Rodriguez, Jason Floyd Smith, and Jason Webb suffering physical

     injuries attempting to escape Boone's gunfire. Robert Benninger and Joshua Howell were forced

     to take cover to avoid being killed. Boone leveled his gun at Jose Perez and ordered him to leave

    the property. Boone then held his gun to James Terry's head and forced him off the property.

            66.     Sheriff Brown's and Boone's actions described herein were taken intentionally

    and/or recklessly. Their conduct was patently extreme and outrageous, as it included an attempt

    to shoot plaintiffs. As a result of the conduct described herein, each of these plaintiffs suffered

    and continues to suffer severe emotional distress for which Sheriff Brown and Boone are liable.


    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                PAGE 15
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 174 of 207 PageID #: 784


     Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 16 of 19 PagelD #: 109


            Count Seven: False Arrest by Sheriff Brown, Captain Tucker, Deputy Atkinson,
                         Lieutenant Smith, Se�geant Cates, and Hanimack

            67.    Plaintiffs incorporate the above paragraphs by reference.

            68.    Upon information and beJief, Sheriff Brown ordered Captain Tucker to utilize

     Deputy Atkinson, Lieutenant Smith, Sergeant Cates to arrest, detain, and seize Winston Forrester

     "no matter what" on October 24 and October 26, 2015. John Hammack also prevented Winston

     Forrester from leaving the Blackwell lease on October 26, 2015, by blocking the access gate on

     FM 2966. The conduct of Sheriff Brown, Captain Tucker, Deputy Atkinson, Sergeant Cates,

     Lieutenant Smith, and Hammack described herein was willful and directed at physically detaining

     Winston Forrester to restrain his movement from one place to another.        The actions these

     defendants took against Winston Forrester was without his consent. These defendants had no

     lawful authority to detain Winston Forrester on these occasions, as the detentions were made in

     retaliation for Winston Forrester attempting to access his property on the Blackwell lease-

     property that Winston Forrester had a legal right to access. There was no legal authority or

    justification for either detention; as Winston Forrester had clearly committed no assault and had

    not committed criminal mischief.

            69,    Besides blocking Winston Forrester from exiting through the access gate on FM

    2966 on October 26, 2015, Hammack also provided false information to law enforcement

     authorities on or about October 24, 2015-that he was assaulted by Winston=-that preceded

    Winston's false arrest by Sheriff Brown, Captain Tucker, Deputy Atkinson, Sergeant Cates, and

    Lieutenant Smith. Hammack had no legal authority for this detention.

            Count Eight:    Conspiracy by Sheriff Brown, Captain Tucker, Deputy Atkinson,
                            Lieutenant Smith, Sergeant Cates, Hammack, and Boone

            70.    Plaintiffs incorporate the above paragraphs by reference.



    PLAINTIFFS' FIRST AMENDED COMPLAINT                                              PAGE 16
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 175 of 207 PageID #: 785


     Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 17 of 19 PagelD #: 110


             71.    Sheriff Brown, Captain Tucker, Deputy Atkinson, Sergeant Cates, Lieutenant

     Smith, and Hammack together jointly conspired to falsely and unlawfully arrest and detain

     Winston Forrester on both October 24, 2015, and October 26, 2015. This unlawful purpose was

     accomplished by Winston's multiple unlawful and unconstitutional detentions and arrests on those

     dates by Deputy Atkinson, Sergeant Cates, and Lieutenant Smith. As a result of the unlawful and

     false arrests, Winston was harmed in an amount within the jurisdictional limit of this court.

             72.    Sheriff Brown and Boone together jointly conspired to assault plaintiffs on

     November 2, 2015, when, upon information and belief, Sheriff Brown ordered Boone, his de facto

     deputy, to "shoot them." This unlawful purpose was accomplished when Boone opened fire on

     the plaintiffs, striking Winston and his father, and causing physical, mental, psychological, and/or

     emotional injury to Alberto Rodriguez, Jason Floyd Smith, Jason Webb, Robert Benninger, and

     Joshua Howell. All plaintiffs suffered injuries directly and proximately caused by the unlawful

     conspiracy described herein.

                                          V.ATfORNEYS'FEES
            73.     With regard to plaintiffs' claims under 42 U.S.C. § 1983, pursuant to the terms of

    42 U.S.C. § 1988, plaintiffs are entitled to recover against defendants a reasonable amount of

    attorneys' fees incurred by plaintiffs by reason of the above circumstances. Plaintiffs have been

    compelled to employ the services of Messer, Rockefeller & Fort, PLLC to file this lawsuit and to

    pursue plaintiffs' claims herein. Plaintiffs are entitled to recover those attorneys' fees. Plaintiffs

    are further entitled to recover court costs and other expenses incurred in the prosecution of this

    suit.

                                             VI. DAMAGES
            74.    Plaintiffs incorporate the above paragraphs by reference.

            75.    The above-described acts, omissions, failures, and conduct of defendants have

    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                   PAGE 17
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 176 of 207 PageID #: 786


     Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 18 of 19 PagelD #: 111


     caused plaintiffs significant damages, and plaintiffs are entitled to recover from defendants all

     actual, punitive, exemplary, and statutory damages available and recoverable, including but not

     limited to the following:

                   a. Actual damages

                   b. Physical pain and suffering suffered in the past;

                   c. Physical pain and suffering in the future;

                   d. Mental anguish suffered in the past;

                   e. Mental anguish in the future;

                   f.   Medical care and treatment in the past

                   g. Medical care and treatment that in reasonable probability will be sustained in the

                        future; and

                   h. Exemplary and punitive damages

             76.        In addition, plaintiffs are entitled to recover the amount of their claims plus interest

     pursuant to any applicable statute, including but not limited to Texas Insurance Code § 542.060.

                                              VII.    JURYDEMAND

             77.        Plaintiffs respectfully request that this cause by tried before a jury.

                                                  VIII. PRAYER

             WHEREFORE, Plaintiffs John Winston Forrester, John Philip Forrester, James Terry,

     Jason Webb, Alberto Rodriguez, Jason Floyd Smith, Robert Benninger, Joshua Howell, and Jose

    Perez pray that they have judgment against the defendants for the claims outlined herein and that

    they recover all damages alleged herein, including all actual and punitive damages to which they

     are justly entitled. Plaintiffs further respectfully request their reasonable and necessary attorneys'

    fees as provided by law, costs of court, pre-judgment and post-judgment interest as provided by

    law, and such other relief to which the plaintiffs may be justly entitled.

    PLAINTIFFS' FIRST AMENDED COMPLAINT                                                           PAGE 18
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 177 of 207 PageID #: 787


     Case 6:17-cv-00561-RWS Document 9 Filed 11/01/17 Page 19 of 19 PagelD #: 112


                                                 Respectfully submitted,


                                                 Isl Wm. Andrew Messer
                                                 WM. ANDREW MESSER
                                                 State Bar No. 13472230
                                                 andy@t;l(municipallawiCom
                                                 BRETT GARDNER
                                                 State Bar No. 24078539
                                                 brett@bonunicipallaw.com
                                                 ASHL.EY MCSWAIN
                                                 State Bar No. 24091100
                                                 ashley@txmunicipaJlaw;com.
                                                 MESSER,ROCKEFELLER & FORT' PLLC
                                                 63 71 Preston Road, Suite 200
                                                 Frisco, TX 75034
                                                 972.668.6400 - Telephone
                                                 972.668.6414 -Facsimile

                                                 COUNSEL FOR PLAINTIFFS



                                  CERTIFICATE OF SERVICE

            I hereby certify that on November 1, 2017, I electronically served the foregoing document
    via the clerk of the court for the U.S. District Court, Eastern District of Texas to all counsel of
    record.
                                                  Isl Wm. Andrew Messer
                                                  WM. ANDREW MESSER




    PLAINTIFFS' FIRST AMENDED COMPLAINT                                               PAGE 19
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 178 of 207 PageID #: 788




·1:                                                                                       386
                                                             '                          (Ml)
                                                            on, GAB AM> lifINl!lRAL LS.ABB 5754:t;'
                'l'RU Ac;uu:,QQffT ...,. ,,..   Rtb          w"                  Koumbor .,                                j:

            . ,.,;�r,, -»nrilaz�U -'!:'" w.t�,:·'•iiiil114:feJtJD-•i;111,;,;.n                                             r \.




                                   NOR'l'll One-}{olf of tho following described 87 ,07 tict'es and being
                      the same 87.07 acres as ducribed in Certified 11'1eld Notes by W.A, ·
                     Mort'hon Jr., filed for reco1.·d on Ap1.•11 ll, 1966, undel' File No, A9222,
                     i·loq� County• Taus described as,
                                   }lE�ltffl!NG at the N \II corner of _the J_P Duncan eui:vey, being ulso
                     t'111. into'l':l!>t :Corner "of the J Robbins survey: Alist 4841 And ·an intel:'iOX'
                     corner o"irt:he.'.:t.E, Johnson 86 Gora tract;-                                    ,
                                   tliRNOlt. SOUTH 89 deg 50 Min Enat alOl'l.& a south 1.foa o.C said 'Robbins
                     survey and the upper ,outh line of the aili;'fJ.�hn,aon 86.:4c9r� tract a dist!!·
                     ance of 623,3 vre, to the upper south eeatLcornor-of: s!lid:.Johnson 86 ·
                     acre tract this being alao the southwest 4?ri)6r; of the·J U McM�nua 76
                     acre tract and the Northwest corner of th�s,J. :.EH<cManus S. acre tract;             ..
                                  THENCE S O deg 15 mln.. W W:1.th the west -line of :ct:h�; �aid Mr.Manus 5
                     acre tract a dietance. of 8:5 vra to the southwest �orner- of eai,.d 5 acza' .
                     tract:.;
                                   THENCE S 89 deg 50 �tn E, wi.th the south line 0£ the aforesai�
                     HcManus 5 ac1:e tract a distance of 402,2 vi:s to the sout:heaet:. co:rne�· of
                     same, being also a potnt on. the west line of the Will �rcmlltan 2.48                       ·I
                     a ere tract,
                                   THENCE SOUTH O deg 35 min West with the w�st line of the said
                     Will l{cMUlan 2,48 acre t-ract, the.west line of the Dollie Turner 17.85
                     acre tract, the west line of tha Tobe Willis 17. 85 acre tr.�ct the w�st                        l
                 ,, Hne of the W,A, Howard et al 17,85 acreu:ac,t1 the west line of the J,r,.                        I
                     ai1d Dixi� Benton et al 26,8 ac-re tract, t:he'west line at the J,D. en9                        ii,:
                    .Dixie »anton 27,8 acre tract and the west line of the TH Rappa 14.9                             I.
                     aqre tract, at a distance of 835 vre a point for corner on the west line
                     ol the asid 14.9 aore tract, said potnt being also the Northeast
                      corner, of the J H HcMonue 38 sore tract;
                                   TIIENCE N 89 deg 50 Min W 495.4 vr, to the s.E,' corner of 73                ··I
                      acres formerly owned by Terrell Howle, 11&me baing on the North line.                          I
                     Qf said 38· acr.e tract owned by J H Mc'Manus;
                                   THENCE NO deg 4! min W with' the east line of thn said Howell
                      73 acre tract, adiut.ance of817,2 vrs. the Northeast -co'i;,n%'iQt: 11.ome;
                                   'rliENCB S 87 deg 10 min W With the North line 0£ aiiJ�: Ho�ell
                      73 acre t:1:act a disJ:ance of SlO .9 vrs to the Northwest coi."ner. of es1:d               ,.J,
                      Ho�ell 73._acre_ �roct 'b�ing also a point on the west line o.t-�the aforemen•· ,, ·:
       ..             t:ioned J, Robbins survey l ,
                                                  N
                                                                                                      ·       -         ,'.
                                                                                                                                  i,.
       l                                                                                               beg:f.n.11£hs�
                                •    '!HENCE          O deg 16 ru:l.n ! 130. 9 vr11 l:o the place of
                      containing 87,07 acres of land, more. or le.ss,. and being the t.�:�ti9f
                                                                      .'l'.
                      land deso'l'ibed aa ct>ntaining 8.5 ac-res 111ol'• o:i: lan in deed· datedc.J'u-ly
                      29 , 1935, frOIII W. P, &lac'kwdl to W        Blackwell recorded in Vol,'" 152;                             iI,·.
                                                                          l l . "-.t'l /f , e: ·
                      l'aga 562, De41d Dacorcl$ of Wood County, '.r.��a.- , .: ;. ·" . •, ·         ...
                                     ,•                                                          ;/l 1
                                      SlGNED FOit IDBN'L'Ii'ICATIONi tflr:� ]I/¥,�<� .
                                                                                                                                  I
                                                                                                          ,-;i?';R              .f


                                                        ,                                         �·�;"4Zt�                     :!



                                                                                                                                   !
                                                                                                                                   t.;
                                                                   �·� .,          �!    ._ •.•
                                                                 ' ...........
                                                                                                                        WF00250
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 179 of 207 PageID #: 789




                           . . .. -- .
       . ;r - .--. -- . .-----                                                                                                               'i
            I

           ']
             1-

           ;�    '   \.
                                                                 ..   ,., .



         ..
        -,,-,/                                                                                                                                    I.
                                                                                                                                                  l
                                                                              .•."   ... '!.•1·•.
                                                                                                    t,.- ..... ·.'�4,;,� ••. ,.,::   -'\-.




                                                                                                                                                              I


                                                                                                                                                       ff..
                                                                                                                                                         .
                                                                                                                                                       .. -
                                                                                                                                                            I
                                                                                                                                                            I
                                                                                                                                                        '



                                                                                                                                                            :f .•


                                                                                                                                                            1·,,
                                                                                                                                                              j.
                                                                                                                                                              1-
                                                                                                                                                              l     l'




                                                                                                                                                            lii.
                                                                                                                                                            o1;,.




                                    .      ,,,,:   . ,,   .
                          ••.. - .. :-:-:..�...:..-._;,,! ;�:·                                                                         WF00251
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 180 of 207 PageID #: 790




                                      388
        r                                                                                                 �-




        I




                                                                                                         .·:.,,
                                                                                                           �
                                                                                                           \.
                                                                                                               .:



                                                                                                         ,It•
                                                                                                           r
                                                                                                           1:
                                                                                                           :-·.'!




                                                                                                     I
                                                                                                               j
                                                                                     .,.                       l
                                                                       ·i
                                                                                                  '.i
                                                                                                           :I  •
                                                                                                           ·,.1.

                                                             "   '..                                       'i
                                                                                                           :,I
                                                                                                               '

                                                                                                           ·1
                                                                                                               i.,
                                                                                                  I


                                                                                                     '
                                                                                                               t{'
                                                                                                               !I
                                                                                                       j
                                                                                      .-. ' ,,,,·t�.
                                I
                                         ...                                   (•"
                                                                                                            ·I

                                                                               ,,                     'I
                                                                                                 i�.· .l·!
                                                                                                       � �-
                                                                                                 l          :i '

                                                                 •'                              r
                                                        >r

                                                                        ,,,·                                    iI
                                                                        :.''                                       I
                                                                                                 h :/
              '•'
              �-;
                                                                                                            J
                                                                                                                l

                                                                                                .1·:
                                                                                                            ,f..
                                                                                                                J'
                                                                                                                   r


                     ,j
                                               ..
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 181 of 207 PageID #: 791




              EXHIBIT
                 c
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 182 of 207 PageID #: 792




       STATE OF TEXAS   §
                        §
       COUNTY OF TRAVIS §

                                       CERTIFICATION



       I am an authorized Custodian of Records for the Railroad Commission of Texas
       and this certifies that the attached records are true and correct copies of documents
       maintained by the Railroad Commission of Texas. The records attached are exact
       duplicates of the originals.
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 183 of 207 PageID #: 793

   Lease Production/Oil Query Results                                                                                       Page 1 of 4


     * · �- -    ONLINE. SYSTEM -_                             .

    Oil & Gas Production Data Query
     Production Data     .EAS&..   PDQ Help
     General Production Query        Specific Lease Query

     Specific Lease Query Results
      Query Path:      Search Criteria > District 06, Lease: BLACKWELL, W. T.                                       Related Links

      Date Range: jJan       v!12009   vjtojoct      �§�i          Submit
                                                                                                            O&G Directory ·
                                                                                                            O&G proration Schedule
                                                                                                            Offshore county Mao
     View by: Production and Total Disposition Dlsoosltlon Details Countv Production

     Lease Name: BLACKWELL, W, T., Lease No: 05321
     District 06
     Lease Production and Disposition
     Jan 2009 • Oct 2015

                                                          View Page By page

                      OIL (BBL)          Casinghead(MCF)                    Operator
      Date                  .    . .                    . .   Operator Name          Field Name Fie Id No.
                Production D1spos1t1on Production Dispos1t1on                 No.
                                                                           QUITMAN                         QUITMAN
        Jan
      2009               5             75             0                O CONSTRUCTION               685740 (EAGLE           73844235
                                                                           CO., INC.                       FORD)
        Feb
                         1              0             0                0
      2009
       Mar
      2009               1              0             0                0
       Apr
                         1             0              0                0
      2009
       May
                         1             0              0                0
      2009
       Jun
                         1             0              0                0
      2009
        Jul
                         1             0              0                0
      2009
       Aug
                         1             0              0                0
      2009
       Sep
                         1             0              0                0
      2009
        Oct
                         1             0              0                0
      2009
       Nov
                         1             0              0                0
      2009
       Dec
                         1             0              0                0
      2009
       Jan
      2010               1             0              0                0

       Feb
                         1             0              0                0
      2010
       Mar
                        1              0              0                0
      2010
       Apr
                        1              0              0                0
     2010



   http://webapps.rrc.texas.gov/PDQ/changePage ViewAction.do?pagesize=500                                                  11/20/2018
                              .   ----.     --   .   --···----�----.       -·   .   .   �-.   ---    �-.-   -   .
          Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 184 of 207 PageID #: 794
.   ···-·�---�-·-�-�, . -----�--------� ----
                                         '   -
                                             .       ,.




              Lease Production/Oil Query Results                               Page 2 of 4


              Mav              1                 0        0          0
             2010
              Jun
                               1                 0        0          0
             2010
               Jul
                           0                     0        0          0
             2010
              Aug
                           1                     0        0          0
             2010
              Sep
                           0                     0        0          0
             2010
               Oct
                           1                     0        0          0
             2010
              Nov
                           0                     0        0          0
             2010
              Dec
                           0                     0        0          0
             2010
              Jan
             2011
                           1                     0        0          0
              Feb
                           0                     0        0          0
             2011
              Mar
                           1                     0        0          0
             2011
              Apr
                           0                     0        0          0
             2011
              May
                           0                     0        Q          0
             2011
                                                                       MAN EK
              Jun
                           0                 31           0          O EXPLORATION,   523905
             2011
                                                                       INC.
               Jul
                           5                     0        0          0
             2011
              Aug
                           2                     0        0          0
             2011
              Sep
                           0                     0        0          0
             2011
              Oct
                           2                     0        0          0
             2011
              Nov
                           0                     0        0          0
             2011
              Dec
                           0                 0            0          Q
             2011
              Jan
                           0                 0            0          0
             2012
              Feb
                           0                 0            0          0
             2012
              Mar
                           0                 0            0          0
            2012
              Apr
                           0                 0            0          0
            2012
             May
                           1                 0            0          0
            2012
              Jun
                           0                 0            0          0
            2012
              Jul
                           0                 0            0          0
            2012
                           0                 0            0          O VOGO, INC.     886321



          http://webapps.rrc.texas.gov/PDQ/changePageViewAction.do?pagesize=500                11/20/2018
        �,-..-.--.,                -,....r_,--'"              -.·"
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 185 of 207 PageID #: 795

    Lease Production/Oil Query Results                                      Page 3 of 4


       Aug
      2012
        Sep
                     0           0        0          0
      2012
        Oct
                     0           0        0          0
      2012
       Nov
                     2          0         0          0
      2012
        Dec
                     0          0         0          0
      2012
        Jan
                     0          0         0          0
      2013
        Feb
                     1          0         0          0
      2013
       Mar
                     0          0         0          0
      2013
        Apr
                     0          0         0          0
      2013
       May
                     0          0         0          0
      2013
        Jun
                     0          0         0          0
      2013
        Jul
                     0          0         0          0
      2013
       Aug
                     0          0         0          0
      2013
       Sep
                     0          0         0          0
      2013
        Oct
                     0          0        0          0
      2013
       Nov
                     0          0        0          0
      2013
       Dec
                     0          0        0          0
      2013
       Jan
                     0          0        0          0
      2014
       Feb
                     0          0        0          0
      2014
       Mar
                     0          0        0          0
      2014
       Apr
                     0          0        0          0
      2014
       May
                     0          0        0          0
      2014
       Jun
                     0          0        0          0
      2014
        Jul
                     0          0        0          0
      2014
       Aug
                     0          0        0          0
      2014
       Sep
                     0          0        0          0
      2014
       Oct
                     0          0        0          0
      2014
       Nov
                     0          0        0          0
      2014



   http://webapps.rrc.texas.gov/PDQ/changePageViewAction.do ?pagesize=500   11/20/2018
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 186 of 207 PageID #: 796

   Lease Production/Oil Query Results                                                                 Page 4 of 4


       Dec          0           0                  0               o
      2014
        Jan
                    0          0                   0               0
      2015
        Feb
                    0          0                   0               0
      2015
       Mar
                    0          0                  0                0
      2015
       Apr
                    0          0                  0                0
      2015
       May
                    0          0                  0                0
      2015
       Jun
                    0          0                  0                0
      2015
        Jul
                    0          0                  0.               0
      2015
       Aug
      2015          0          0                  0                0
       Sep
                    0          0                  0                0
      2015
       Oct
                    0         13                  0                O FORRESTER OIL           277385
      2015                                                             & GAS CO.
      Total        39        119                  0                0

                                                       View Page   12�   P51ge
                               Disclaimer   I   RRC Interactive Home     I   RRC Home   I�




   http://webapps.rrc.texas.gov/PDQ/changePageViewAction.do?pagesize=500                              11/20/2018
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 187 of 207 PageID #: 797

   Lease Dispostion/Oil Query Results                                                                  Page 1 of 3




    Oil & Gas Production Data Query
     Production Data   FAQs    PDQ Help
     General Production Query    Specific Lease Query

     Specific Lease Query Results
     Query Path:    Search Criteria > District 06, Lease: BLACKWELL, W. T.                     Related Links
                                                                                          O&G Directory
     Date Range:    I Jan v 112009 v I to! Oct v I l 201s v I!   Submit
                                                                                          O&G Proration Schedule
                                                                                          Offshore County Map

     View by: Production and Total Dlsoosltlon Disposition Details Countv Production

     Lease Name: BLACKWELL, w. T., Lease No: 05321                                    Disposition Code�
     District 06
     Lease Production and Disposition
     Jan 2009 - Oct 2015

                                                  View Page By Page

                        Oil (BBL) Disposition Codes   Casinghead(MCF) Disposition Codes
        Date
                  Production 0 1 23 45 6 7 89 no code Production 1 2 34 56 78 no code
      Jan 2009              5 0 75 0 0 0 0 0 00 0   0          0 0 0 0 0 0 0 0 0      0
      Feb 2009              1  - ----         - -
                                             - - -  -          0       - -    - - -   -    - - -
      Mar 2009              1  - -- - -       - - -- -
                                                    -          0 -   - - - - - --                      -
      Apr 2009              1 - - -  - -      -
                                           - - -    --         0   -          - - - -     - - -        -
      May 2009              1  - -- --   - - - - -               -
                                                               0 - - - -       -      -
                                                                                      -   - -
      Jun 2009              1  - -
                                 - - -        - - - - -          -
                                                               0 - -           -  - - -   - -          -
       Jul2009              1  - - -
                                   - -        - -
                                             - - -               -
                                                               0 -   - - - -    -     -     - -
      Aug 2009              1 - - - -  -      - -
                                             - - -               -
                                                               0 -   - - - - -  -     -       -
      Sep 2009              1 - - -  - - - - - - -               -
                                                               0 - - - -   -          -
                                                                                      -     - -
      Oct 2009              1  - - ---   - - - -          -    0 - - - - -    -           - - -        -
      Nov 2009              1 - -  - - - -        - --
                                                    -     -    0 - - - - -   -            - -          -
      Dec 2009              1 -  - ---     - --  -    -        0 -
                                                                 - - -     - -      - -       -        -
      Jan 2010             1   - -- - -       -   - - -   -      -        0   - - - - -   - - -        -
     Feb   2010            1   - - - - -      -   - - -   -      .        0   - - . - -   - - -        -
     Mar   2010            1   - -- --     -      - - -   -      -        0   - - - - -   - - -        -
     Apr   2010            1   - ---      "-      - --    -      -        0   - - - - -   - - -        -
     May   2010            1   - - -   - - -      - --    "      -        0   - - - - -   - - -        -
      Jun 2010             1   - - -   - - -      - --    -      "        0   - - - - -   - - -        -
       Jul2010             0   - - -   -- -       - - -   -      .        0   - - - - -   - - -        -
      Aug 2010             1   - - -   - - -      - - -   -      -        0   - - - - - - - -          -
      Sep 2010             0   - --    - - - -      - - -        -        0   - - - - - - - -          -
      Oct 2010             1   - - -   - - - -      - - -        -        0   - - - - - - - -          -
      Nov 2010             0   - --    ----         ---
                                                      - -        -        0   - - - - - - - .          -
      Dec 2010             0   - - -   - - - -      -            -        0   - - - - - - - -          -
      Jan 2011             1   - --    - ---        -- -         -        0   - - - - - - - -          -
      Feb 2011             0   - - -   -- --        -- -         -        0   - - - - - - - -          -
      Mar 2011             1   - - -   - - - -      - - -        -        0   - - - - - - - -          -


   http://webapps.rrc.texas.gov/PDQ/changePageViewAction.do?pagesize=SOO                              11/20/2018
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 188 of 207 PageID #: 798
                                    ---.-·---�----- .,   �,�,,v,J,•   - -·-   •   -   -·----       ,-,--�-,   •   �-----· •   -·----------· •



   Lease Dispostion/Oil Query Results                                                                                                Page 2 of 3


      Apr 2011            0   -                                                          0 - - - - - - - -
     May 2011             0   -                                                          0 - - - - - - - -
      Jun 2011            0   0   ooooao       31   oo                0                  0 0 0 0 0 0 0 0 0                            0
       Jul 2011           5   -                                                          0 - -
      Aug 2011            2   -                                                          0 - - -
      Sep 2011            0   -                                                          0
      Oct 2011            2   -                                                          0
      Nov 2011            0   -                                                          0
      D�c 2011            0   -                                                          a
      Jan 2012            0   -                                                          0
      Feb 2012            0   -                                                          0
      Mar 2012            0   -                                                          0
      Apr 2012            0   -                                                          a
     May 2012             1 -                                                            0     -
      Jun 2012            0   -                                                          0
       Jul2012            0   -                                                          0     -
      Aug 2012            0   -                                                          0     -
      Sep 2012            0   -                                                          0     -
      Oct 2012            0   -                                                          0 - -
      Nov 2012            2   -                                                          0
      Dec 2012            0   -                                                          0-----
      Jan 2013            0   -                                                          0 - - -
      Feb 2013            1 -                                                            0             - - - -
      Mar 2013            0   -                                                          0 - -
      Apr 2013            0   -                                                          0 - - -
     May 2013             0   -                                                          0
      Jun 2013            0   -                                                          0 - - -
       Jul 2013           0   -                                                          0 - -
      Aug 2013            0   -                                                          0 - -
      Sep 2013            0   -                                                          0 - -
      Oct 2013            0   -                                                          0 - -
      Nov 2013            0   -                                                          0
      Dec 2013            0   -                                                          0 - - -
      Jan 2014            0   -                                                          0 - -
      Feb 2014            0   -                                                          0 - -
      Mar 2014            0   -                                                          0
      Apr 2014            0   -                                                          0 - - -
     May 2014             0   -                                                          0 - - -
      Jun 2014            0   -                                                          0
       Jul2014            0   -                                                          0 - -
     Aug 2014             0   -                                                          0 - - -
      Sep 2014            0   -                                                          0 - -
      Oct 2014            0   -                                                          0
      Nov 2014            0   -                                                          0
      Dec 2014            0   -                                                          0 -
      Jan 2015            0   -                                                          0
      Feb 2015            0   -                                                          0                        - - - -




   http://webapps.rrc.texas.gov/PDQ/changePageViewAction.do?pagesize=500                                                             11/20/2018
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 189 of 207 PageID #: 799
               --- ----�---�-�-...·,. . �-�-- ---
                        ..                        ------·-- -�---···------------- -�-

    Lease Dispostion/Oil Query Results                                                           Page 3 of3


      Mar 2015                0   - - -   -   -   - - -   --      -         0  - - - -
                                                                                   -    - -  -    -
      Apr 2015                0   - - -   -   -   - - -   - -     -         0  - -
                                                                                - - - - -    -    -
      May 2015                0   - - -   -   -   - - -   --      -         0  - - - - - -
                                                                                 -           -    -
      Jun 2015                0   - --    -   -   - - -   --      -         0  -- - -- - -   -    -
       Jul2015                0   - --    -   -   - - -   --      -         0  -     -
                                                                                - - - - - -       -
      Aug 2015                0   - --    -   -   - - -   --      -         0  -- - -- - -   -    -
       Sep 2015               0   - - -   -   -   - - -   - -     -         0  - -   - - -
                                                                                   - -       -    -
       Oct 2015               0 0 0 0 0 0 0 0 13 0 0              0         0 0 0 0 0 0 0 0 0     0
           Total             39 0 75 0 0 0 0 0 44 0 0             0         0 0 0 0 0 0 0 0 0     0

                                                   View Page Bl Page
                                    Dlsclalmer I RRC Interactive Home I RRC Home I �




   http://webapps.rrc.texas.gov/PDQ/changePageViewAction.do?pagesize=SOO                         11/20/2018
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 190 of 207 PageID #: 800
                ------------·-------                .   -   --· ----�-       -------�--·

    Disposition Codes                                                                                                               Page 1 of 2



    lliwi       1
                 !J�i!1JU�·�·1�,�                                                                                                      Close   I
    Production Data Query Help

     Disposition Codes
     Oil and Casinghead Gas

     Crude Oil
     Code            Description
            0        Pipeline
                                                                                         '
            1        Truck
            2        Tank car or barge
                     Net 011 from tank cleaning -- as calculated on the basis of a shakeout test. Show BS&W as oil
            3
                     disposition code 6,
                     Circulating oil -- original movement off lease. Fiie a notification letter with the appropriate district
            4
                     office and Austin.
                     Lost or stolen -- Includes loss from fires, leaks, spllls, and breaks, as well as thefts. File a Form
            5
                     H-8 if more than 5 barrels.
            6        Sedimentation -- BS&W from tank cleaning. Show net all as oil disposition code 3.
                     Other -- Stock adjustment, water bleed-off, lease use, road all, production lost to formation, etc.
            7
                     Give a detailed explanation below the volume In Column 6.
            8        Skim liquid hydrocarbons -- as charged back on Form P-18 by a saltwater disposal system.
            9        Scrubber oil -- as charged back on Form R-3 by a gas processing plant.


     Casinghead Gas
     Code           Description
                    Lease or field fuel use -- gas you use or give to others for field operations Including lease drllllng
            1
                    fuel, etc.
                    Transmission llne -- gas delivered to a transmission line that will not be processed further before
            2
                    ultimate use, Including gas used for Industrial purposes, Irrigation or refinery fuel, etc.
                    Processing plant -- total gas delivered to a gas processing plant (any plant or faclllty reported on
            3
                    Form R-3). Do not report the "plant breakdown" of this gas on the P-1.
            4       Vented or flared
                    Gas Lift -- gas you use, give, or sell to others directly for gas lift. Do not Include gas delivered to
            5
                    pressure maintenance or processing plants even though It Is ultimately used for gas lift.
                    Repressure or pressure malntenane -- gas delivered to a system or plant that does not extract
                    liquid hydrocarbons. That system or plant will report on Form R-7. (A pressure maintenance plant
            6       or system that does extract liquid hydrocarbons should file Form R-3. If gas Is delivered to a plant
                    or system that recovers liquid hydrocarbons, use caslnghead gas disposition code 3 even though
                    the gas may ultimately be lnjuected for pressure maintenance.
            7       Carbon black -- gas delivered to a carbon black plant.
            8       Underground storage -- gas Injected directly Into a storage reservoir.



                                                                                                -·-··   � ---             -    -
    Gas Well Gas and Condensate
    Gas Well Gas
    !Code
            1       I Description
   http://webapps.rrc.texas.gov/PDQ/help/prod_codes.html                                                                            11/20/2018
                                                                                _.,,,.,__ . .    ,      +-·-··-·--··-� ,, ..... '
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 191 of 207 PageID #: 801

   Disposition Codes                                                                                        Page 2 of2


                Lease or field fuel use -- gas you use or give to others for field operations Including lease drilling
                fuel, compressor fuel, etc.
                Transmission line -- gas delivered to a transmission line that will not be processed further before
            2
                ultimate use, including gas used for Industrial purposes, Irrigation or refinery fuel, etc.
                Processing plant -- total gas delivered to a gas processing plant (any plant or facility reported on
            3
                Form R-3). Do not report the "plant breakdown" of this gas on the P-2.
            4   Vented or flared - give an explanation of why the gas was vented or flared.
                Gas Lift -- gas you use, give, or sell to others directly for gas lift. Do not Include gas delivered to
            5
                pressure maintenance or processing plants even though It Is ultimately used for gas lift.
                Repressure or pressure maintenance -- gas delivered to a system or plant that does not extract
                liquid hydrocarbons. That system or plant will report on Form R-7. (A pressure maintenance plant
            6   or system that does extract liquid hydrocarbons should file Form R-3. If gas Is delivered to a plant
                or system that recovers liquid hydrocarbons, use caslnghead gas disposition code 3 even though
                the gas may ultimately be Injected for pressure maintenance.
            7   Carbon black -- gas delivered to a carbon black plant.
            8   Underground storage -- gas Injected directly Into a storage reservoir.
                Well separation extraction loss -- a positive number reflecting shrinkage of gas volume when
                condensate is extracted from gas well gas by lease separation methods. Do not report any well
            9
                separation extraction loss for liquid hydrocarbons recovered at a facility reporting on Form R-3 as
                a gas processing plant.


    Condensate
     Code       Description
            0   Pipeline
            1   Truck
            2   Tank car or barge
                Net Condensate from tank cleaning -- as calculated on the basis of a shakeout test. Show BS&W
            3
                as condensate disposition code 6.
                Circulating oil -- original movement off lease. File a notification letter with the appropriate district
            4   office and Austin.
                Lost or stolen -- includes loss from fires, leaks, spills, and breaks, as well as thefts. File a Form
            5
                H-8 If more than 5 barrels.
                Sedimentation -- BS&W from tank cleaning. Show net condensate as condensate disposition code
            6
                3.
                other -- Stock adjustment, water bleed-off, lease use, road oil, production lost to formation, etc.
          7
                Give a detailed explanation.
          8     Skim liquid hydrocarbons -- as charged back on Form P-18 by a saltwater disposal system.




   http://webapps.rrc.texas.gov/PDQ/help/prod_codes.html                                                    11/20/2018
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 192 of 207 PageID #: 802




              EXHIBIT
                                   D
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 193 of 207 PageID #: 803




                              THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                        TYLER DIVISION

   JOHN WINSTON FQRR.ESTER, JOHN                        §
   PHILIP FORRESTER, JAMES TERRY,                     :§
   JASON WEBB; ALBERTO RODRIGUEZ,                      ,§
   JASONFLOYD'SMITH, ROBERT                      ,    -§
   BENNINGER, JOSHUAJ-iOWELL, and                       §
   JOSE PEREZ                                         §
         Plaintiffs                                   §
                                                      §
   �                                                  f            CIVIL ACTION NO. 6:17--CV-56J
                                                      �
   WOOD COUNTY, TEXAS; JAMES A.                       §
   BROWN, inhis individual capacity,                  '§
   WILLIAM MILES TUCKER, fo his,                      §
   individual capacity, KELLY SMITH, in his           ,§
   -1�1i.vi��l capacity'. .KEVIN_�TKINSbN, in         §
   his individual capacity, STEPHEN CATES,            §
   in his 'individual capacity, JOHN A.               §
   HAMMACK,-and JERRY WAYNE                           §
   BOONE                                              §
           Defendants
                                AFFIDAVIT OF Bon WASHMON

  STATE Of TEXAS                 §
                                         §
  COUNTY OF TARRANT                      §

          BEFORE ME, the undersigned authority, personally appeared Bob Washmon, who by me

  being duly sworn, upon oath stated:

          L      My name i's Bob Washmon. I am over the age of twenty-one (21) years, I am of

  sound mind, and I am, competent make this. affidavit; I have personal knowledge or the facts in

  this Affidavit and those facts are true and correct. I am qualified to offer the opinions setforth in

  this affidavitas desctibecl in my CV that is attached as ExhibitA,




  AFFIDAVIT OF BOD WASJIMON                                                                   l'AGEl
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 194 of 207 PageID #: 804




            2.             Lhave reviewed the Oil, Gas and Mineral Lease dated November 8, 1967 between

   w.r. Blackwell and Annie May Blackwell as lessors and J.R. Goldsmith as Jessee attached as
   Exhibit Bf 'BlackwellLease") and related real property records:

            3.             I have also reviewed the real property records relating to the 3.36 acre (more or

   lessjtraot of landdescribed on the attached Exhibit C Cji'topertyNo. 69764").

            4.             Based on my review of these records, Property No. 69764 was never part of the

   property s:ubject to the-Blackwell Lease,
            5.             As part ofmy review, I traced the ownership of Property No. 69764 hack to a deed

   to James S. Hogg et ux Sallie Hoggin 1884.                             Based on my review oftheee records, neither W.T,

   Blackwell nof Annie May Blackwell ever 'had any' recorded ownership interest in Property No;

   69764.

            'FURTHER; AFFIANTSAYETH NOT.




          SWORN TO BEFOR:E,ME on this the                                       ftJ+h..... day bf December, 2018, to witness my
   hand and official seal of office.                                                /7 .       . ·� �
            ·SEA.�                                                   �    /Xl4?4.vt.5'1L.�
                                                                              . .

            �,,�v�u,,,,.        DENISE lE\NIS                            Notary Public in and for the State of Texas
          §))*      "···�• Notary Public, State of Texas
          =-'.           i. = Comm. Expires 06·16·2022
          r:.Ji.··•..•••
     t,     �,,iflr,(::l;
                     I''' ,   Notary ID 6205821

                                                    ACKWOWLEDGEMENT
                                                      ........   :       '.   ·..    ·,




           This-instrument Was acknowledged before me. on the __ day of December, 2018 by
   Bob Washmon.

             SJ3AL
                                                                     Notary Publlc in and for theState of Texas




   AJ;'FIDAVl't OF' B0'3 WASH MON                                                                                      PAGE2
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 195 of 207 PageID #: 805


                                                           (BWEC)
                                                              OIL& GA5 LAND BROKERS




                                             S-6..Ar:-
                                     / . .£" • Jo.,,_.sc,'7




                                                                                                1'20    Ac.



                                                                                            H   �-     Gr,.-n


                                                   MINERAL OWNERSIDP BREAKDOWN
      Prospect: 3.36 Ac James A Brown                                     County: WOOD                                  State: TEXAS
      UPDATE:
      Tract Ref No: 69764                                                                                         Acres: 3.3600
      Original:                                                           Revision:                                Date: 8/27/2018

      3 .36 acres of land, more or less, located in the Robert Duncan Survey, A-157 and being a part of 66.144 acres of land, more or less,
      located in the J.P. Duncan Survey, A-166, and in the R Duncan Survey, A-157, Wood County, Texas and described in that Deed
      dated August 12, 1996 from Martha R. Bridges to James A. Brown and Teddi T. Brown and recorded in Volume 1504, Page 563 of
      the Deed Records of Wood County, Texas LESS AND EXCEPT 62.78 acres, more or less, being the 62.78 acres out of the 66.144
      acres that is located in the J.P. Duncan Survey, A-166, Wood County, Texas as described in a Deed from Martha Bridges to James A
      Brown and and Teddi T. Brown dated August 9, 1996 and recorded in Volume 595, Page 283, of the Deed Records, Wood County,
      Texas.


                                                        SURFACE OWNERSIDP
                       SURFACE OWNER             FRACTIONAL INT. DECIMAL INT.                        NET ACRES                    COMMENTS

                   James A. Brown                        1.00000000            0.50000000                3.3600

        TOTAL                                              1.0000                1.0000                3.36000000

      TITLE NOTES:
     3.36 acres, more or less, being a called 3.25 acres, was deeded to C. J. Bridges and wife Martha Bridges as community property from
     JR Benton, Minerva Benton Johnson and Pauline Benton McCrary dated June 6, 1968 and recorded in Volume 595, Page 283, Deed
     Records, Wood County, Texas. On June 3, 1981 Clarence J Bridges died testate leaving his wife, Martha Bridges all of his property.
     On August 12, 1996 Martha Bridges executed a Deed for 66.144 acres, more or less, in which 3.36 acres, (Called 3.25 acres) was a
     part of the 66.144 acres Deeded to James A. Brown and wife Teddie T. Brown.
     Research of the Deed Records does not reveal a Right of Way or Easement Agreement between the current surface owner or previous
     surface owners in title with any operators of the W.T. Blackwell Lease. This 3.36 acres was not part of any Oil, Gas and Minerals
     Lease for the W T. Blackwell well.




     Tax Liens: None
     Unreleased OT: Yes- Legacy Land Bank
     Attachments:
     Plat: Yes
     Source Deed: Yes




                                                                                                                                     BWEC-1186
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 196 of 207 PageID #: 806




                                                               3.36 Ar:.Robert Duncan A.·157
                                                                        Surface Estate
                                                                 Interest Track� FloWchart

              SHEET
                        AFH          AFH         Doed          Dood          AFH          WDVL          WDVL        Part Deed     Deed         WDVL         WDVL         AFH          Dood        Probate       need        SWD
                       75/.401      751401      751402        67/361       1391363       1-40/1--49    1--4011,49    1561-462    151/429      151/434      151/606     665.-ti24     5951283       28-Jul     150'4/563   2275136'4

                      10110/1917   3121/1920   311-411922    12f23/1920   -41111193-4   6119/193-4    61191193-4    9126/1935   11fJ.111935   7/311936     7/3/1936    1/1-4119-49   6A5/1968     613/1981    6/1211996   10/19/2007


                                    0.000000    0.000000       0.000000     0.000000     0.000000      0.000000      0.000000     0.000000     0.000000     0 000000    0.000000      0.000000     0.000000    0.000000     0.000000


                                   -0.500000
                                                0 250000       0.250000    -1.000000
                                    0.125000                  -0.125000
                                    0.125000                  -0.125000
                                    0.125000    -0.125000
                                    0.125000    --0.125000
                                                                                         -0.111111

                                                                                                                                                                        0.500000     --0.500000




                                                                                          0.055556


                                                                                                                     0.333333    --0.333333
                                                                                                                     0.333333
                                                                                                                     0.333333                 --0.333333
                                                                                                                                  0.333333     0.333333




                                                                                                                                                                                                  -1.000000
                                                                                                                                                                                                   1.000000   -1.000000
                                                                                                                                                                                                               1.000000    -1.000000
                                                                                                                                                                                                                            1.000000




                                                                                                                                                                                                            BWEC-1187
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 197 of 207 PageID #: 807
                                                             3.36 Surface Acres
                                                          R/ Duncan SurveyA-157
                                                            Wood Countv. Texas
                                                                   James S Hogg et ux
         1    DR    l/606    DEED                    02/22/1884    Sallie Hoag             P.J. Hendrix

         2    DR   75/401    Affidavit of Heirship   10/10/1917   P J Hendrix              Public
                             WARRANTY DEED
                             WITH VENDORS                         Peyton McKnight
         3    DR   67/361    LIEN                    12/23/1920   Gladys McKniQht Pope     R L Butler
         4    DR   63/138    DEED                    01/27/1922   JP Butler                PP Butler

                                                                  Carroll Alfred Greene
                                                                  Harrell Hendricks Green
                                                                  By C A Green as
         5    DR    75/402   Executors Deed          03/14/1922   Guardian                Sallie Butler
         6    DR   131/201   DEED                    03/07/1933   PP Butler               JP Butler


                                                                                           R.L Butler et ux Ollie Butler
                                                                                           P.P. Butler
                                                                                           Dixie Benton et vir J D
                                                                                           Benton
                                                                                           Dollie Turner ert vir Walter
                                                                                           Turner
                                                                                           Effie Lloyd et vlr W W Lloyd
                                                                                           Alice Lloyd et vir J J Lloyd
                                                                                           Tom G Butler
                                                                                           Mable Butler Cathey el vir L
                                                                                           B
                                                                                           Florine Butler Williamson et
                                                                  JP Butler                vir Jack
         7    DR   139/363   Affidavit of Heirship   04/11/1934   Sallie Butler            Thelbe
                             WARRANTY DEED
                             WITH VENDORS                                                  Bessie Bogan
         8    DR   140/149   LIEN                    06/19/1934   R L Butler               Julius T Butler
                             WARRANTY DEED
                             WITH VENDORS
         9    DR   140/205   LIEN                    07/23/1934   Julius T Butler          Gus T Boqan, Jr
                                                                  J P Butler Estate by
                                                                  Effie Lloyd
                                                                  Alice Loyd
                                                                  Thomas G Butler
                                                                  Dixie Benton
                                                                  Dollie Turner
                                                                  PP Butler
                                                                  Mabel Cathey
                                                                  Florine Williamson
                                                                  Agnes Butler
                                                                  Bennie Butler
                                                                  Thelbert Butler
                                                                  Bessie Bogan
                                                                  Gus Bogan, Jr
                             CC/PROBATE
                                                                  Will Howard
                             PROCEEDINGS-                         Zula Margaet Jones
         10   DR   156/462   Partition of Estate     09/26/1935   James Howrd Jones        Public
                                                                  Tom Buller(Thomas G.
         11   DR   151/429   DEED                    11/21/1935   Butler)                  Dixie Benton
                             WARRANTY DEED
                             WITH VENDORS                         Gus T. Bogan et ux       J D Benton et ux Dixie
         12   DR   151/606   LIEN                    04/13/1936   Bessie Bogan             Benton
                             WARRANTY DEED
                             WITH VENDORS
         13   DR   151/434   LIEN                    07/03/1936   PP Butler                JD Benton

                                                                                           JR Benton
                                                                                           Minerva Benton Johnson
                                                                                           Pauline Benton Mccrary
                                                                                           Peggy Benton Darby
                                                                                           Nancy Benton Parr
                                                                                           John Helen Benton French
                                                                  John Paul Benton         Tom D Benton
         14   DR   865/624   Affidavit of Heirship   01/14/1949   'J.P. Benton)            Dixie Benton(Wife)



                                                                                                                    BWEC-1188
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 198 of 207 PageID #: 808
                                                          3.36 Surface Acres
                                                       R/ Duncan SurveyA-157
                                                        W00 dC ountv. T exas

                                                               JR Benton
                                                               Minerva Benton Johnson
                                                               Pauline Benton Mccrary
                                                               Peggy Benton Darby
                                                               Nancy Benton Parr
                                                               John Helen Benton
                                                               French
                                                               Tom D Benton           Clarence Bridges et ux
         15   DR    595/283   DEED                06/06/1968   Dixie Benton           Martha Bridges
                             PROBATE
         16   PR   PROB/6784 PROCEEDINGS          06/17/1981   Clarence J. Bridges       Martha Bridges
                                                               James A Brown and
         17   DR   1504/568   Deed cif Trust      08/09/1996   Teddi T Brown             Farm Credit Bank of Texas
                                                               Martha R. Bridges         James A Brown
         18   DR   1504/563   DEED                08/12/1996   Brewer                    Teddi T Brown
                                                               Martha Bridges Brewer     James A. Brown
         19   DR   1511/559   EASEMENT            09/25/1996   Charles Ray Brewer        Teddi T Brown
                              Assignment of Deed               Farm Credit Bank of       The Land Bank of Sulphur
         20   DR   1742/624   of Trust"          09/05/2000    Texas                     Springs
                              SPECIAL                          Teddi Lee Thornhill AKA
         21   DR   2275/364   WARRANTY DEED       10/19/2007   Teddi Lee Brown           James A. Brown

                              Deed of Trusl lo
         22   DR   2276/763   Secure Assumption   10/19/2007   James A. Brown            Legacy Land Bank




                                                                                                              BWEC-1189
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 199 of 207 PageID #: 809

                                                TITLE NOTES


           3.36 acres of land, more or less, located in the Robert Duncan Survey, A-157 and being a part of
           66.144 acres of land, more or less, located in the J.P. Duncan Survey, A-166, and in the R Duncan
           Survey, A-157, Wood County, Texas and described in that Deed dated August 12, 1996 from Martha
           R. Bridges to James A. Brown and Teddi T. Brown and recorded in Volume 1504, Page 563 of the
           Deed Records ofWood County, Texas LESS AND EXCEPT 62.78 acres, more or less, being the
           62.78 acres out of the 66.144 acres that is located in the J.P. Duncan Survey, A-166, Wood County,
           Texas as described in a Deed from Martha Bridges to James A Brown and and Teddi T. Brown dated
           August 9, 1996 and recorded in Volume 595, Page 283, of the Deed Records, Wood County, Texas.




          DOC.#        1
          DR                                 James S Hogg et ux Sallie Hogg     To     P.J. Hendrix
          I/606

          02/22/1884
          02/22/1884
          DEED
          REMARKS:                           320.00 acres
          320.0 acres, more or less. Being the entirety of the Robert Duncan Survey
          Tract#:
          Page(s):



          DOC.#        2
          DR                                 P JHendrix                         To     Public
          75/401

          10/10/1917
          10/10/1917
          Affidavit ofHeirship
           REMARKS:                            320.0 acres
           320.0 acres, more or less. Being the entirety of the Robert Duncan Survey
          P.J. Hendrix died intestate in Wood County, Texas on 10/L0/1917 with no children and is survived by his wife
          Sallie Hendrix. He had one Sister named Sallie Butler. P J. Hendrix and Sallie Hendrix were the only heirs of
          Larkin Hendrix and they inherited the entire Robert Duncan Survey from Larkin Hendrix. Sallie Hendrix died
          testate in Wood County, Texas on 03/21/1920 leaving a will that gives all her property to 1) the children of
          Emma Green being Carroll Alfred and Harold Hendrix Green and 2) the children of Dixie McKnight being
          Peyton McKnight and Gladys McKnight Pope
          Tract#:
          Page(s):




                                                                                                                    BWEC-1190
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 200 of 207 PageID #: 810

           DOC.#        3
           DR                                Peyton McKnight                           To   RLButler
           67/361                            Gladys McKnight Pope

           12/23/1920
           12/23/1920
           WARRANTY DEED WITH
           VENDORS LIEN
           REMARKS:                              213.0 acres
           213 Acres, more or less, located in the Robert Duncan Survey, A-157 in Wood County, Texas
          Deeds all their interest inherited by Sallie Hendrix and/or Sallie Butler. Sallie Hendicks deeded the McKnights
          67 acres in the A C Walters Survey so Sallie Butler will own all of the N 213 acres. "The purpose of this Deed
          is to quite R L Butler, son of Sallie Butler, in title to the 200 acres."
           Tract#:
           Page(s):


           DOC.#        4
           DR                                JP Butler                                 To   PP Butler
           63/138

           01/27/1922
           01/27/1922
           DEED
           REMARKS:                            213.0 acres
           213 Acres, more or less, located in the Robert Duncan Survey, A-157 in Wood County, Texas.
           Tract#:
           Page(s):



           DOC.#        5
           DR                                Carroll Alfred Greene                     To   Sallie Butler
           75/402                            Harrell Hendricks Green
                                             By C A Green as Guardian
           03/14/1922
           03/14/1922
           Executors Deed
          REMARKS:                              213.0 acres
          213 Acres, more or less, located in the Robert Duncan Survey, A-157 in Wood County, Texas.
          Deeds their 1/4 interest in the 213.0 acres.
           Tract#:
           Page(s):


           DOC.#        6
           DR                                PP Butler                                 To   JP Butler
           131/201

           03/07/1933
           03/07/1933
           DEED
           REMARKS:                            213.0 acres
           213 Acres, more or less, located in the Robert Duncan Survey, A-157 in Wood County, Texas
           Tract#:
           Page(s):




                                                         B\V Energy Consultants, Inc
                                                              516 S Spring Ave
                                                               Tyler, Tx 75702

           Landman: Randy Reeves
           08/28/2018                                                                                         Page 2 �WEC-1191
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 201 of 207 PageID #: 811

           DOC.#        7
           DR                                  JP Butler                              To   R.L Butler et ux Ollie Butler
           139/363                             Sallie Butler                               P.P. Butler
                                                                                           Dixie Benton et vir JD Benton
           04/11/1934                                                                      Dollie Tumer ert vir Walter Turner
           04/11/1934                                                                      Effie Lloyd et vir W W Lloyd
                                                                                           Alice Lloyd et vir J J Lloyd
                                                                                           TomGButler
                                                                                           Mable Butler Cathey et vir LB
                                                                                           Florine Butler Williamson et vir
                                                                                           Jack
                                                                                           Thclbert Butler
                                                                                           Agnes Butler
                                                                                           Bennie Frank Butler
                                                                                           Will Howard
                                                                                           Beatrice Roberts et vir B F
           Affidavit of Heirship
           REMARKS:                            213.0 acres
           213 Acres, more or less, located in the Robert Duncan Survey, A-157 in Wood County, Texas
          These are the heirs of JP and Sallie Butler. J Phillip Butler died on 02/23/1934 and Sallie Butler died on
          06/10/1932
           Tract#:
           Page(s):


           DOC.#        8
           DR                                  RLButler                               To   Bessie Bogan
           140/149                                                                         Julius T Butler

           06/19/1934
           06/19/1934
           WARRANTY DEED WITH
           VENDORS LIEN
           REMARKS:                            213.0 acres
           213 Acres, more or less, located in the Robert Duncan Survey, A-157 in Wood County, Texas
          Each party receives 1/2 of the I/9th interest he received from his father JP Butler et ux Sallie Butler.
           Tract#:
           Page(s):


           DOC.#        9
           DR                                  Julius T Butler                        To   Gus T Bogan, Jr
           140/205

           07/23/1934
           07/23/1934
           WARRANTY DEED WITH
           VENDORS LIEN
           REMARKS:                            213.0 acres
           213 Acres, more or less, located in the Robert Duncan Survey, A-157 in Wood County, Texas. Reference Vol
           140, Page 149
           Tract#:

           ...................................................................................................................
           Page(s):




                                                         Bw Energy Consultants, Inc
                                                                 516 S Spring Ave
                                                                  Tyler, Tx 75702

           Landman: Randy Reeves
           08/28/2018                                                                                            Page 3 Ji!WEC-1192
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 202 of 207 PageID #: 812

           DOC.#        10
           DR                                JP Butler Estate by                      To   Public
           156/462                           Effie Lloyd
                                             Alice Loyd
           09/26/1935                        Thomas G Butler
           09/26/1935                        Dixie Benton
                                             Dollie Turner
                                             PP Butler
                                             Mabel Cathey
                                             Florine Williamson
                                             Agnes Butler
                                             Bennie Butler
                                             Thelbert Butler
                                             Bessie Bogan
                                             Gus Bogan, Jr
                                             Will Howard
                                             Zula Margaet Jones
                                             James Howrd Jones
           CC/PROBATE
           PROCEEDINGS- Partition of
           Estate
          REMARKS:                             213.0 acres
           213 Acres, more or less, located in the Robert Duncan Survey, A-157 in Wood County, Texas
          Block 3: Thomas G Butler was alotted the 27.8 ac Block 3 of the Robert Duncan Tract

          Block 4: Bessie Bogan et ux Gus T Bogan, Jr. was alotted the 26.6 ac Block4 of the Robert Duncan, A-157.

          Block 5: P.P. Butler was alotted the 26.8 ac Block 5 of the Robert Duncan, A-157
           Tract#:
           Page(s):


           DOC.#        11
           DR                                Tom Butler(Thomas G. Butler)             To   Dixie Benton
           151/429

           11/21/1935
           11/21/1935
           DEED
           REMARKS:                              27.8 acres
           27.8 ac more or less, described in that CC Copy of Probate Proceeding of The J.P. Butler Estate as Block 3 of
           the Robert Duncan Survey, A-157 dated July 3, 1936 to Thomas G. Butler and recorded in Volume 156, Page
           462 of the Deed Records of Wood County, Texas
           Tract#:
           Page(s):


           DOC.#        12
           DR                                Gus T. Bogan et ux Bessie Bogan To            JD Benton et ux Dixie Benton
           151/606

           04/13/1936
           04/13/1936
           WARRANTY DEED WITH
           VENDORS LIEN
           REMARKS:                              26.6 acres
           26.6 ac more or less, described in that CC Copy of Probate Proceeding of The J.P. Butler Estate as Block 4 of
           the Robert Duncan Survey, A-157 dated July 3, 1936 to JD Benton et ux Dixie Benton and recorded in Volume
           156, Page 462 of the Deed Records of Wood County, Texas
           Tract#:
           Page(s):




                                                        B\V Energy Consultants, Inc
                                                             516 S Spring Ave
                                                              Tyler, Tx 75702

           Landman: Randy Reeves
           08/28/2018                                                                                         Page 4 Jil-gyEC-119 3
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 203 of 207 PageID #: 813

           DOC.#        13
           DR                                PP Butler                                 To   JD Benton
           151/434

           07/03/1936
           07/03/1936
           WARRANTY DEED WITH
           VENDORS LIEN
           REMARKS:                              26.8 acres
           26.8 ac more or less, described in that CC Copy of Probate Proceeding of The J.P. Butler Estate as Block 5 of
           the Robert Duncan Survey, A-157 dated July 3, 1936 to JD Benton and recorded in Volume 156, Page 462 of
           the Deed Records of Wood County, Texas
           Tract#:
           Page(s):


           DOC.#        14
           DR                                John Paul Benton                          To   JR Benton
           865/624                           (J.P. Benton)                                  Minerva Benton Johnson
                                                                                            Pauline Benton McCrary
           01/14/1949                                                                       Peggy Benton Darby
           01/14/1949                                                                       Nancy Benton Parr
                                                                                            John Helen Benton French
                                                                                            TomDBenton
                                                                                            Dixie Benton(Wife)
           Affidavit of Heirship
          REMARKS:                               3.75 acres
          Blocks 3,4,5 in the partition of the JP Butler Estate described in that Partition Deed dated 07/03/1936 and
          recorded in Volume 156, Page 462 of the Deed Records of Wood County, Texas
          Children of JP Butler and Dixie Butler. JP Butler died intestate on 01/14/1949
           Tract#:
           Page(s):


           DOC.#        15
           DR                                JR Benton                                 To   Clarence Bridges et ux Martha
           595/283                           Minerva Benton Johnson                         Bridges
                                             Pauline Benton McCrary
           06/06/1968                        Peggy Benton Darby
           06/06/1968                        Nancy Benton Parr
                                             John Helen Benton French
                                             TomDBenton
                                             Dixie Benton
           DEED
          REMARKS:                                3.25 acres
           3.25 acres, more or less, located in the R. Duncan Survey, A-157 amd being parts of Blocks 3, 4, and 5 in the
           division of the J.P. Butler land.
          Reserves all oil, gas and minerals
           Tract#:
           Page(s):




                                                         B\V Energy Consultants, Inc
                                                              516 S Spring Ave
                                                               Tyler, Tx 75702

           Landman: Randy Reeves
           08/28/2018                                                                                           Page 5 �WEC-1194
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 204 of 207 PageID #: 814

           DOC.#        16
           PR                                  Clarence J. Bridges                      To   Martha Bridges
           PROB/6784

           06/17/1981
           06/17/1981
           PROBATE PROCEEDINGS
          REMARKS:                               3.36 acres
          3.36 acres (Called 3.25) ofland, more orless, a part of 66.144 acres, more orless, situated in the J.P. Duncan
           Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas and 62.78
          acres, more or less, being part of a called 85 acre tract described in a Deed from W. T. Blackwell and wife Annie
          May Blackwell to C. J. Bridges and wife Martha Bridges dated February 20,1963 as shown of record in Volume
          504, Page 520, Deed Records, Wood County, Texas AND part ofa called 3.25 acre tract described in a Deed
          from J. R. Benton, et al to Clarence Bridges and wife Martha Bridges dated June 6, 1968 as shown of record In
          Volume 595, Page 283, Deed Records, Wood County, Texas LESS AND EXCEPT 62.78 acres located in the
          J.P. Duncan Survey, A-166, out of the 66.144 acres, more or less, of that certain tract ofland situated in the J.P.
          Duncan Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas being
           the same land conveyed from Martha R. Bridges Brewer to James A Brown and Teddi T. Brown dated August
           12, 1996 and recorded in Volume 1504, Page 563 of the Deed Records of Wood County, Texas. The 3.36 acres,
          more or less, is situated in the R. Duncan Survey, A-157.
          All property passes to survivor wife/husband. Clarence L. Bridges died 06/03/1981.
           Tract#:
           Page(s):


           DOC.#        17
           DR                                  James A Brown and Teddi T                To   Farm Credit Bank of Texas
           1504/568                            Brown

           08/09/1996
           08/09/1996
           Deed of Trust
           REMARKS:                               3.36 acres
           3 .36 acres (Called 3 .25) ofland, more or less, a part of 66.144 acres, more or less, situated in the J. P. Duncan
           Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas and 62.78
           acres, more or less, being part of a called 85 acre tract described in a Deed from W. T. Blackwell and wife Annie
           May Blackwell to C. J. Bridges and wife Martha Bridges dated February 20,1963 as shown of record in Volume
           504, Page 520, Deed Records, Wood County, Texas AND part of a called 3.25 acre tract described in a Deed
           from J. R. Benton, et al to Clarence Bridges and wife Martha Bridges dated June 6, 1968 as shown of record In
           Volume 595, Page 283, Deed Records, Wood County, Texas LESS AND EXCEPT 62.78 acres located in the
           J.P. Duncan Survey, A-166, out of the 66.144 acres, more or less, of that certain tract of land situated in the J. P.
           Duncan Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas being
           the same land conveyed from Martha R. Bridges Brewer to James A Brown and Teddi T. Brown dated August
           12, 1996 and recorded in Volume 1504, Page 563 of the Deed Records of Wood County, Texas. The 3.36 acres,
           more or less, is situated in the R. Duncan Survey, A-157.
           Tract#:
           Page(s):




                                                          e,v Energy Consultants, Inc
                                                               516 S Spring Aye
                                                                Tyler, T� 75702
           Landman: Randy Reeves
           08/28/2018                                                                                            Page 6 Ji!WEC-1195
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 205 of 207 PageID #: 815

           DOC.#        18
           DR                                  Martha R. Bridges Brewer               To   James A Brown
           1504/563                                                                        Teddi T Brown

           08/12/1996
           08/12/1996
           DEED
          REMARKS:                                3.36 acres
           3.36 acres (Called 3.25) ofland, more or less, a part of 66.144 acres, more or less, situated in the J. P. Duncan
           Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas and 62.78
           acres, more or less, being part of a called 85 acre tract described in a Deed from W. T. Blackwell and wife Annie
           May Blackwell to C. J. Bridges and wife Martha Bridges dated February 20,1963 as shown of record in Volume
           504, Page 520, Deed Records, Wood County, Texas AND part ofa called 3.25 acre tract described in a Deed
           from J. R. Benton, et al to Clarence Bridges and wife Martha Bridges dated June 6, 1968 as shown ofrecord In
          Volume 595, Page 283, Deed Records, Wood County, Texas LESS AND EXCEPT 62.78 acres located in the
           J.P. Duncan Survey, A-166, out of the 66.144 acres, more or less, of that certain tract ofland situated in the J.P.
          Duncan Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas being
           the same land conveyed from Martha R. Bridges Brewer to James A Brown and Teddi T. Brown dated August
           12, 1996 and recorded in Volume 1504, Page 563 of the Deed Records of Wood County, Texas. The 3.36 acres,
          more or less, is situated in the R. Duncan Survey, A-157.
          Clarence Bridges died testate 06/03/1981 leaving everything to his wife, Martha Bridges.
           Tract#:
           Page(s):


           DOC.#        19
           DR                                 Martha Bridges Brewer                   To   James A. Brown
           1511/559                           Charles Ray Brewer                           Teddi T Brown

           09/25/1996
           09/25/1996
           EASEMENT
           REMARKS:                               3.36 acres
           3.36 acres (Called 3.25) ofland, more or less, a part of66.144 acres, more or less, situated in the J.P. Duncan
           Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas and 62.78
           acres, more or less, being part of a called 85 acre tract described in a Deed from W. T. Blackwell and wife Annie
           May Blackwell to C. J. Bridges and wife Martha Bridges dated February 20,1963 as shown of record in Volume
           504, Page 520, Deed Records, Wood County, Texas AND part ofa called 3.25 acre tract described in a Deed
           from J. R. Benton, et al to Clarence Bridges and wife Martha Bridges dated June 6, 1968 as shown ofrecord In
           Volume 595, Page 283, Deed Records, Wood County, Texas LESS AND EXCEPT 62.78 acres located in the
           J.P. Duncan Survey, A-166, out of the 66.144 acres, more or less, of that certain tract of land situated in the J.P.
           Duncan Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas being
           the same land conveyed from Martha R. Bridges Brewer to James A Brown and Teddi T. Brown dated August
           12, 1996 and recorded in Volume 1504, Page 563 of the Deed Records ofWood County, Texas. The 3.36 acres,
           more or less, is situated in the R. Duncan Survey, A-157.
          Easement granted from 3.36 acres in the R. Duncan to J Duncan tract. This is between Bridges and Brown abd
          does not include other parties
          Tract#:
          Page(s):




                                                         e,v Energy CommJtants, Inc
                                                              516 S Spring Ave
                                                               Tyler, Tr 75702
          Landman: Randy Reeves
           08/28/2018                                                                                           Page 7 �WEC-1196
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 206 of 207 PageID #: 816

           DOC.#        20
           DR                                  Farm Credit Bank of Texas               To   The Land Bank of Sulphur Springs
           1742/624

           09/05/2000
           09/05/2000
           Assignment of Deed of Trust'
           REMARKS:                               3.36 acres
           3.36 acres (Called 3.25) ofland, more or less, a part of66.144 acres, more or less, sitnated in the J.P. Duncan
           Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas and 62.78
           acres, more or less, being part of a called 85 acre tract described in a Deed from W. T. Blackwell and wife Annie
           May Blackwell to C. J. Bridges and wife Martha Bridges dated February 20, 1963 as shown ofrecord in Volume
           504, Page 520, Deed Records, Wood County, Texas AND part of a called 3.25 acre tract described in a Deed
           from J. R. Benton, et al to Clarence Bridges and wife Martha Bridges dated June 6, 1968 as shown of record In
           Volume 595, Page 283, Deed Records, Wood County, Texas LESS AND EXCEPT 62.78 acres located in the
           J.P. Duncan Survey, A-166, out of the 66.144 acres, more or less, of that certain tract of land sitnated in the J.P.
           Duncan Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas being
           the same land conveyed from Martha R. Bridges Brewer to James A Brown and Teddi T. Brown dated August
           12, 1996 and recorded in Volume 1504, Page 563 of the Deed Records of Wood County, Texas. The 3.36 acres,
           more or less, is situated in the R. Duncan Survey, A-157.
           Tract#:
           Page(s):


           DOC.#        21
           DR                                  Teddi Lee Thornhill AKA Teddi           To   James A. Brown
           2275/364                            Lee Brown

           10/19/2007
           10/19/2007
           SPECIAL WARRANTY DEED
           REMARKS:                               3.36 acres
           3.36 acres (Called 3.25) ofland, more or less, a part of 66.144 acres, more or less, sitnated in the J.P. Duncan
           Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas and 62.78
           acres, more or less, being part ofa called 85 acre tract described in a Deed from W. T. Blackwell and wife Annie
           May Blackwell to C. J. Bridges and wife Martha Bridges dated February 20,1963 as shown of record in Volume
           504, Page 520, Deed Records, Wood County, Texas AND part of a called 3.25 acre tract described in a Deed
           from J. R. Benton, et al to Clarence Bridges and wife Martha Bridges dated June 6, 1968 as shown ofrecord In
           Volume 595, Page 283, Deed Records, Wood County, Texas LESS AND EXCEPT 62.78 acres located in the
           J.P. Duncan Survey, A-166, out of the 66.144 acres, more or less, of that certain tract ofland sitnated in the J.P.
           Duncan Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood Connty, Texas being
           the same land conveyed from Martha R. Bridges Brewer to James A Brown and Teddi T. Brown dated August
           12, 1996 and recorded in Volume 1504, Page 563 of the Deed Records of Wood County, Texas. The 3.36 acres,
           more or less, is sitnated in the R. Duncan Survey, A-157.

           Tract#:
           Page(s):




                                                         B\V Energy Consultants, Inc
                                                              516 S Spring Ave
                                                               Tyler, Tx 75702

           Landman: Randy Reeves
           08/28/2018                                                                                            Page 8 �WEC-1197
Case 6:17-cv-00561-RWS Document 74 Filed 12/10/18 Page 207 of 207 PageID #: 817

           DOC.#        22
           DR                                  James A. Brown                           To   Legacy Land Bank
           2276/763

           10/19/2007
           10/19/2007
           Deed of Trust to Secure
           Assumption
           REMARKS:                               3.36 acres
           3 .36 acres (Called 3 .25) of land, more or less, a part of 66.144 acres, more or less, situated in the J. P. Duncan
           Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas aud 62.78
           acres, more or less, being part of a called 85 acre tract described in a Deed from W. T. Blackwell and wife Annie
           May Blackwell to C. J. Bridges and wife Martha Bridges dated February 20,1963 as shown of record in Volume
           504, Page 520, Deed Records, Wood County, Texas AND part ofa called 3.25 acre tract described in a Deed
           from J. R. Benton, et al to Clarence Bridges and wife Martha Bridges dated June 6, 1968 as shown of record In
           Volume 595, Page 283, Deed Records, Wood County, Texas LESS AND EXCEPT 62.78 acres located in the
           J.P. Duncan Survey, A-166, out of the 66.144 acres, more or less, of that certain tract of land situated in the J.P.
           Duncan Survey, Abstract No. 166, and in the R. Duncan Survey, Abstract No. 157, Wood County, Texas being
           the same land conveyed from Martha R. Bridges Brewer to James A Brown and Teddi T. Brown dated August
           12, 1996 and recorded in Volume 1504, Page 563 of the Deed Records of Wood County, Texas. The 3.36 acres,
           more or less, is situated in the R. Duncan Survey, A-157.
           Tract#:
           Page(s):



                                                          B\V Energy Consultants, Inc
                                                               516 S Spring Ave
                                                                Tyler, Tx 75702
           Landman: Randy Reeves
                                                                                                                Page 9 of9
           08/28/2018




                                                                                                                         BWEC-1198
